 

Exhibit 10.1

Execution Version

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
REVOLVING LOAN AGREEMENT

dated as of November 14, 2006

among

AVALONBAY COMMUNITIES, INC.,

as Borrower,

JPMORGAN CHASE BANK, N.A. and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Bank and Syndication Agent,

BANK OF AMERICA, N.A.,

as a Bank, Swing Lender and Issuing Bank

MORGAN STANLEY BANK,

WELLS FARGO BANK, NATIONAL ASSOCIATION and

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Bank and Documentation Agent,

THE OTHER BANKS SIGNATORY HERETO,

each as a Bank,

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Lead Arranger,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 


--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I   DEFINITIONS; ETC

 

1

Section 1.01

 

Definitions

 

1

Section 1.02

 

Accounting Terms

 

18

Section 1.03

 

Computation of Time Periods

 

18

Section 1.04

 

Rules of Construction

 

18

 

 

 

 

 

ARTICLE II   THE LOANS

 

18

Section 2.01

 

Ratable Loans; Bid Rate Loans; Purpose

 

18

Section 2.02

 

Bid Rate Loans

 

19

Section 2.03

 

Advances, Generally

 

23

Section 2.04

 

Procedures for Advances

 

23

Section 2.05

 

Interest Periods; Renewals

 

24

Section 2.06

 

Interest

 

24

Section 2.07

 

Fees

 

24

Section 2.08

 

Notes

 

25

Section 2.09

 

Prepayments

 

26

Section 2.10

 

Cancellation of Commitments

 

26

Section 2.11

 

Method of Payment

 

26

Section 2.12

 

Elections, Conversions or Continuation of Loans

 

27

Section 2.13

 

Minimum Amounts

 

27

Section 2.14

 

Certain Notices Regarding Elections, Conversions and Continuations of Loans

 

27

Section 2.15

 

Late Payment Premium

 

28

Section 2.16

 

Letters of Credit

 

28

Section 2.17

 

Swing Loans

 

30

Section 2.18

 

Extension Of Maturity

 

32

Section 2.19

 

Additional Loan Commitments

 

32

 

 

 

 

 

ARTICLE III   YIELD PROTECTION; ILLEGALITY, ETC

 

34

Section 3.01

 

Additional Costs

 

34

Section 3.02

 

Limitation on Types of Loans

 

35

Section 3.03

 

Illegality

 

35

 

i


--------------------------------------------------------------------------------




 

 

Section 3.04

 

Treatment of Affected Loans

 

36

Section 3.05

 

Certain Compensation

 

36

Section 3.06

 

Capital Adequacy

 

37

Section 3.07

 

Substitution of Banks

 

37

Section 3.08

 

Applicability

 

38

Section 3.09

 

Time for Notices

 

38

 

 

 

 

 

ARTICLE IV   CONDITIONS PRECEDENT

 

39

Section 4.01

 

Conditions Precedent to the Initial Advance

 

39

Section 4.02

 

Conditions Precedent to Each Advance

 

40

Section 4.03

 

Deemed Representations

 

41

 

 

 

 

 

ARTICLE V   REPRESENTATIONS AND WARRANTIES

 

41

Section 5.01

 

Due Organization

 

41

Section 5.02

 

Power and Authority; No Conflicts; Compliance With Laws

 

41

Section 5.03

 

Legally Enforceable Agreements

 

41

Section 5.04

 

Litigation

 

42

Section 5.05

 

Good Title to Properties

 

42

Section 5.06

 

Taxes

 

42

Section 5.07

 

ERISA

 

42

Section 5.08

 

No Default on Outstanding Judgments or Orders, Etc

 

42

Section 5.09

 

No Defaults on Other Agreements

 

43

Section 5.10

 

Government Regulation

 

43

Section 5.11

 

Environmental Protection

 

43

Section 5.12

 

Solvency

 

43

Section 5.13

 

Financial Statements

 

43

Section 5.14

 

Valid Existence of Affiliates

 

43

Section 5.15

 

Insurance

 

44

Section 5.16

 

Accuracy of Information; Full Disclosure

 

44

 

 

 

 

 

ARTICLE VI   AFFIRMATIVE COVENANTS

 

44

Section 6.01

 

Maintenance of Existence

 

44

Section 6.02

 

Maintenance of Records

 

44

 

ii


--------------------------------------------------------------------------------




 

 

Section 6.03

 

Maintenance of Insurance

 

44

Section 6.04

 

Compliance with Laws; Payment of Taxes

 

45

Section 6.05

 

Right of Inspection

 

45

Section 6.06

 

Compliance With Environmental Laws

 

45

Section 6.07

 

Maintenance of Properties

 

45

Section 6.08

 

Payment of Costs

 

45

Section 6.09

 

Reporting and Miscellaneous Document Requirements

 

45

Section 6.10

 

Principal Prepayments as a Result of Reduction in Total Loan Commitment

 

48

 

 

 

 

 

ARTICLE VII   NEGATIVE COVENANTS

 

48

Section 7.01

 

Mergers Etc

 

48

Section 7.02

 

Investments

 

48

Section 7.03

 

Sale of Assets

 

48

Section 7.04

 

Distributions

 

48

 

 

 

 

 

ARTICLE VIII   FINANCIAL COVENANTS

 

49

Section 8.01

 

Relationship of Total Outstanding Indebtedness to Capitalization Value

 

49

Section 8.02

 

Relationship of Combined EBITDA to Combined Debt Service

 

49

Section 8.03

 

Ratio of Unsecured Indebtedness to Unencumbered Asset Value

 

49

Section 8.04

 

Relationship of Secured Indebtedness to Capitalization Value

 

49

 

 

 

 

 

ARTICLE IX   EVENTS OF DEFAULT

 

49

Section 9.01

 

Events of Default

 

49

Section 9.02

 

Remedies

 

52

 

 

 

 

 

ARTICLE X   ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

 

52

Section 10.01

 

Appointment, Powers and Immunities of Administrative Agent

 

52

Section 10.02

 

Reliance by Administrative Agent

 

53

Section 10.03

 

Defaults

 

53

Section 10.04

 

Rights of Administrative Agent as a Bank

 

54

 

iii


--------------------------------------------------------------------------------




 

 

Section 10.05

 

Indemnification of Administrative Agent

 

54

Section 10.06

 

Non-Reliance on Administrative Agent and Other Banks

 

54

Section 10.07

 

Failure of Administrative Agent to Act

 

55

Section 10.08

 

Resignation or Removal of Administrative Agent

 

55

Section 10.09

 

Amendments Concerning Agency Function

 

56

Section 10.10

 

Liability of Administrative Agent

 

56

Section 10.11

 

Transfer of Agency Function

 

56

Section 10.12

 

Non-Receipt of Funds by Administrative Agent

 

56

Section 10.13

 

Withholding Taxes

 

57

Section 10.14

 

[Reserved]

 

57

Section 10.15

 

Pro Rata Treatment

 

57

Section 10.16

 

Sharing of Payments Among Banks

 

57

Section 10.17

 

Possession of Documents

 

58

 

 

 

 

 

ARTICLE XI   NATURE OF OBLIGATIONS

 

58

Section 11.01

 

Absolute and Unconditional Obligations

 

58

Section 11.02

 

Non-Recourse to Borrower’s Principals

 

58

 

 

 

 

 

ARTICLE XII   MISCELLANEOUS

 

59

Section 12.01

 

Binding Effect of Request for Advance

 

59

Section 12.02

 

Amendments and Waivers

 

59

Section 12.03

 

Usury

 

60

Section 12.04

 

Expenses; Indemnification

 

60

Section 12.05

 

Assignment; Participation

 

61

Section 12.06

 

Documentation Satisfactory

 

63

Section 12.07

 

Notices

 

63

Section 12.08

 

Setoff

 

65

Section 12.09

 

Table of Contents; Headings

 

65

Section 12.10

 

Severability

 

65

Section 12.11

 

Counterparts

 

65

Section 12.12

 

Integration

 

65

Section 12.13

 

Governing Law

 

65

Section 12.14

 

Waivers

 

65

Section 12.15

 

Jurisdiction; Immunities

 

66

Section 12.16

 

Designated Lender

 

67

Section 12.17

 

No Bankruptcy Proceedings

 

67

Section 12.18

 

USA Patriot Act

 

67

Section 12.19

 

Transitional Arrangements

 

68

 

iv


--------------------------------------------------------------------------------


 

EXHIBITS

EXHIBIT A

 

—

 

Authorization Letter

EXHIBIT B

 

—

 

Ratable Loan Note

EXHIBIT B-1

 

—

 

Bid Rate Loan Note

EXHIBIT B-2

 

—

 

Swing Loan Note

EXHIBIT C

 

—

 

Information Regarding Material Affiliates

EXHIBIT D

 

—

 

Solvency Certificate

EXHIBIT E

 

—

 

Assignment and Acceptance

EXHIBIT F

 

—

 

Designation Agreement

EXHIBIT G-1

 

—

 

Bid Rate Quote Request

EXHIBIT G-2

 

—

 

Invitation for Bid Rate Quotes

EXHIBIT G-3

 

—

 

Bid Rate Quote

EXHIBIT G-4

 

—

 

Borrower’s Acceptance of Bid Rate Quote

EXHIBIT H

 

—

 

Acceptance Letter

EXHIBIT I

 

—

 

Form of Guaranty

 

 

 

 

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1

 

—

 

Loan Commitments

SCHEDULE 2.16

 

 

 

Existing Letters of Credit

 


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED REVOLVING LOAN AGREEMENT dated as of November 14,
2006 (this “Agreement”) among AVALONBAY COMMUNITIES, INC., a corporation
organized and existing under the laws of the State of Maryland (“Borrower”);
JPMORGAN CHASE BANK, N.A. (“JPMC”), BANK OF AMERICA, N.A. or any successor
thereto (in its individual capacity and not as Administrative Agent, “Bank of
America”) and the other lenders signatory hereto, as Banks; and BANK OF AMERICA,
N.A., as administrative agent for the Banks (in such capacity, together with its
successors in such capacity, “Administrative Agent”; JPMC, Bank of America, the
other lenders signatory hereto, such other lenders who from time to time become
Banks pursuant to Section 2.19, 3.07 or 12.05 and, if applicable, any of the
foregoing lenders’ Designated Lender, each a “Bank” and collectively, the
“Banks”).

Borrower, JPMC, Fleet National Bank (as predecessor to Bank of America), certain
of the Banks and the Administrative Agent entered into that certain Amended and
Restated Revolving Loan Agreement, dated as of May 24, 2004 (the “2004 Credit
Agreement”) and now desire to amend and restate the 2004 Credit Agreement in its
entirety in accordance with the terms and provisions contained herein. 
Accordingly, in consideration of the premises and the mutual agreements,
covenants and conditions hereinafter set forth, Borrower, Administrative Agent
and each of the Banks agree as follows:

ARTICLE I

DEFINITIONS; ETC.

Section 1.01         Definitions.  As used in this Agreement the following terms
have the following meanings:

“Absolute Bid Rate” has the meaning specified in Section 2.02(c)(2).

“Absolute Bid Rate Loan” means a Bid Rate Loan bearing interest at the Absolute
Bid Rate.

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Bid Rates pursuant to Section 2.02.

“Acceptance Letter” has the meaning specified in Section 2.19.

“Accordion Amount” means, at any time, $350,000,000.

“Acquisition” means the acquisition by Borrower, directly or indirectly, of an
interest in multi-family real estate.

“Acquisition Asset” means any improved real property asset that has been owned
by the Borrower, its Consolidated Businesses or any UJV for fewer than twelve
(12) months, unless the Borrower has made a one-time election (by written notice
to the Administrative Agent) to no longer treat such asset as an Acquisition
Asset for purposes of this Agreement.

“Additional Costs” has the meaning specified in Section 3.01.

“Administrative Agent” has the meaning specified in the preamble.


--------------------------------------------------------------------------------


“Administrative Agent’s Office” means Administrative Agent’s address located at
777 Main Street, Hartford, Connecticut 06115, or such other address in the
United States as Administrative Agent may designate by written notice to
Borrower and the Banks.

“Affiliate” means, with respect to any Person (the “first Person”), any other
Person (1) which directly or indirectly controls, or is controlled by, or is
under common control with the first Person; or (2) 10% or more of the beneficial
interest in which is directly or indirectly owned or held by the first Person. 
The term “control” means the possession, directly or indirectly, of the power,
alone, to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.

“Agreement” has the meaning specified in the preamble.

“Applicable Lending Office” means, for each Bank and for its LIBOR Loan, Bid
Rate Loan(s) or Base Rate Loan, as applicable, the lending office of such Bank
(or of an Affiliate of such Bank) designated as such on its signature page
hereof or in the applicable Assignment and Acceptance, or such other office of
such Bank (or of an Affiliate of such Bank) as such Bank may from time to time
specify to Administrative Agent and Borrower as the office by which its LIBOR
Loan, Bid Rate Loan(s) or Base Rate Loan (and, in the case of the Swing Lender,
its Swing Loan), as applicable, is to be made and maintained.

“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Loans (and
for purposes of determining the Banks’ L/C Fee Rate under Section 2.16(f)), the
respective rates per annum determined at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the following table (any
change in Borrower’s Credit Rating causing it to move to a different range on
the table shall effect an immediate change in the Applicable Margin):

 

Range of Borrower’s Credit Rating
(S&P/Moody’s or other agency equivalent)

 

Applicable Margin for
Base Rate Loans
(% per annum)

 

Applicable Margin for
LIBOR Loans
(% per annum)

Below BBB- or unrated/
Below Baa3 or unrated

 

0.25

 

1.00

BBB-/Baa3

 

0.00

 

0.675

BBB/Baa2

 

0.00

 

0.50

BBB+/Baa1

 

0.00

 

0.40

A-/A3

 

0.00

 

0.35

A or higher/A2 or higher

 

0.00

 

0.325

 

“Assignee” has the meaning specified in Section 12.05.

“Assignment and Acceptance” means an Assignment and Acceptance, substantially in
the form of EXHIBIT E, pursuant to which a Bank assigns and an Assignee assumes
rights and obligations in accordance with Section 12.05.

2


--------------------------------------------------------------------------------


“Authorization Letter” means a letter agreement executed by Borrower in the form
of EXHIBIT A.

“Available Total Loan Commitment” has the meaning specified in Section 2.01(b).

“Bank” and “Banks” have the respective meanings specified in the preamble;
provided, however, that the term “Bank” shall exclude each Designated Lender
when used in reference to a Ratable Loan, the Loan Commitments or terms relating
to the Ratable Loans and the Loan Commitments.

“Bank of America” has the meaning specified in the preamble.

“Bank Parties” means Administrative Agent, Issuing Bank, Swing Lender and the
Banks.

“Banking Day” means (1) any day on which commercial banks are not authorized or
required to close in New York City and (2) whenever such day relates to a LIBOR
Loan, a LIBOR Bid Rate Loan, an Interest Period with respect to a LIBOR Loan or
a LIBOR Bid Rate Loan, or notice with respect to a LIBOR Loan or a LIBOR Bid
Rate Loan or a LIBOR Auction, a day on which dealings in Dollar deposits are
also carried out in the London interbank market and banks are open for business
in London.

“Base Rate” means, for any day, the higher of (1) the Federal Funds Rate for
such day plus .50%, or (2) the Prime Rate for such day.

“Base Rate Loan” means all or any portion (as the context requires) of a Bank’s
Ratable Loan which shall accrue interest at a rate determined in relation to the
Base Rate.

“Bid Borrowing Limit” means sixty-five percent (65%) of the Total Loan
Commitment.

“Bid Rate Loan” has the meaning specified in Section 2.01(c).

“Bid Rate Loan Note” has the meaning specified in Section 2.08.

“Bid Rate Quote” means an offer by a Bank to make a Bid Rate Loan in accordance
with Section 2.02.

“Bid Rate Quote Request” has the meaning specified in Section 2.02(a).

“Borrower” has the meaning specified in the preamble.

“Borrower’s Accountants” means Ernst & Young, or such other accounting firm(s)
of nationally-recognized standing selected by Borrower and reasonably acceptable
to the Administrative Agent.

“Borrower’s Credit Rating” means the rating assigned from time to time to
Borrower’s unsecured and unsubordinated long-term indebtedness by, respectively,
S&P, Moody’s and/or one or more other nationally-recognized rating agencies
reasonably approved by Administrative Agent.  If such a rating is assigned by
only one (1) such rating agency, it must be either S&P or Moody’s.  If such a
rating is assigned by two (2) such rating agencies, at least one (1) must be S&P
or Moody’s, and “Borrower’s Credit Rating” shall be the higher of said ratings,
except if the aforesaid ratings are

3


--------------------------------------------------------------------------------


greater than one (1) rating level apart, in which case “Borrower’s Credit
Rating” shall be the average of said ratings.  If such a rating is obtained from
more than two (2) such rating agencies, “Borrower’s Credit Rating” shall be the
higher of the lowest two (2) ratings, if at least one (1) of such two (2) is
either S&P or Moody’s; if neither of the two (2) lowest ratings is from S&P or
Moody’s, then “Borrower’s Credit Rating” shall be the lower of the ratings from
S&P and Moody’s.  Unless such indebtedness of Borrower is rated by either S&P or
Moody’s, “Borrower’s Credit Rating” shall be considered unrated for purposes of
this Agreement.

“Borrower’s Principals” means the officers and directors of Borrower at any
applicable time.

“Borrower’s Share of UJV Combined Outstanding Indebtedness” means the sum of the
indebtedness of each of the UJVs contributing to UJV Combined Outstanding
Indebtedness multiplied by Borrower’s respective beneficial fractional interests
in each such UJV.

“Capitalization Value” means, as of the end of any calendar quarter, the sum,
without double-counting, of (1) Combined EBITDA attributable to Wholly-Owned
Assets (other than Acquisition Assets and Construction-in-Process) (less all
leasing commissions and management and development fees, net of any expenses
applicable thereto, contributing to such Combined EBITDA) for such quarter
annualized (i.e., multiplied by four (4)), capitalized at a rate of 6.75% per
annum (i.e., divided by 6.75%), (2) Combined EBITDA attributable to Borrower’s
beneficial interest in the UJV’s (other than with respect to Acquisition Assets
or Construction-in-Process) (less all leasing commissions and management and
development fees, net of any expenses applicable thereto, contributing to such
Combined EBITDA) for such quarter annualized (i.e., multiplied by four (4)),
capitalized at a rate of 6.75% per annum (i.e., divided by 6.75%), (3) such
leasing commissions and management and development fees for such quarter as were
subtracted from Combined EBITDA pursuant to clauses (1) and (2) above,
annualized, (i.e., multiplied by four (4)), capitalized at a rate of 20% per
annum (i.e., divided by 20%), (4) Cash and Cash Equivalents of Borrower and its
Consolidated Businesses, as of the end of such quarter, as reflected in
Borrower’s Consolidated Financial Statements, (5) the aggregate book value (on a
cost basis) of land held for future development and Construction-in-Process of
Borrower and its Consolidated Businesses plus Borrower’s beneficial interest in
the book value (on a cost basis) of land held for future development and
Construction-in-Process of the UJVs, (6) the aggregate book value (on a cost
basis) of Acquisition Assets of Borrower and its Consolidated Businesses plus
Borrower’s beneficial interest in the book value (on a cost basis) of
Acquisition Assets of the UJVs, (7) the value (at the lower of cost or market in
accordance with GAAP) of Performing Notes held by Borrower and its Consolidated
Businesses, and (8) Eligible Cash 1031 Proceeds;

provided that the sum of items (2), (5) and (7) above shall not exceed 30% of
Capitalization Value.

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

“Cash and Cash Equivalents” means (1) cash, (2) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (3) interest-bearing or discounted obligations of federal agencies and
government-sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including, without limitation, Federal Home Loan  Mortgage
Corporation participation sale certificates, Government National Mortgage

4


--------------------------------------------------------------------------------


Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities, (4) time
deposits, domestic and eurodollar certificates of deposit, bankers’ acceptances,
commercial paper rated at least A-1 by S&P and P-1 by Moody’s and/or guaranteed
by an Aa rating by Moody’s, an AA rating by S&P or better rated credit, floating
rate notes, other money market instruments and letters of credit each issued by
Approved Banks, (5) obligations of domestic corporations, including, without
limitation, commercial paper, bonds, debentures and loan participations, each of
which is rated at least AA by S&P and/or Aa2 by Moody’s and/or guaranteed by an
Aa rating by Moody’s, an AA rating by S&P or better rated credit, (6)
obligations issued by states and local governments or their agencies, rated at
least MIG-1 by Moody’s and /or SP-1 by S&P and /or guaranteed by an irrevocable
letter of credit of an Approved Bank, (7) repurchase agreements with major banks
and primary government security dealers fully secured by the United States
Government or agency collateral equal to or exceeding the principal amount on a
daily basis and held in safekeeping and (8) real estate loan pool
participations, guaranteed by an AA rating given by S&P or an Aa2 rating given
by Moody’s or better rated credit. For purposes of this definition, “Approved
Bank” means a financial institution which has (x) (A) a minimum net worth of
$500,000,000 and/or (B) total assets of at least $10,000,000,000 and (y) a
minimum long-term debt rating of A+ by S&P or A1 by Moody’s.

“Closing Date” means the date this Agreement has been executed by all parties.

“Code” means the Internal Revenue Code of 1986, including the rules and
regulations promulgated thereunder.

“Combined Debt Service” means, for any period of time, (1) Borrower’s share of
total debt service (including principal) paid or payable by Borrower and its
Consolidated Businesses during such period (other than debt service on
construction loans until completion of the relevant construction and other
capitalized interest) plus a deemed annual capital expense charge of $150 per
apartment unit owned by Borrower or its Consolidated Businesses plus (2)
Borrower’s beneficial interest in the sum of (a) total debt service (including
principal) paid or payable by the UJVs during such period (other than debt
service on construction loans until completion of the relevant construction and
other capitalized interest) plus (b) a deemed annual capital expense charge of
$150 per apartment unit owned by the UJVs plus (3) preferred dividends and
distributions paid or payable by Borrower and its Consolidated Businesses during
such period.

“Combined EBITDA” means, for any period of time, the sum, without duplication,
of (1) Borrower’s share of revenues less operating expenses, general and
administrative expenses and property taxes before Interest Expense, income
taxes, gains or losses on the sale of real estate and/or marketable securities,
depreciation and amortization and extraordinary items for Borrower and its
Consolidated Businesses, and adjusted, if material, for non-cash revenue
attributable to straight lining of rents and (2) Borrower’s beneficial interest
in revenues less operating expenses, general and administrative expenses and
property taxes before Interest Expense, income taxes, gains or losses on the
sale of real estate and/or marketable securities, depreciation and amortization
and extraordinary items (after eliminating appropriate intercompany amounts)
applicable to each of the UJVs, and adjusted, if material, for non-cash revenue
attributable to straight lining of rents, in all cases as reflected in
Borrower’s Consolidated Financial Statements.

5


--------------------------------------------------------------------------------


“Consolidated Business” means, individually, each Affiliate of Borrower who is
or should be included in Borrower’s Consolidated Financial Statements in
accordance with GAAP.

“Consolidated Financial Statements” means, with respect to any Person, the
consolidated balance sheet and related consolidated statement of operations,
accumulated deficiency in assets and cash flows, and footnotes thereto, of such
Person, prepared in accordance with GAAP.

“Consolidated Outstanding Indebtedness” means, as of any time, Borrower’s share
of all indebtedness and liability for borrowed money, secured or unsecured, of
Borrower and its Consolidated Businesses, including mortgage and other notes
payable but excluding any indebtedness which is margin indebtedness on cash and
cash equivalent securities, all as reflected in Borrower’s Consolidated
Financial Statements.

“Consolidated Tangible Net Worth” means, at any date, Borrower’s share of the
consolidated stockholders’ equity of Borrower and its Consolidated Businesses
less their consolidated Intangible Assets, all determined as of such date.  For
purposes of this definition, “Intangible Assets” means with respect to any such
intangible assets, the amount (to the extent reflected in determining such
consolidated stockholders’ equity) of (1) all write-ups (other than write-ups
resulting from foreign currency translations and write-ups of assets of a going
concern business made within twelve (12) months after the acquisition of such
business) subsequent to September 30, 1994 in the book value of any asset (other
than real property assets) owned by Borrower or a Consolidated Business and (2)
all debt discount and expense, deferred charges, goodwill, patents, trademarks,
service marks, trade names, anticipated future benefit of tax loss
carry-forwards, copyrights, organization or developmental expenses and other
intangible assets (in each case, not adjusted for depreciation).

“Construction-in-Process” means a property on which construction of improvements
(excluding non-revenue generating capital expenditures and excluding costs
incurred prior to construction, all as set forth in related quarterly financial
statements or supplemental financial information attached thereto) has commenced
and is proceeding to completion in the ordinary course but has not yet been
completed (as such completion shall be evidenced by a temporary or permanent
certificate of occupancy permitting use of such property by the general
public).  Any such property shall be treated as Construction-in-Process until 12
months from the date of completion (as evidenced by a certificate of occupancy
or its equivalent permitting use of such property by the general public), unless
the Borrower has made a one-time election (by written notice to the
Administrative Agent) to no longer treat such property as
Construction-in-Process for purposes of this Agreement.

“Contingent Obligations” means, without duplication, Borrower’s share of (1) any
contingent obligations of Borrower or its Consolidated Businesses required to be
shown on the balance sheet of Borrower and its Consolidated Businesses in
accordance with GAAP and (2) any obligation required to be disclosed in the
footnotes to Borrower’s Consolidated Financial Statements, guaranteeing
partially or in whole any non-Recourse Debt, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of Borrower or any of its Consolidated Businesses or of any other Person.  The
amount of any Contingent Obligation described in clause (2) shall be deemed to
be (a) with respect to a guaranty of interest or interest and principal, or
operating income guaranty, the net present

6


--------------------------------------------------------------------------------


value (using the Base Rate as a discount rate) of the sum of all payments
required to be made thereunder (which in the case of an operating income
guaranty shall be deemed to be equal to the debt service for the note secured
thereby), through (i) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder) or (ii) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect and (b) with respect to all guarantees not covered by the preceding
clause (a), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming Borrower and/or one or more of its Consolidated Businesses is required
to perform thereunder) as recorded on the balance sheet and on the footnotes to
the most recent Borrower’s Consolidated Financial Statements required to be
delivered pursuant to this Agreement.  Notwithstanding anything contained herein
to the contrary, guarantees of completion, of environmental indemnities and of
fraud, misappropriation and other “bad act” indemnities shall not be deemed to
be Contingent Obligations unless and until a claim for payment or performance
has been made thereunder, at which time any such guaranty shall be deemed to be
a Contingent Obligation in an amount equal to any such claim.  Subject to the
preceding sentence, (1) in the case of a joint and several guaranty given by
Borrower or one of its Consolidated Businesses and another Person (but only to
the extent such guaranty is recourse, directly or indirectly to Borrower), the
amount of the guaranty shall be deemed to be 100% thereof unless and only to the
extent that such other Person has delivered Cash and Cash Equivalents to secure
all or any part of such Person’s guaranteed obligations and (2) in the case of
joint and several guarantees given by a Person in which Borrower owns an
interest (which guarantees are non-recourse to Borrower), to the extent the
guarantees, in the aggregate, exceed 10% of Capitalization Value, the amount in
excess of 10% shall be deemed to be a Contingent Obligation of Borrower. 
Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall be deemed not to include guarantees of unadvanced funds under
any indebtedness of Borrower or its Consolidated Businesses or of construction
loans to the extent the same have not been drawn.  All matters constituting
“Contingent Obligations” shall be calculated without duplication.

“Continue”, “Continuation” and “Continued” refer to the continuation pursuant to
Section 2.12 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next Interest Period.

“Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its Ratable Loan from one Applicable
Lending Office to another.

“Debt” means (1) indebtedness or liability for borrowed money, or for the
deferred purchase price of property or services (including trade obligations);
(2) obligations as lessee under Capital Leases; (3) current liabilities in
respect of unfunded vested benefits under any Plan; (4) obligations in respect
of letters of credit issued for the account of any Person; (5) all obligations
arising under bankers’ or trade acceptance facilities; (6) all guarantees,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase any of the items
included in this definition, to provide funds for payment, to supply funds to
invest in any Person, or otherwise to assure a creditor against loss; (7) all
obligations secured by any Lien on property owned by the Person whose Debt is
being measured, whether or not the obligations have

7


--------------------------------------------------------------------------------


been assumed; and (8) all obligations under any agreement providing for
contingent participation or other hedging mechanisms with respect to interest
payable on any of the items described above in this definition.

“Default” means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.

“Default Rate” means a rate per annum equal to: (1) with respect to Base Rate
Loans and Swing Loans, a variable rate 2% above the rate of interest then in
effect thereon; and (2) with respect to LIBOR Loans and Bid Rate Loans, a fixed
rate 2% above the rate(s) of interest in effect thereon (including the
Applicable Margin or the LIBOR Bid Margin, as the case may be) at the time of
Default until the end of the then current Interest Period therefor and,
thereafter, a variable rate 2% above the rate of interest for a Base Rate Loan.

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 12.16 and (ii) is not
otherwise a Bank.

“Designating Lender” has the meaning specified in Section 12.16.

“Designation Agreement” means an agreement in substantially the form of EXHIBIT
F, entered into by a Bank and a Designated Lender and accepted by Administrative
Agent.

“Disposition” means a sale (whether by assignment, transfer or Capital Lease) of
an asset.

“Documentation Agent” means, individually and collectively, Morgan Stanley Bank,
Wells Fargo Bank, National Association and Deutsche Bank Trust Company Americas.

“Dollars” and the sign “$” mean lawful money of the United States of America.

“Elect” and “Election” refer to election, if any, by Borrower pursuant to
Section 2.12 to have all or a portion of an advance of the Ratable Loans be
outstanding as LIBOR Loans.

“Eligible Cash 1031 Proceeds” means the cash proceeds held by a “qualified
intermediary” from the sale of real property of Borrower and its Consolidated
Businesses, which proceeds are intended to be used by such qualified
intermediary to acquire one or more “replacement properties” that are of
“like-kind” to such real property in an exchange that qualifies as a tax-free
exchange under Section 1031 of the Code, and no portion of which proceeds
Borrower or any Affiliate has the right to receive, pledge, borrow or otherwise
obtain the benefits of until such time as provided under the applicable
“exchange agreement” (as such terms in quotations are defined in Treasury
Regulations Section 1.1031(k)-1(g)(4) (the “Regulations”)) or until such
exchange is terminated.  Upon the cash proceeds no longer being held by such
qualified intermediary pursuant to the Regulations or otherwise no longer
qualifying under the Regulations for like-kind exchange treatment, such proceeds
shall cease being Eligible Cash 1031 Proceeds.

“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.

8


--------------------------------------------------------------------------------


“Environmental Law” means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

“Environmental Notice” means any written complaint, order, citation or notice
from any Person (1) affecting or relating to Borrower’s compliance with any
Environmental Law in connection with any activity or operations at any time
conducted by Borrower, (2) relating to (a) the existence of any Hazardous
Materials contamination or Environmental Discharges or threatened Hazardous
Materials contamination or Environmental Discharges at any of Borrower’s
locations or facilities or (b) remediation of any Environmental Discharge or
Hazardous Materials at any such location or facility or any part thereof; or (3)
relating to any violation or alleged violation by Borrower of any relevant
Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as
Borrower, or any trade or business which is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, or any organization which
is required to be treated as a single employer with Borrower under Section
414(m) or 414(o) of the Code.

“Event of Default” has the meaning specified in Section 9.01.

“Extension Option” and “Notice to Extend” have the respective meanings specified
in Section 2.18.

“Facility Fee Rate” means the rate per annum determined, at any time, based on
Borrower’s Credit Rating in accordance with the following table.  Any change in
Borrower’s Credit Rating which causes it to move into a different range on the
table shall effect an immediate change in the Facility Fee Rate.

Borrower’s Credit Rating (S&P/Moody’s)

 

Facility Fee Rate
(% per annum)

Below BBB- or unrated/Below Baa3 or unrated

 

0.25

BBB-/Baa3

 

0.20

BBB/Baa2

 

0.15

BBB+/Baa1

 

0.125

A-/A3

 

0.10

A or higher/A2 or higher

 

0.10

 

“Federal Funds Rate” means, for any day, the rate per annum (expressed on a
360-day basis of calculation) equal to the weighted average of the rates on
overnight federal funds transactions as published by the Federal Reserve Bank of
New York for such day provided that (1) if such day is not a Banking Day, the
Federal Funds Rate for such day shall be such rate on such transactions on

9


--------------------------------------------------------------------------------


the immediately preceding Banking Day as so published on the next succeeding
Banking Day; and (2) if no such rate is so published on such next succeeding
Banking Day, the Federal Funds Rate for such day shall be the average of the
rates quoted by three (3) Federal Funds brokers to Administrative Agent on such
day on such transactions.

“Fee Letter” means the letter agreement, dated as of October 20, 2006, between
Borrower and JPMC.

“Fiscal Year” means each period from January 1 to December 31.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the preparation of the financial statements referred to in Section 5.13
(except for changes concurred in by Borrower’s Accountants).

“Good Faith Contest” means the contest of an item if: (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted;
(2) reserves that are adequate based on reasonably foreseeable likely outcomes
are established with respect to the contested item; (3) during the period of
such contest, the enforcement of any contested item is effectively stayed,
delayed or postponed; and (4) the failure to pay or comply with the contested
item during the period of the contest is not likely to result in a Material
Adverse Change.

“Governmental Approvals” means any authorization, consent, approval, license,
permit, certification, or exemption of, registration or filing with or report or
notice to, any Governmental Authority.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Hazardous Materials” means any pollutant, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.

“Initial Advance” means the first advance of proceeds of the Loans.

“Interest Expense” means, for any period of time, Borrower’s share of the
consolidated interest expense (without deduction of consolidated interest
income, and excluding (x) interest expense on construction loans and (y) other
capitalized interest expense in respect of either construction activity or
construction loans, in any such case under clauses (x) or (y), only until
completion of the relevant construction) of Borrower and its Consolidated
Businesses, including, without limitation or duplication (or, to the extent not
so included, with the addition of), (1) the portion of any rental obligation in
respect of any Capital Lease obligation allocable to interest expense in
accordance with GAAP; (2) the amortization of Debt discounts; (3) any expense,
payments or fees (other than up-front fees) with respect to interest rate swap
or similar agreements; and (4) the interest expense and items listed in clauses
(1) through (3) above applicable to each of the UJVs multiplied by

10


--------------------------------------------------------------------------------


Borrower’s respective beneficial interests in the UJVs, in all cases as
reflected in Borrower’s Consolidated Financial Statements.

“Interest Period” means, (1) with respect to any LIBOR Loan, the period
commencing on the date the same is advanced, Converted from a Base Rate Loan or
Continued, as the case may be, and ending, as Borrower may select pursuant to
Section 2.05, on the numerically corresponding day in the first, second or third
calendar month thereafter, or, with the consent of all Banks, 7 days, 14 days or
6 months thereafter, provided that each such Interest Period which commences on
the last Banking Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Banking Day of the appropriate calendar month; (2) with
respect to any LIBOR Bid Rate Loan, the period commencing on the date the same
is advanced and ending, as Borrower may select pursuant to Section 2.02, on the
numerically corresponding day in the first, second or third calendar month
thereafter, provided that each such Interest Period which commences on the last
Banking Day of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month; and (3) with respect to any
Absolute Bid Rate Loan, the period commencing on the date the same is advanced
and ending, as Borrower may select pursuant to Section 2.02, provided, however,
that each such period shall not be less than fourteen (14) days nor more than
ninety (90) days.

“Invitation for Bid Rate Quotes” has the meaning specified in Section 2.02 (b).

“Issuing Bank” means Bank of America in its capacity as issuing bank of the
Letters of Credit under the Letter of Credit facility described in Section 2.16,
and its successors in such capacity.

“JPMC” has the meaning specified in the preamble.

“Law” means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, or rule of common law, now or hereafter in effect, and
in each case as amended, and any judicial or administrative order, consent
decree or judgment.

“Letter of Credit” has the meaning specified in Section 2.16(a).

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR Bid
Margins pursuant to Section 2.02.

“LIBOR Base Rate” means, with respect to any Interest Period therefor, the rate
per annum (rounded up, if necessary, to the nearest 1/100 of 1%) that appears on
Dow Jones Page 3750 at approximately 11:00 a.m. (London time) on the date (the
“LIBOR Determination Date”) two (2) Banking Days prior to the first day of the
applicable Interest Period, for the same period of time as the Interest Period;
or, if such rate does not appear on Dow Jones Page 3750 as of approximately
11:00 a.m. (London time) on the LIBOR Determination Date, the rate (rounded up,
if necessary, to the nearest 1/100 of 1%) for deposits in Dollars for a period
comparable to the applicable Interest Period that appears on the Reuters Screen
LIBOR Page as of approximately 11:00 a.m. (London time) on the LIBOR
Determination Date.  If such rate does not appear on either Dow Jones Page 3750
or on the Reuters Screen LIBOR Page as of approximately 11:00 a.m. (London time)
on the LIBOR Determination Date, the LIBOR Base Rate for the Interest Period
will be determined on the basis of the offered rates for deposits in Dollars for
the same period of time as such Interest Period

11


--------------------------------------------------------------------------------


that are offered by four (4) major banks in the London interbank market at
approximately 11:00 a.m. (London time) on the LIBOR Determination Date. 
Administrative Agent will request that the principal London office of each of
the four (4) major banks provide a quotation of its Dollar deposit offered
rate.  If at least two (2) such quotations are provided, the LIBOR Base Rate
will be the arithmetic mean of the quotations.  If fewer than two (2) quotations
are provided as requested, the LIBOR Base Rate will be determined on the basis
of the rates quoted for loans in Dollars to leading European banks for amounts
comparable to such amount requested by Borrower for the same period of time as
such Interest Period offered by major banks in New York City at approximately
11:00 a.m. (New York time) on the LIBOR Determination Date.  In the event that
Administrative Agent is unable to obtain any such quotation as provided above,
it will be deemed that the LIBOR Base Rate cannot be determined.  For purposes
of the foregoing definition, “Dow Jones Page 3750” means the display designated
as “Page 3750” on the Dow Jones Markets Service (or such other page as may
replace Page 3750 on that service or such other service as may be nominated by
the British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for Dollar
deposits); and “Reuters Screen LIBOR Page” means the display designated as page
“LIBO” on the Reuters Monitor Money Rates Service (or such other page as may
replace the LIBO page on that service for the purpose of displaying interbank
rates from London in Dollars).

“LIBOR Bid Margin” has the meaning specified in Section 2.02(c)(2).

“LIBOR Bid Rate” means the rate per annum equal to the sum of (1) the LIBOR
Interest Rate for the LIBOR Bid Rate Loan and Interest Period in question and
(2) the LIBOR Bid Margin.

“LIBOR Bid Rate Loan” means a Bid Rate Loan bearing interest at the LIBOR Bid
Rate.

“LIBOR Interest Rate” means, for any LIBOR Loan or LIBOR Bid Rate Loan, a rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by Administrative Agent to be equal to the quotient of (1) the LIBOR Base Rate
for such LIBOR Loan or LIBOR Bid Rate Loan, as the case may be, for the Interest
Period therefor divided by (2) one minus the LIBOR Reserve Requirement for such
LIBOR Loan or LIBOR Bid Rate Loan, as the case may be, for such Interest Period.

“LIBOR Loan” means all or any portion (as the context requires) of any Bank’s
Ratable Loan which shall accrue interest at rate(s) determined in relation to
LIBOR Interest Rate(s).

“LIBOR Reserve Requirement” means, for any LIBOR Loan or LIBOR Bid Rate Loan,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during the Interest Period
for such LIBOR Loan or LIBOR Bid Rate Loan under Regulation D by member banks of
the Federal Reserve System in New York City with deposits exceeding
$1,000,000,000 against “Eurocurrency liabilities” (as such term is used in
Regulation D).  Without limiting the effect of the foregoing, the LIBOR Reserve
Requirement shall also reflect any other reserves required to be maintained by
such member banks by reason of any Regulatory Change against (1) any category of
liabilities which includes deposits by reference to which the LIBOR Base Rate is
to be determined as provided in the definition of “LIBOR Base Rate” in this
Section 1.01 or (2) any category of extensions of credit or other assets

12


--------------------------------------------------------------------------------


which include loans the interest rate on which is determined on the basis of
rates referred to in said definition of “LIBOR Base Rate”.

“Lien” means any mortgage, deed of trust, pledge, negative pledge, security
interest, hypothecation, assignment for collateral purposes, deposit
arrangement, lien (statutory or other), or other security agreement or charge of
any kind or nature whatsoever of any third party (excluding any right of setoff
but including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Law of any jurisdiction to evidence any of
the foregoing and carriers, warehousemen, mechanics and other similar inchoate
liens that have not been insured against in a manner reasonably satisfactory to
Administrative Agent).

“Loan” means, with respect to each Bank, collectively, its Ratable Loan and Bid
Rate Loan(s), and, in the case of the Swing Lender, its Swing Loan(s).

“Loan Commitment” means, with respect to each Bank, the obligation to make a
Ratable Loan in the principal amount set forth in Schedule 1 (subject to change
in accordance with the terms of this Agreement).

“Loan Documents” means this Agreement, the Notes, the Authorization Letter, the
Solvency Certificate and any guaranty executed and delivered pursuant to clause
(v) of the definition of “Unencumbered Assets” in Section 1.01.

“Material Adverse Change” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature, which does or
could reasonably be expected to, on more than an interim basis, either (1)
materially and adversely impair the ability of Borrower and its Consolidated
Businesses, taken as a whole, to fulfill its material obligations or (2) cause a
Default or an Event of Default.

“Material Affiliates” means the Affiliates of Borrower described on EXHIBIT C,
together with (or excluding) any Affiliates of Borrower which are hereafter from
time to time reasonably determined by Administrative Agent to be material (or no
longer material), upon written notice to Borrower, based on the most recent
Borrower’s Consolidated Financial Statements.

“Maturity Date” means November 14, 2010, subject to extension in accordance with
Section 2.18.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been made by Borrower or any ERISA Affiliate and which
is covered by Title IV of ERISA.

“New Bank” and “New Note” have the respective meanings specified in Section
2.19.

“Note” and “Notes” have the respective meanings specified in Section 2.08.

13


--------------------------------------------------------------------------------


“Obligations” means each and every obligation, covenant and agreement of
Borrower, now or hereafter existing, contained in this Agreement, and any of the
other Loan Documents, whether for principal, reimbursement obligations,
interest, fees, expenses, indemnities or otherwise, and any amendments or
supplements thereto, extensions or renewals thereof or replacements therefor,
including but not limited to all indebtedness, obligations and liabilities of
Borrower to Administrative Agent and any Bank now existing or hereafter incurred
under or arising out of or in connection with the Notes, this Agreement, the
other Loan Documents, and any documents or instruments executed in connection
therewith; in each case whether direct or indirect, joint or several, absolute
or contingent, liquidated or unliquidated, now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, and including all indebtedness of
Borrower, under any instrument now or hereafter evidencing or securing any of
the foregoing.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” and “Participation” have the respective meanings specified in
Section 12.05.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Performing Notes” means mortgage notes and notes receivable which are not more
than 30 days past due or otherwise in default; provided, that, in the case of
mortgage notes and notes receivable that generate cash and non-cash payments,
such mortgage notes and notes receivable shall be treated as Performing Notes
whose value is determined solely by reference to the cash payments and
references to the income generated by the Performing Notes shall include only
the cash payments which have current payments payable in cash.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means any employee benefit or other plan established or maintained, or to
which contributions have been made, by Borrower or any ERISA Affiliate and which
is covered by Title IV of ERISA or to which Section 412 of the Code applies.

“presence”, when used in connection with any Environmental Discharge or
Hazardous Materials, means and includes presence, generation, manufacture,
installation, treatment, use, storage, handling, repair, encapsulation,
disposal, transportation, spill, discharge and release.

“Prime Rate” means the variable per annum rate of interest designated from time
to time by Administrative Agent at its principal office as its “prime rate” (it
being understood that the “prime rate” is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer).

“Pro Rata Share” means, for purposes of this Agreement and with respect to each
Bank, a fraction, the numerator of which is the amount of such Bank’s Loan
Commitment and the denominator of which is the Total Loan Commitment.

14


--------------------------------------------------------------------------------


“Prohibited Transaction” means any transaction proscribed by Section 406 of
ERISA or Section 4975 of the Code and to which no statutory or administrative
exemption applies.

“Ratable Loan” has the meaning specified in Section 2.01(b).

“Ratable Loan Note” has the meaning specified in Section 2.08.

“Recourse Debt” means Debt, recourse for the satisfaction of which is not
limited to specified collateral.

“Refunded Swing Loans” and “Refunding Date” have the respective meanings
specified in Section 2.17.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

“Regulatory Change” means, with respect to any Bank, any change after the date
of this Agreement in United States federal, state, municipal or foreign laws or
regulations (including Regulation D) or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks
including such Bank of or under any United States, federal, state, municipal or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. §2615.

“Required Banks” means at any time the Banks having Pro Rata Shares aggregating
at least 51%; provided, however, if the Loan Commitments have been terminated,
the “Required Banks” shall be the Banks holding at least 51% of the then
aggregate unpaid principal amount of the Loans.  For purposes of this
definition, a Bank’s Loan shall be deemed to include its participating interest
in Swing Loans pursuant to Section 2.17(c) and the Swing Lender’s Loans shall be
deemed to exclude such participating interests of other Banks.

“Requested Increase” has the meaning specified in Section 2.19.

“Secured Indebtedness” means that portion of Total Outstanding Indebtedness that
is secured by a Lien.

“Solvency Certificate” means a certificate in the form of EXHIBIT D, to be
delivered by Borrower pursuant to the terms of this Agreement.

“Solvent” means, when used with respect to any Person, that the fair value of
the property of such Person, on a going concern basis, is greater than the total
amount of liabilities (including, without limitation, contingent liabilities) of
such Person.

“S&P” means Standard and Poor’s Ratings Services, a division of McGraw-Hill
Companies.

15


--------------------------------------------------------------------------------


“Supplemental Fee Letter” means the letter agreement, dated as of November 14,
2006, between Borrower and Bank of America.

“Supplemental Note” has the meaning specified in Section 2.19.

“Swing Lender” means Bank of America in its capacity as the lender under the
Swing Loan facility described in Section 2.17, and its successors in such
capacity.

“Swing Loan” means a loan made by the Swing Lender pursuant to Section 2.17.

“Swing Loan Commitment” means ten percent (10%) of the Total Loan Commitment.

“Swing Loan Note” has the meaning specified in Section 2.08.

“Swing Loan Refund Amount” has the meaning specified in Section 2.17.

“Syndication Agent” means JPMorgan Chase Bank, N.A..

“Syndication Expiration Date” has the meaning specified in Section 2.19.

“Total Loan Commitment” means an amount equal to the aggregate amount of all
Loan Commitments (i.e., initially, $650,000,000), as the same may increase
pursuant to Section 2.19 or decrease pursuant to Section 2.10.

“Total Outstanding Indebtedness” means, at any time, the sum, without
duplication, of (1) Consolidated Outstanding Indebtedness; (2) Borrower’s Share
of UJV Combined Outstanding Indebtedness; and (3) Contingent Obligations.

“UJV Combined Outstanding Indebtedness” means, as of any time, all indebtedness
and liability for borrowed money, secured or unsecured, of the UJV’s, on a
combined basis, including mortgage and other notes payable but excluding any
indebtedness which is margin indebtedness on cash and cash equivalent
securities, all as reflected in the balance sheets of each of the UJVs, prepared
in accordance with GAAP.

“UJVs” means the unconsolidated joint ventures (including general and limited
partnerships) in which Borrower owns a beneficial interest and which are
accounted for under the equity method in Borrower’s Consolidated Financial
Statements.

“Unencumbered” means, with respect to any asset, that such asset is not, and the
direct or indirect interests of Borrower therein are not, subject to any Lien to
secure all or any portion of Secured Indebtedness.

“Unencumbered Asset Value” means, as of the end of any calendar quarter, without
duplication, (1) Unencumbered Wholly-Owned Combined EBITDA for such quarter,
annualized (i.e., multiplied by four (4)), capitalized at a rate of 6.75% per
annum (i.e., divided by 6.75%), plus (2) Unencumbered Non-Wholly-Owned Combined
EBITDA for such quarter, annualized (i.e., multiplied by four (4)), capitalized
at a rate of 6.75% per annum (i.e., divided by 6.75%), plus (3) the aggregate
book value (on a cost basis) of Unencumbered Land and Construction-in-Process,

16


--------------------------------------------------------------------------------


plus (4) the aggregate book value (on a cost basis) of Unencumbered Assets of
Borrower and its Consolidated Business which are Acquisition Assets plus
Borrower’s beneficial interest in the book value (on a cost basis) of
Unencumbered Assets of the UJVs that are Acquisition Assets (and for which
Borrower substantially controls the financing and sale), plus (5) unrestricted
Cash and Cash Equivalents of Borrower and its Consolidated Businesses, as of the
end of such quarter, as reflected in Borrower’s Consolidated Financial
Statements, to the extent the same are Unencumbered, plus (6) the value of all
Eligible Cash 1031 Proceeds resulting from the sale of Unencumbered Assets, to
the extent the same are Unencumbered, plus (7) the value (at the lower of cost
or market in accordance with GAAP) of Performing Notes held by Borrower and its
Consolidated Businesses, to the extent the same are Unencumbered;

provided that the sum of clauses (2), (3) and (7) above shall not exceed 30% of
Unencumbered Asset Value.

“Unencumbered Assets” are income-producing assets, reflected on Borrower’s
Consolidated Financing Statements, owned (in whole or in part), directly or
indirectly by Borrower which (1) are Unencumbered and (2) have been improved by
buildings or other improvements that have been issued a certificate of occupancy
(or its equivalent) and are fully operational.  Notwithstanding the foregoing,
if an asset that would otherwise qualify as an Unencumbered Asset is owned by a
Consolidated Business that has any Recourse Debt, such asset shall not
constitute, and may not be treated as, an Unencumbered Asset unless and until
the earlier to occur of (x) such Recourse Debt has been repaid in full in cash
and all loan documents evidencing such Recourse Debt have been terminated and
(y) such Consolidated Business executes and delivers to the Administrative
Agent, for the benefit of the Administrative Agent and the Banks, a guaranty of
the Obligations in substantially the form of Exhibit I attached hereto.

“Unencumbered Land and Construction-in-Process” means all land held for future
development and Construction-in-Process reflected on Borrower’s Consolidated
Financial Statements, which are wholly-owned, directly or indirectly, by
Borrower and are Unencumbered.

“Unencumbered Non-Wholly-Owned Combined EBITDA” means that portion of Combined
EBITDA attributable to Unencumbered Assets that are not Unencumbered
Wholly-Owned Assets but for which the Borrower substantially controls the sale
or financing of such Unencumbered Asset (assuming general and administrative
expense is allocated proportionately to Unencumbered Assets).

“Unencumbered Wholly-Owned Assets” means Unencumbered Assets which are
Wholly-Owned Assets.

“Unencumbered Wholly-Owned Combined EBITDA” means that portion of Combined
EBITDA attributable to Unencumbered Wholly-Owned Assets (assuming general and
administrative expense is allocated proportionately to Unencumbered Wholly-Owned
Assets).

“Unsecured Indebtedness” means that portion of Total Outstanding Indebtedness
that is not secured by a Lien.

“Unsecured Interest Expense” means that portion of Interest Expense relating to
Unsecured Indebtedness.

17


--------------------------------------------------------------------------------


“Wholly-Owned Assets” means income-producing assets, which are reflected on
Borrower’s Consolidated Financial Statements, and are wholly-owned, directly or
indirectly, by Borrower.

Section 1.02         Accounting Terms.  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP, and all financial
data required to be delivered hereunder shall be prepared in accordance with
GAAP.

Section 1.03         Computation of Time Periods.  Except as otherwise provided
herein, in this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and words “to” and “until” each means “to but excluding”.

Section 1.04         Rules of Construction.  Except as provided otherwise, when
used in this Agreement (1) “or” is not exclusive; (2) a reference to a Law
includes any amendment, modification or supplement to, or replacement of, such
Law; (3) a reference to a Person includes its permitted successors and permitted
assigns; (4) all terms used in the singular shall have a correlative meaning
when used in the plural and vice versa; (5) a reference to an agreement,
instrument or document shall include such agreement, instrument or document as
the same may be amended, modified or supplemented from time to time in
accordance with its terms and as permitted by the Loan Documents; (6) all
references to Articles, Sections or Exhibits shall be to Articles, Sections and
Exhibits of this Agreement unless otherwise indicated; (7) “hereunder”,
“herein”, “hereof” and the like refer to this Agreement as a whole; and (8) all
Exhibits to this Agreement shall be incorporated into this Agreement.

ARTICLE II

THE LOANS

Section 2.01         Ratable Loans; Bid Rate Loans; Purpose.

(a)           Subject to the terms and conditions of this Agreement, the Banks
agree to make loans to Borrower as provided in this Article II.

(b)           Each of the Banks severally agrees to make loans to Borrower (each
such loan by a Bank, a “Ratable Loan”) in an amount up to its Loan Commitment,
pursuant to which the Bank shall from time to time advance and re-advance to
Borrower an amount equal to its Pro Rata Share of the excess (the “Available
Total Loan Commitment”) of the Total Loan Commitment over the sum of (1) all
previous advances (including Bid Rate Loans and Swing Loans) made by the Banks
which remain unpaid and (2) the outstanding amount of all Letters of Credit and
unreimbursed drawings on all Letters of Credit.  Within the limits set forth
herein, Borrower may borrow from time to time under this paragraph (b) and
prepay from time to time pursuant to Section 2.09 (subject, however, to the
restrictions on prepayment set forth in said Section), and thereafter re-borrow
pursuant to this paragraph (b).  The Ratable Loans may be outstanding as (1)
Base Rate Loans; (2) LIBOR Loans; or (3) a combination of the foregoing, as
Borrower shall elect and notify Administrative Agent in accordance with Section
2.14.  The LIBOR Loan, Bid Rate Loan and Base Rate Loan of each Bank shall be
maintained at such Bank’s Applicable Lending Office.

18


--------------------------------------------------------------------------------


(c)           In addition to Ratable Loans pursuant to paragraph (b) above, so
long as Borrower’s Credit Rating is BBB- or higher by S&P or Baa3 or higher by
Moody’s or an equivalent rating by another nationally-recognized rating agency,
as reasonably approved by Administrative Agent, one or more Banks may, at
Borrower’s request and in their sole discretion, make non-ratable loans which
shall bear interest at the LIBOR Bid Rate or the Absolute Bid Rate in accordance
with Section 2.02 (such loans being referred to in this Agreement as “Bid Rate
Loans”).  Borrower may borrow Bid Rate Loans from time to time pursuant to this
paragraph (c) in an amount up to the Available Total Loan Commitment at the time
of the borrowing (taking into account any repayments of the Loans made
simultaneously therewith) and shall repay such Bid Rate Loans as required by
Section 2.08, and it may thereafter re-borrow pursuant to this paragraph (c);
provided, however, that the aggregate outstanding principal amount of Bid Rate
Loans at any particular time shall not exceed the Bid Borrowing Limit.

(d)           The obligations of the Banks under this Agreement are several, and
no Bank shall be responsible for the failure of any other Bank to make any
advance of a Loan to be made by such other Bank.  However, the failure of any
Bank to make any advance of the Loan to be made by it hereunder on the date
specified therefor shall not relieve any other Bank of its obligation to make
any advance of its Loan specified hereby to be made on such date.

(e)           Borrower shall use the proceeds of the Loans for general capital
and working capital requirements of Borrower and its Consolidated Businesses and
UJVs (which shall include, but not be limited to, Acquisitions and/or costs
incurred in connection with the development, construction or reconstruction of
multi-family real estate properties).  In no event shall proceeds of the Loans
be used in a manner that would violate Regulation U or in connection with a
hostile acquisition.

Section 2.02         Bid Rate Loans.

(a)           When Borrower wishes to request offers from the Banks to make Bid
Rate Loans, it shall transmit to Administrative Agent by facsimile a request (a
“Bid Rate Quote Request”) substantially in the form of EXHIBIT G-1 so as to be
received not later than 12:00 noon (New York time) on (x) the fifth Banking Day
prior to the date for funding of the LIBOR Bid Rate Loan(s) proposed therein in
the case of a LIBOR Auction or (y) the second Banking Day prior to the date for
funding of the Absolute Bid Rate Loan(s) proposed therein in the case of an
Absolute Rate Auction, specifying:

(1)           the proposed date of funding of the Bid Rate Loan(s), which shall
be a Banking Day;

(2)           the aggregate amount of the Bid Rate Loans requested, which shall
be $5,000,000 or a larger integral multiple of  $500,000;

(3)           the duration of the Interest Period(s) applicable thereto, subject
to the provisions of the definition of “Interest Period” in Section 1.01 and the
provisions of Section 2.05; and

19


--------------------------------------------------------------------------------


(4)           whether the Bid Rate Quotes requested are to set forth a LIBOR Bid
Margin (to be used to compute the LIBOR Bid Rate) or an Absolute Bid Rate.

Borrower may request offers to make Bid Rate Loans for more than one (1)
Interest Period in a single Bid Rate Quote Request.  No more than two (2) Bid
Rate Quote Requests may be submitted by Borrower during any calendar month and
no more than twenty-four (24) Bid Rate Quote Requests per year may be submitted
by Borrower.

(b)           Promptly (the same day, if possible) upon receipt of a Bid Rate
Quote Request, Administrative Agent shall send to the Banks by facsimile an
invitation (an “Invitation for Bid Rate Quotes”) substantially in the form of
EXHIBIT G-2, which shall constitute an invitation by Borrower to the Banks to
submit Bid Rate Quotes offering to make Bid Rate Loans to which such Bid Rate
Quote Request relates in accordance with this Section.

(c)           (1)           Each Bank may submit a Bid Rate Quote containing an
offer or offers to make Bid Rate Loans in response to any Invitation for Bid
Rate Quotes.  Each Bid Rate Quote must comply with the requirements of this
paragraph (c) and must be submitted to Administrative Agent by facsimile not
later than (x) 2:00 p.m. (New York time) on the fourth Banking Day prior to the
proposed date of the LIBOR Bid Rate Loan(s) in the case of a LIBOR Auction or
(y) 9:30 a.m. (New York time) on the Banking Day immediately preceding the
proposed date of the Absolute Bid Rate Loan(s) in the case of an Absolute Rate
Auction; provided that Bid Rate Quotes submitted by Administrative Agent (or any
Affiliate of Administrative Agent) in its capacity as a Bank may be submitted,
and may only be submitted, if Administrative Agent or such Affiliate notifies
Borrower of the terms of the offer or offers contained therein not later than
thirty (30) minutes prior to the deadline for the other Banks.  Any Bid Rate
Quote so made shall (subject to Borrower’s satisfaction of the conditions
precedent set forth in this Agreement to its entitlement to an advance) be
irrevocable except with the written consent of Administrative Agent given on the
instructions of Borrower.  Bid Rate Loans to be funded pursuant to a Bid Rate
Quote may, as provided in Section 12.16, be funded by a Bank’s Designated
Lender.  A Bank making a Bid Rate Quote shall, if then known, specify in its Bid
Rate Quote whether the related Bid Rate Loans are intended to be funded by such
Bank’s Designated Lender, as provided in Section 12.16, provided, however, that
whether or not the same is specified in a Bank’s Bid Rate Quote, such Bank’s Bid
Rate Loan(s) may be funded by its Designated Lender at the time of funding
thereof.

(2)           Each Bid Rate Quote shall be in substantially the form of EXHIBIT
G-3 and shall in any case specify:

(i)            the proposed date of funding of the Bid Rate Loan(s);

(ii)           the principal amount of the Bid Rate Loan(s) for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Loan Commitment of the quoting Bank, (x) must be in the aggregate $5,000,000
or a larger integral multiple of $500,000, (y) may not exceed the principal
amount of Bid Rate Loans for which offers were requested and (z) may be subject
to an aggregate limitation as to the principal amount of Bid Rate Loans for
which offers being made by such quoting Bank may be accepted;

20


--------------------------------------------------------------------------------


(iii)          in the case of a LIBOR Auction, the margin above or below the
applicable LIBOR Interest Rate (the “LIBOR Bid Margin”) offered for each such
LIBOR Bid Rate Loan, expressed as a percentage per annum (specified to the
nearest 1/1,000th of 1%) to be added to (or subtracted from) the applicable
LIBOR Interest Rate;

(iv)          in the case of an Absolute Rate Auction, the rate of interest,
expressed as a percentage per annum (specified to the nearest 1/1,000th of 1%)
(the “Absolute Bid Rate”), offered for each such Absolute Bid Rate Loan;

(v)           the applicable Interest Period; and

(vi)          the identity of the quoting Bank.

A Bid Rate Quote may set forth up to three (3) separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Bid Rate Quotes.

(3)           Any Bid Rate Quote shall be disregarded if it:

(i)            is not substantially in conformity with EXHIBIT G-3 or does not
specify all of the information required by sub-paragraph (c)(2) above;

(ii)           contains qualifying, conditional or similar language (except for
an aggregate limitation as provided in sub-paragraph  (c)(2)(ii) above);

(iii)          proposes terms other than or in addition to those set forth in
the applicable Invitation for Bid Rate Quotes; or

(iv)          arrives after the time set forth in sub-paragraph (c)(1) above.

(d)           Administrative Agent shall (x) not later than 3:00 p.m. (New York
time) on the fourth Banking Day prior to the proposed date of funding of the
LIBOR Bid Rate Loan(s) in the case of a LIBOR Auction or (y) not later than
10:30 a.m. (New York time) on the Banking Day immediately preceding the proposed
date of funding of the Absolute Bid Rate Loan(s) in the case of an Absolute Rate
Auction, notify Borrower in writing of the terms of any Bid Rate Quote submitted
by a Bank that is in accordance with paragraph (c).  In addition, Administrative
Agent shall, on the Banking Day of its receipt thereof, notify Borrower in
writing of any Bid Rate Quote that amends, modifies or is otherwise inconsistent
with a previous Bid Rate Quote submitted by such Bank with respect to the same
Bid Rate Quote Request.  Any such subsequent Bid Rate Quote shall be disregarded
by Administrative Agent unless such subsequent Bid Rate Quote is submitted
solely to correct a manifest error in such former Bid Rate Quote. Administrative
Agent’s notice to Borrower shall specify (A) the aggregate principal amount of
Bid Rate Loans for which offers have been received for each Interest Period
specified in the related Bid Rate Quote Request, (B) the respective principal
amounts, LIBOR Bid Margins and Absolute Bid Rates so offered and (C) if
applicable, limitations on the aggregate principal amount of Bid Rate Loans for
which offers in any single Bid Rate Quote may be accepted.

21


--------------------------------------------------------------------------------


(e)           Not later than (x) 9:30 a.m. (New York time) on the third Banking
Day prior to the proposed date of funding of the LIBOR Bid Rate Loan in the case
of a LIBOR Auction or (y) 1:00 p.m. (New York time) on the Banking Day
immediately preceding the proposed date of funding of the Absolute Bid Rate Loan
in the case of an Absolute Rate Auction, Borrower shall notify Administrative
Agent of its acceptance or non-acceptance of the offers so notified to it
pursuant to paragraph (d).  If Borrower fails to notify Administrative Agent of
its acceptance of such offers, it shall be deemed to have rejected such offers. 
A notice of acceptance shall be substantially in the form of EXHIBIT G-4 and
shall specify the aggregate principal amount of offers for each Interest Period
that are accepted.  Borrower may accept any Bid Rate Quote in whole or in part;
provided that:

(i)            the principal amount of each Bid Rate Loan may not exceed the
applicable amount set forth in the related Bid Rate Quote Request or be less
than $500,000 per Bank and shall be an integral multiple of $100,000;

(ii)           acceptance of offers with respect to a particular Interest Period
may only be made on the basis of ascending LIBOR Bid Margins or Absolute Bid
Rates, as the case may be, offered for such Interest Period from the lowest
effective cost; and

(iii)          Borrower may not accept any offer that is described in
sub-paragraph (c)(3) or that otherwise fails to comply with the requirements of
this Agreement.

(f)            If offers are made by two (2) or more Banks with the same LIBOR
Bid Margins or Absolute Bid Rates, as the case may be, for a greater aggregate
principal amount than the amount in respect of which such offers are accepted
for the related Interest Period, the principal amount of Bid Rate Loans in
respect of which such offers are accepted shall be allocated by Administrative
Agent among such Banks as nearly as possible (in multiples of $100,000, as
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Administrative Agent shall promptly (and in
any event within one (1) Banking Day after such offers are accepted) notify
Borrower and each such Bank in writing of any such allocation of Bid Rate
Loans.  Determinations by Administrative Agent of the allocation of Bid Rate
Loans shall be conclusive in the absence of manifest error.

(g)           In the event that Borrower accepts the offer(s) contained in one
(1) or more Bid Rate Quotes in accordance with paragraph (e), the Bank(s) making
such offer(s) shall make a Bid Rate Loan in the accepted amount (as allocated,
if necessary, pursuant to paragraph (f)) on the date specified therefor, in
accordance with the procedures specified in Section 2.04, and such Bid Rate Loan
shall bear interest at the accepted LIBOR Bid Rate or Absolute Bid Rate, as the
case may be, for the applicable Interest Period.

22


--------------------------------------------------------------------------------


(h)           Notwithstanding anything to the contrary contained herein, each
Bank shall be required to fund its Pro Rata Share of the Available Total Loan
Commitment in accordance with Section 2.01(b) despite the fact that any Bank’s
Loan Commitment may have been or may be exceeded as a result of such Bank’s
making Bid Rate Loans.

(i)            A Bank who is notified that it has been selected to make a Bid
Rate Loan as provided above may designate its Designated Lender (if any) to fund
such Bid Rate Loan on its behalf, as described in Section 12.16.  Any Designated
Lender which funds a Bid Rate Loan shall on and after the time of such funding
become the obligee under such Bid Rate Loan and be entitled to receive payment
thereof when due.  No Bank shall be relieved of its obligation to fund a Bid
Rate Loan, and no Designated Lender shall assume such obligation, prior to the
time the applicable Bid Rate Loan is funded.

(j)            Administrative Agent shall promptly notify each Bank which
submitted a Bid Rate Quote of Borrower’s acceptance or non-acceptance thereof. 
At the request of any Bank which submitted a Bid Rate Quote, Administrative
Agent will promptly notify all Banks which submitted Bid Rate Quotes of (a) the
aggregate principal amount of, and (b) the range of Absolute Bid Rates or LIBOR
Bid Margins of, the accepted Bid Rate Loans for each requested Interest Period.

Section 2.03         Advances, Generally.  The Initial Advance shall be in the
minimum amount of $500,000 and in integral multiples of $100,000 above such
amount and shall be made upon satisfaction of the conditions set forth in
Section 4.01.  Subsequent advances shall be made no more frequently than twice
weekly thereafter, upon satisfaction of the conditions set forth in Section
4.02.  The amount of each advance subsequent to the Initial Advance shall be in
the minimum amount of $500,000 (unless less than $500,000 is available for
disbursement pursuant to the terms hereof at the time of any subsequent advance,
in which case the amount of such subsequent advance shall be equal to such
remaining availability) and in integral multiples of $100,000 above such
amount.  Additional restrictions on the amounts and timing of, and conditions to
the making of, advances of Bid Rate Loans are set forth in Section 2.02.

Section 2.04         Procedures for Advances.  In the case of advances of
Ratable Loans hereunder, Borrower shall submit to Administrative Agent a request
for each advance, stating the amount requested and certifying the purpose, in
general terms, for which such advance is to be used, no later than 11:00 a.m.
(New York time) on the date, in the case of advances of Base Rate Loans, which
is one (1) Banking Day, and, in the case of advances of LIBOR Loans, which is
three (3) Banking Days, prior to the date the advance is to be made.  In the
case of advances of Swing Loans hereunder, Borrower shall submit to
Administrative Agent a request for such advance, stating the amount requested
and certifying the purpose, in general terms, for which such advance is to be
used, no later than 11:00 a.m. (New York time) on the date which is one (1)
Banking Day prior to the date the advance is to be made.  In the case of
advances of Bid Rate Loans hereunder, Borrower shall submit a Bid Rate Quote
Request at the time specified in Section 2.02, accompanied by a certification of
the purpose, in general terms, for which the advance is to be used. 
Administrative Agent, on the Banking Day of its receipt and approval of the
request for advance, will so notify the Banks (or, in the case of Swing Loans,
the Swing Lender) either by telephone or by facsimile.  Not later than 11:00
a.m. (New York time) on the date of each advance, each Bank (in the case of
Ratable Loans) or the applicable Bank(s) (in the case of Bid Rate Loans)

23


--------------------------------------------------------------------------------


or the Swing Lender (in the case of Swing Loans) shall, through its Applicable
Lending Office and subject to the conditions of this Agreement, make the amount
to be advanced by it on such day available to Administrative Agent, at
Administrative Agent’s Office and in immediately available funds for the account
of Borrower.  The amount so received by Administrative Agent shall, subject to
the conditions of this Agreement, be made available to Borrower, in immediately
available funds, by Administrative Agent’s crediting an account of Borrower
designated by Borrower and maintained with Administrative Agent at
Administrative Agent’s Office.

Section 2.05         Interest Periods; Renewals.  In the case of the LIBOR Loans
and Bid Rate Loans, Borrower shall select an Interest Period of any duration in
accordance with the definition of Interest Period in Section 1.01, subject to
the following limitations: (1) no Interest Period may extend beyond the Maturity
Date; and (2) if an Interest Period would end on a day which is not a Banking
Day, such Interest Period shall be extended to the next Banking Day, unless such
Banking Day would fall in the next calendar month, in which event such Interest
Period shall end on the immediately preceding Banking Day.  Only fifteen (15)
discrete segments of a Bank’s Ratable Loan bearing interest at a LIBOR Interest
Rate, for a designated Interest Period, pursuant to a particular Election,
Conversion or Continuation, may be outstanding at any one time (each such
segment of each Bank’s Ratable Loan corresponding to a proportionate segment of
each of the other Banks’ Ratable Loans).  Upon notice to Administrative Agent as
provided in Section 2.14, Borrower may Continue any LIBOR Loan on the last day
of the Interest Period of the same or different duration in accordance with the
limitations provided above.  If Borrower shall fail to give notice to
Administrative Agent of such a Continuation, such LIBOR Loan shall automatically
become a LIBOR Loan with an Interest Period of one (1) month on the last day of
the current Interest Period.  Administrative Agent shall notify each of the
Banks, either by telephone or by facsimile, at least two (2) Banking Days prior
to the termination of the Interest Period in question in the event of such
failure by Borrower to give such notice of Continuation.

Section 2.06         Interest.  Borrower shall pay interest to Administrative
Agent for the account of the applicable Bank on the outstanding and unpaid
principal amount of the Loans, at a rate per annum as follows: (1) for Base Rate
Loans at a rate equal to the Base Rate plus the Applicable Margin; (2) for LIBOR
Loans at a rate equal to the applicable LIBOR Interest Rate plus the Applicable
Margin; (3) for LIBOR Bid Rate Loans at a rate equal to the applicable LIBOR Bid
Rate; (4) for Absolute Bid Rate Loans at a rate equal to the applicable Absolute
Bid Rate; and (5) for Swing Loans at a daily LIBOR rate for a period not to
exceed three (3) days, as determined by the Swing Lender.  Any principal amount
not paid when due (when scheduled, at acceleration or otherwise) shall bear
interest thereafter, payable on demand, at the Default Rate.

The interest rate on Base Rate Loans shall change when the Base Rate changes. 
Interest on Base Rate Loans, LIBOR Loans, Bid Rate Loans and Swing Loans shall
not exceed the maximum amount permitted under applicable Law.  Interest shall be
calculated for the actual number of days elapsed on the basis of, in the case of
Base Rate Loans, LIBOR Loans, Bid Rate Loans and Swing Loans, three hundred
sixty (360) days.

Accrued interest shall be due and payable in arrears upon and with respect to
any payment or prepayment of principal and, (x) in the case of Base Rate Loans,
LIBOR Loans and Swing Loans, on the first Banking Day of each calendar month and
(y) in the case of Bid Rate Loans, at the expiration of the Interest Period
applicable thereto; provided, however, that interest accruing at the Default
Rate shall be due and payable on demand.

24


--------------------------------------------------------------------------------


Section 2.07         Fees.

(a)           Borrower agrees to pay to and for the accounts of the parties
specified therein, the fees provided for in the Fee Letter and the Supplemental
Fee Letter.

(b)           Borrower shall pay to Administrative Agent for the account of each
Bank a facility fee computed on the daily Loan Commitment of such Bank
(irrespective of usage) at a rate per annum equal to the daily Facility Fee
Rate, calculated on the basis of a year of three hundred sixty (360) days for
the actual number of days elapsed.  The facility fee shall accrue for each
calendar quarter (or portion thereof) and shall be due and payable quarterly in
arrears on the tenth (10th) day of  October, January, April and July of each
year, commencing on the first such date after the Closing Date, and upon the
Maturity Date (as stated or by acceleration or otherwise) or earlier termination
of the Loan Commitments.

Section 2.08         Notes.  The Ratable Loan made by each Bank under this
Agreement shall be evidenced by, and repaid with interest in accordance with, a
single promissory note of Borrower in the form of EXHIBIT B duly completed and
executed by Borrower, in the principal amount equal to such Bank’s Loan
Commitment, payable to such Bank for the account of its Applicable Lending
Office (each such note, as the same may hereafter be amended, modified,
extended, severed, assigned, renewed or restated from time to time, including
any new or substitute notes pursuant to Section 2.19, 3.07 or 12.05, a “Ratable
Loan Note”). The Bid Rate Loans of the Banks shall be evidenced by a single
global promissory note of Borrower, in the form of EXHIBIT B-1, duly completed
and executed by Borrower, in the principal amount of the Bid Borrowing Limit,
payable to Administrative Agent for the account of the respective Banks making
Bid Rate Loans (such note, as the same may hereafter be amended, modified,
extended, severed, assigned, substituted, renewed or restated from time to time,
the “Bid Rate Loan Note”).  The Swing Loan of the Swing Lender shall be
evidenced by, and repaid with interest in accordance with, a promissory note of
Borrower, in the form of EXHIBIT B-2, duly completed and executed by Borrower,
payable to the Swing Lender (such note, as the same may hereafter be amended,
modified extended, severed, assigned, substituted, renewed or restated from time
to time, the “Swing Loan Note”).  A particular Bank’s Ratable Loan Note,
together with its interest, if any, in the Bid Rate Loan Note, and, in the case
of the Swing Lender, the Swing Loan Note, are referred to collectively in this
Agreement as such Bank’s “Note”; all such Ratable Loan Notes, the Bid Rate Loan
Note and the Swing Loan Note are referred to collectively in this Agreement as
the “Notes”.  The Ratable Loan Notes shall mature, and all outstanding principal
and accrued interest and other sums thereunder shall be paid in full, on the
Maturity Date, as the same may be accelerated.  The outstanding principal amount
of each Bid Rate Loan evidenced by the Bid Rate Loan Note, and all accrued
interest and other sums with respect thereto, shall become due and payable to
the Bank making such Bid Rate Loan at the earlier of the expiration of the
Interest Period applicable thereto or the Maturity Date, as the same may be
accelerated.  Principal amounts evidenced by the Swing Loan Notes shall become
due and payable at the earlier of three (3) Banking Days after said amounts are
advanced or the Maturity Date.

25


--------------------------------------------------------------------------------


Each Bank is hereby authorized by Borrower to endorse on the schedule attached
to the Ratable Loan Note held by it, the amount of each advance and each payment
of principal received by such Bank for the account of its Applicable Lending
Office(s) on account of its Ratable Loan, which endorsement shall, in the
absence of manifest error, be conclusive as to the outstanding balance of the
Ratable Loan made by such Bank.  The Swing Lender is hereby authorized by
Borrower to endorse on the schedule attached to the Swing Loan Note held by it,
the amount of each advance and each payment of principal received by the Swing
Lender for the account of its Applicable Lending Office(s) on account of its
Swing Loan, which endorsement shall, in the absence of manifest error, be
conclusive as to the outstanding balance of the Swing Loan made by the Swing
Lender.  Administrative Agent is hereby authorized by Borrower to endorse on the
schedule attached to the Bid Rate Loan Note the amount of each LIBOR Bid Rate
Loan and/or Absolute Bid Rate Loan, the name of the Bank making the same, the
date of the advance thereof, the interest rate applicable thereto and the
expiration of the Interest Period applicable thereto (i.e., the maturity date
thereof).  The failure by Administrative Agent or any Bank to make such
notations with respect to the Loans or each advance or payment shall not limit
or otherwise affect the obligations of Borrower under this Agreement or the
Notes.  In case of any loss, theft, destruction or mutilation of any Bank’s
Note, Borrower shall, upon its receipt of an affidavit of an officer of such
Bank as to such loss, theft, destruction or mutilation and an appropriate
indemnification, execute and deliver a replacement Note to such Bank in the same
principal amount and otherwise of like tenor as the lost, stolen, destroyed or
mutilated Note.

Section 2.09         Prepayments.  Without prepayment premium or penalty but
subject to Section 3.05, Borrower may, upon at least one (1) Banking Day’s
notice to Administrative Agent in the case of the Base Rate Loans and Swing
Loans, and at least three (3) Banking Days’ notice to Administrative Agent (who
shall provide such notice, promptly upon receipt, to each of the Banks) in the
case of LIBOR Loans, prepay the Ratable Loans, provided that (1) any partial
prepayment under this Section shall be in integral multiples of $500,000; (2) a
LIBOR Loan or Swing Loan may be prepaid at any time, subject, however, to the
provisions of Section 3.05; and (3) each prepayment under this Section shall
include all interest accrued on the amount of principal prepaid through the date
of prepayment.  Prepayment of Bid Rate Loans shall not be permitted.

Section 2.10         Cancellation of Commitments.

(a)           At any time, Borrower shall have the right, without premium or
penalty, to terminate any unused Loan Commitments (i.e., to terminate Loan
Commitments to the extent of the Available Total Loan Commitment) or unused
commitment of the Swing Lender to make Swing Loans, in whole or in part, from
time to time, provided that: (1) Borrower shall give notice of each such
termination to Administrative Agent (who shall provide such notice, promptly
upon receipt, to each of the Banks) and the Swing Lender, if applicable, no
later then 10:00 a.m. (New York time) on the date which is fifteen (15) Banking
Days prior to the effectiveness of such termination; (2) the Loan Commitments of
each of the Banks, or Swing Lender, as applicable, must be terminated ratably
and simultaneously with those of the other Banks, or Swing Lender, as
applicable; (3) each partial termination of the Loan Commitments, or commitments
to make Swing Loans, as a whole (and corresponding reduction of the Total Loan
Commitment) shall be in an integral multiple of $1,000,000 and (4) no partial
cancellation of the Loan Commitments shall reduce the Total Loan Commitment to
an amount below $200,000,000.

(b)           The Loan Commitments, to the extent terminated, may not be
reinstated.

26


--------------------------------------------------------------------------------


Section 2.11         Method of Payment.  Borrower shall make each payment under
this Agreement and under the Notes not later than 11:00 a.m. (New York time) on
the date when due in Dollars to Administrative Agent at Administrative Agent’s
Office in immediately available funds.  Administrative Agent will thereafter, on
the day of its receipt of each such payment, cause to be distributed to each
Bank (1) such Bank’s appropriate share determined pursuant to Section 10.15 of
the payments of principal and interest in like funds for the account of such
Bank’s Applicable Lending Office; and (2) fees payable to such Bank in
accordance with the terms of this Agreement.  In the event Administrative Agent
fails to pay funds received from Borrower to the Banks on the date on which
Borrower is credited with payment, Administrative Agent shall pay interest on
such amounts at the Federal Funds Rate until such payment to the Banks is made. 
Borrower hereby authorizes Administrative Agent and the Banks, if and to the
extent payment by Borrower is not made when due under this Agreement or under
the Notes, to charge from time to time against any account Borrower maintains
with Administrative Agent or any Bank any amount so due to Administrative Agent
and/or the Banks.  Except to the extent provided in this Agreement, whenever any
payment to be made under this Agreement or under the Notes is due on any day
other than a Banking Day, such payment shall be made on the next succeeding
Banking Day, and such extension of time shall in such case be included in the
computation of the payment of interest and other fees, as the case may be.

Section 2.12         Elections, Conversions or Continuation of Loans.  Subject
to the provisions of Article III and Sections 2.05 and 2.13, Borrower shall have
the right to Elect to have all or a portion of any advance of the Ratable Loans
be LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans, to Convert LIBOR
Loans into Base Rate Loans, or to Continue LIBOR Loans as LIBOR Loans, at any
time or from time to time, provided that (1) Borrower shall give Administrative
Agent notice of each such Election, Conversion or Continuation as provided in
Section 2.14; and (2) a LIBOR Loan may be Converted or Continued only on the
last day of the applicable Interest Period for such LIBOR Loan.  Except as
otherwise provided in this Agreement, each Election, Continuation and Conversion
shall be applicable to each Bank’s Ratable Loan in accordance with its Pro Rata
Share.

Section 2.13         Minimum Amounts.  With respect to the Ratable Loans as a
whole, each Election and each Conversion shall be in an amount at least equal to
$1,000,000 and in integral multiples of $500,000.

Section 2.14         Certain Notices Regarding Elections, Conversions and
Continuations of Loans.  Notices by Borrower to Administrative Agent of
Elections, Conversions and Continuations of LIBOR Loans shall be irrevocable and
shall be effective only if received by Administrative Agent not later than 10:30
a.m. (New York time) on the number of Banking Days prior to the date of the
relevant Election, Conversion or Continuation specified below:

 

Number of Banking Days
Prior Notice

 

 

 

Conversions into Base Rate Loans

 

two (2)

 

 

 

Elections of, Conversions into or Continuations as, LIBOR Loans

 

three (3)

 

27


--------------------------------------------------------------------------------


 

Promptly following its receipt of any such notice, and no later than the close
of business on the Banking Day of such receipt, Administrative Agent shall so
advise the Banks either by telephone or by facsimile.  Each such notice of
Election shall specify the portion of the amount of the advance that is to be
LIBOR Loans (subject to Section 2.13) and the duration of the  Interest Period
applicable thereto (subject to Section 2.05); each such notice of Conversion
shall specify the LIBOR Loans or Base Rate Loans to be Converted; and each such
notice of Conversion or Continuation shall specify the date of Conversion or
Continuation (which shall be a Banking Day), the amount thereof (subject to
Section 2.13) and the duration of the Interest Period applicable thereto
(subject to Section 2.05).  In the event that Borrower fails to Elect to have
any portion of an advance of the Ratable Loans be LIBOR Loans, the entire amount
of such advance shall constitute Base Rate Loans.  In the event that Borrower
fails to Continue LIBOR Loans within the time period and as otherwise provided
in this Section, such LIBOR Loans will automatically become LIBOR Loans with an
Interest Period of one (1) month on the last day of the then current applicable
Interest Period for such LIBOR Loans.  Administrative Agent shall notify each of
the Banks, either by telephone or by facsimile, at least two (2) Banking Days
prior to the termination of the Interest Period in question in the event of such
failure by Borrower.

Section 2.15         Late Payment Premium.  Borrower shall, at Administrative
Agent’s option and upon notice to Borrower, pay to Administrative Agent for the
account of the Banks a late payment premium in the amount of 4% of any payments
of interest under the Loans made more than ten (10) days after the due date
thereof, which shall be due with any such late payment.

Section 2.16         Letters of Credit.

(a)           Borrower, by notice to Administrative Agent and the Issuing Bank,
may request, in lieu of advances of proceeds of the Ratable Loans, that the
Issuing Bank issue unconditional, irrevocable standby letters of credit or
direct-pay letters of credit (each, a “Letter of Credit”) for the account of
Borrower or its Consolidated Businesses, payable by sight drafts, for such
beneficiaries and with such other terms as Borrower shall specify.  Promptly
upon receipt of notice from the Issuing Bank of the issuance, amendment or
extension of a Letter of Credit, Administrative Agent shall notify each of the
Banks.  The letters of credit listed on Schedule 2.16 attached hereto (the
“Existing Letters of Credit”) shall be deemed to be Letters of Credit issued
under this Agreement for all purposes, and each of the Borrower and the Banks
confirms and agrees that its respective obligations with respect to the Existing
Letters of Credit shall be governed by this Agreement.

(b)           The amount of any Letter of Credit shall be limited to the lesser
of (x) $100,000,000 less the aggregate amount of all Letters of Credit
theretofore issued and outstanding or (y) the Available Total Loan Commitment,
it being understood that the amount of each Letter of Credit issued and
outstanding shall effect a reduction, by an equal amount, of the Available Total
Loan Commitment (such reduction to be allocated to each Bank’s Loan Commitment
ratably in accordance with the Banks’ respective Pro Rata Shares).

28


--------------------------------------------------------------------------------


(c)           The amount of each Letter of Credit shall be further subject to
the limitations applicable to amounts of advances set forth in Section 2.03
(unless the Issuing Bank agrees to issue Letters of Credit in smaller
denominations) and the procedures for the issuance of each Letter of Credit
shall be the same as the procedures applicable to the making of advances as set
forth in the first sentence of Section 2.04.  The Issuing Bank’s issuance of
each Letter of Credit shall be subject to notice from the Administrative Agent
that it has determined that Borrower has satisfied all conditions precedent to
its entitlement to an advance of proceeds of the Loans.

(d)           Each Letter of Credit shall expire no later than fifteen (15) days
prior to the Maturity Date, but may have a so-called “evergreen” clause allowing
for the extension of the expiration date thereof upon the extension of the
Maturity Date pursuant to Section 2.18.

(e)           In connection with, and as a further condition to the issuance of,
each Letter of Credit, Borrower shall execute and deliver to Administrative
Agent and the Issuing Bank an application for the Letter of Credit on the
Issuing Bank’s standard form therefor, together with such other documents,
opinions and assurances as Administrative Agent and the Issuing Bank shall
reasonably require.

(f)            In connection with each Letter of Credit, Borrower hereby
covenants to pay to Administrative Agent the following fees:  (1) a fee, payable
quarterly in arrears (on the first Banking Day of each calendar quarter
following the issuance of the Letter of Credit), for the account of the Banks,
computed daily on the amount of the Letter of Credit issued and outstanding at a
rate per annum equal to the “Banks’ L/C Fee Rate” (as hereinafter defined) and
(2) a fronting fee, payable quarterly in arrears (on the first Banking Day of
each calendar quarter following the issuance of the Letter of Credit), for the
Issuing Bank’s account, computed daily on the amount of the Letter of Credit
issued and outstanding, at a rate per annum equal to 0.10%.  In addition to the
fees described in the preceding sentence, the Borrower shall pay to the Issuing
Bank such other customary letter of credit charges when incurred.  For purposes
of this Agreement, the “Banks’ L/C Fee Rate” shall mean, at any time, a rate per
annum equal to the Applicable Margin for LIBOR Loans less 0.10% per annum.  It
is understood and agreed that the last installment of the fees provided for in
this paragraph (f) with respect to any particular Letter of Credit shall be due
and payable on the first day of the calendar quarter following the return,
undrawn, or cancellation of such Letter of Credit to the Issuing Bank, who shall
promptly provide notice to Administrative Agent of such return or cancellation,
and Borrower’s receipt of notice from Administrative Agent.

(g)           Upon any drawing under a Letter of Credit, the Issuing Bank shall
immediately provide notice to the Borrower and Administrative Agent of such
drawing.  The Borrower shall reimburse the Issuing Bank on the date of any
drawing under a Letter of Credit.  Such reimbursement shall be made with the
proceeds of an advance of Loans as set forth below unless such advance cannot
for any reason be made.  The parties hereto acknowledge and agree that,
immediately upon notice from Administrative Agent of any drawing under a Letter
of Credit, each Bank shall, notwithstanding the existence of a Default or Event
of Default or the non-satisfaction of any conditions precedent to the making of
an advance of the Loans, advance proceeds of its Ratable Loan, in an amount
equal to its Pro Rata Share of such drawing, which advance shall be made to
Administrative Agent for the account of the Issuing Bank to reimburse the
Issuing Bank for such drawing. 

29


--------------------------------------------------------------------------------


Each of the Banks further acknowledges that its obligation to fund its Pro Rata
Share of drawings under Letters of Credit as aforesaid shall survive the Banks’
termination of this Agreement or enforcement of remedies hereunder or under the
other Loan Documents.  In the event that any Ratable Loan cannot for any reason
be made on the date otherwise required above (including, without limitation, as
a result of the commencement of a proceeding under any applicable bankruptcy or
insolvency Law with respect to Borrower), then each Bank shall purchase (on or
as of the date such Ratable Loan would otherwise have been made) from the
Issuing Bank a participation interest in any unreimbursed drawing in an amount
equal to its Pro Rata Share of such unreimbursed drawing.

(h)           Borrower agrees, upon the occurrence of an Event of Default and at
the written request of Administrative Agent, (1) to deposit with Administrative
Agent for the benefit of the Issuing Bank and the Banks cash collateral in the
amount of all the outstanding Letters of Credit, which cash collateral shall be
held by Administrative Agent for the benefit of the Issuing Bank and the Banks
as security for Borrower’s obligations in connection with the Letters of Credit
and (2) to execute and deliver to Administrative Agent and the Issuing Bank such
documents as Administrative Agent or the Issuing Bank reasonably requests to
confirm and perfect the assignment of such cash collateral to Administrative
Agent for the benefit of the Issuing Bank and the Banks.

Section 2.17         Swing Loans.

(a)           During the term of this Agreement, the Swing Lender agrees, on the
terms and conditions set forth in this Agreement, to make advances to Borrower
pursuant to this Section from time to time in amounts such that (i) the
aggregate of such advance and amount of Swing Loans theretofore advanced and
still outstanding does not at any time exceed the Swing Loan Commitment and (ii)
the amount of such advance does not exceed the Available Total Loan Commitment. 
Each advance under this Section shall be in an aggregate principal amount of
$1,000,000 or a larger multiple of $100,000 (except that any such advance may be
in the aggregate available amount of Swing Loans determined in accordance with
the immediately preceding sentence).  With the foregoing limits, Borrower may
borrow under this Section, repay or, to the extent permitted by Section 2.09,
prepay Swing Loans and reborrow under this Section at any time during the term
of this Agreement.

(b)           The Swing Lender shall, on behalf of Borrower (which hereby
irrevocably directs the Swing Lender to act on its behalf), on notice given by
the Swing Lender no later than 1:00 p.m. (New York time) on the Banking Day
immediately following the funding of any Swing Loan, request each Bank to make,
and each Bank hereby agrees to make, an advance of its Ratable Loan, in an
amount (with respect to each Bank, its “Swing Loan Refund Amount”) equal to such
Bank’s Pro Rata Share of the aggregate principal amount of the Swing Loans (the
“Refunded Swing Loans”) outstanding on the date of such notice, to repay the
Swing Lender.  Unless any of the events described in paragraph (5) of Section
9.01 with respect to Borrower shall have occurred and be continuing (in which
case the procedures of paragraph (c) of this Section shall apply), each Bank
shall make such advance of its Ratable Loan available to Administrative Agent at
Administrative Agent’s Office in immediately available funds, not later than
1:00 p.m. (New York time), on the third

30


--------------------------------------------------------------------------------


Banking Day immediately following the date of such notice.  Administrative Agent
shall pay the proceeds of such advance of Ratable Loans to the Swing Lender,
which shall immediately apply such proceeds to repay Refunded Swing Loans. 
Effective on the day such advances of Ratable Loans are made, the portion of the
Swing Loans so paid shall no longer be outstanding as Swing Loans, shall no
longer be due as Swing Loans under the Swing Loan Note held by the Swing Lender,
and shall be due as Ratable Loans under the respective Ratable Loan Notes issued
to the Banks (including the Swing Lender).  Borrower authorizes the Swing Lender
to charge Borrower’s accounts with Administrative Agent (up to the amount
available in each such accounts) in order to immediately pay the amount of such
Refunded Swing Loans to the extent amounts received from the Banks are not
sufficient to repay in full such Refunded Swing Loans.

(c)           If, prior to the time advances of Ratable Loans would have
otherwise been made pursuant to paragraph (b) of this Section, one of the events
described in paragraph (5) of Section 9.01 with respect to the Borrower shall
have occurred and be continuing, each Bank shall, on the date such advances were
to have been made pursuant to the notice referred to in paragraph (b) of this
Section (the “Refunding Date”), purchase an undivided participating interest in
the Swing Loans in an amount equal to such Bank’s Swing Loan Refund Amount.  On
the Refunding Date, each Bank shall transfer to the Swing Lender, in immediately
available funds, such Bank’s Swing Loan Refund Amount, and upon receipt thereof,
the Swing Lender shall deliver to such Bank a Swing Loan participation
certificate dated the date of the Swing Lender’s receipt of such funds and in
the Swing Loan Refund Amount of such Bank.

(d)           Whenever, at any time after the Swing Lender has received from any
Bank such Bank’s Swing Loan Refund Amount pursuant to paragraph (c) of this
Section, the Swing Lender receives any payment on account of the Swing Loans in
which the Banks have purchased Participations pursuant to said paragraph (c),
the Swing Lender will promptly distribute to each such Bank its ratable share
(determined on the basis of the Swing Loan Refund Amounts of all of the Banks)
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Bank’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
received by the Swing Lender is required to be returned, such Bank will return
to the Swing Lender any portion thereof previously distributed to it by the
Swing Lender.

(e)           Each Bank’s obligation to make an advance of its Ratable Loan as
provided in paragraph (b) of this Section or to purchase a participating
interest pursuant to paragraph (c) of this Section shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Bank, Borrower or any other Person may have against the Swing Lender
or any other Person, (ii) the occurrence or continuance of a Default or an Event
of Default, the termination or reduction of the Loan Commitments or the
non-satisfaction of any condition precedent to the making of any advance of the
Loans, (iii) any adverse change in the condition (financial or otherwise) of
Borrower or any other Person, (iv) any breach of this Agreement by Borrower, any
other Bank or any other Person or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

31


--------------------------------------------------------------------------------


(f)            Notwithstanding anything above in this Section or elsewhere in
this Agreement to the contrary, in the event that the Swing Lender funds a Swing
Loan hereunder when it has actual knowledge that a monetary Default, or material
Event of Default (which, for the avoidance of doubt shall include any violation
of any provision of Article VII or Article VIII) has occurred and is continuing,
the Banks shall have the option, but not the obligation, to make Ratable Loans
to fund their ratable shares of such Swing Loan as contemplated in paragraph (b)
of this Section or to purchase participations as contemplated in paragraph (c)
of this Section.

(g)           For purposes of Article III, Swing Loans shall be deemed to be
LIBOR Loans.

Section 2.18         Extension Of Maturity.  Borrower shall have the option (the
“Extension Option”) to extend the original Maturity Date for a period of one (1)
year.  Subject to the conditions set forth below, Borrower may exercise the
Extension Option by delivering a written notice to Administrative Agent (who
shall provide such notice, promptly upon receipt, to each of the Banks) not more
than ninety (90) days and not less than thirty (30) days prior to the original
Maturity Date (a “Notice to Extend”), stating that Borrower has elected to
extend the original Maturity Date for one (1) year.  Borrower’s delivery of the
Notice to Extend shall be irrevocable and Borrower’s right to exercise the
Extension Option shall be subject to the following terms and conditions:  (i)
there shall exist no Event of Default on both the date Borrower delivers the
Notice to Extend to Administrative Agent and on the original Maturity Date, (ii)
Borrower shall have paid to Administrative Agent for the account of each Bank an
extension fee equal to 0.10% of such Bank’s Loan Commitment simultaneously with
delivery of the Notice to Extend and (iii) Borrower shall be in compliance with
the covenants contained in Articles VII and VIII, as evidenced by a certificate
from Borrower of the sort required by paragraph (3) of Section 6.09 (based on
financial results for the most recent calendar quarter for which Borrower is
required to report financial results).

Section 2.19         Additional Loan Commitments.

(a)           Borrower may, from time to time, up to a maximum of three (3)
requests, request the Banks to increase their Loan Commitments, so as to
increase the Total Loan Commitment to an amount no greater than the sum of (1)
the Accordion Amount plus (2) $650,000,000 less (3) the amount of any reduction
of the Total Loan Commitment pursuant to Section 2.10.  The increase in the
Total Loan Commitment pursuant to any such particular request shall be at least
an amount (the “Minimum Request”) equal to the lesser of (x) $50,000,000 or (y)
the Accordion Amount less all previous increases in the Total Loan Commitment
pursuant to this Section.  Borrower shall make each such request by giving
notice to Syndication Agent no later than forty-five (45) days prior to the date
(the “Syndication Expiration Date”) that is thirty-nine (39) months after the
Closing Date, which notice shall set forth the amount (which shall be no less
than the Minimum Request) of the requested increase in the Total Loan Commitment
(the “Requested Increase”) and such other details with respect to such increase
as Syndication Agent shall reasonably

32


--------------------------------------------------------------------------------


request.  Upon receipt of such notice, Syndication Agent shall promptly send a
copy of such notice to each Bank.  Syndication Agent and/or its Affiliates will
use commercially reasonable efforts, with the assistance of Borrower, to arrange
a syndicate of Banks with Loan Commitments (including the then-existing Loan
Commitments) aggregating the then existing Total Loan Commitment plus the
Requested Increase.  Any Bank that is a party to this Agreement prior to such
Requested Increase, at its sole discretion, may elect to increase its Loan
Commitment but shall not have any obligation to so increase its Loan
Commitment.  In the event that each Bank does not elect to increase its Loan
Commitment, Syndication Agent and/or its Affiliates shall use commercially
reasonable efforts to locate additional lenders willing to hold commitments for
the Requested Increase, subject to the approval of any such proposed lender by
the Borrower, and the Borrower may also identify additional lenders willing to
hold commitments for the Requested Increase, provided that the Administrative
Agent shall have the right to approve any such additional lender, which approval
will not be unreasonably withheld or delayed.  From and after the Syndication
Expiration Date, Syndication Agent and its Affiliates shall have no further
obligation to syndicate the Facility or to obtain or accept any additional Loan
Commitments.

(b)           In connection with increases to the Loan Commitments of some or
all of the Banks as provided in paragraph (a) above, Borrower shall execute
supplemental Ratable Loan Notes (the “Supplemental Notes”) evidencing such
increases, as well as such other confirmatory modifications to this Agreement as
Syndication Agent shall reasonably request.  In connection with the addition of
lenders as a result of solicitations by Syndication Agent pursuant to paragraph
(a) above (“New Banks”), Borrower, Administrative Agent and each New Bank shall
execute an Acceptance Letter in the form of EXHIBIT H, Borrower shall execute a
Ratable Loan Note to each New Bank in the amount of the New Bank’s Loan
Commitment (a “New Note”) and Borrower and Administrative Agent (with the
consent of only the New Banks and those Banks increasing their Loan Commitments)
shall execute such confirmatory modifications to this Agreement as
Administrative Agent shall reasonably request, whereupon the New Bank shall
become, and have the rights and obligations of, a “Bank”, with a Loan Commitment
in the amount set forth in such Acceptance Letter.  The Banks shall have no
right of approval with respect to a New Bank’s becoming a Bank or the amount of
its Loan Commitment, provided, however, that Syndication Agent shall have such
right of approval, not to be unreasonably withheld.  Each Supplemental Note and
New Note shall constitute “Ratable Loan Notes” for all purposes of this
Agreement.

(c)           If at the time a New Bank becomes a Bank (or a Bank increases its
Loan Commitment) pursuant to this Section there is any principal outstanding
under the Ratable Loan Notes of the previously admitted Banks (the “Existing
Banks”), such New Bank (or Bank increasing its Loan Commitment) shall remit to
Administrative Agent an amount equal to the Outstanding Percentage (as defined
below) multiplied by the Loan Commitment of the New Bank (or the amount of the
increase in the Loan Commitment of a Bank increasing its Loan Commitment), which
amount shall be deemed advanced under the Ratable Loan of the New Bank (or the
Bank increasing its Loan Commitment).  Administrative Agent shall pay such
amount to the Existing Banks in accordance with the Existing Banks’ respective
Pro Rata Shares (as calculated immediately prior to the admission of the New
Bank (or the increase in a Bank’s Loan Commitment)), and such

33


--------------------------------------------------------------------------------


payment shall effect an automatic reduction of the outstanding principal balance
under the respective Ratable Loan Notes of the Existing Banks.  For purposes of
this Section, the term “Outstanding Percentage” means the ratio of (i) the
aggregate outstanding principal amount under the Ratable Notes of the Existing
Banks, immediately prior to the admission of the New Bank (or the increase in
the Loan Commitment of a Bank), to (ii) the aggregate of the Loan Commitments of
the Existing Banks (as increased pursuant to this Section, if applicable) and
the New Bank.

(d)           The fees payable by the Borrower upon any increase of the Loan
Commitments shall be agreed upon by the Borrower, the Syndication Agent, the New
Banks and those Banks increasing their Loan Commitments. Nothing in this Section
2.19 shall constitute or be deemed to constitute an agreement or commitment by
any Bank to increase its Loan Commitment hereunder.

ARTICLE III

YIELD PROTECTION; ILLEGALITY, ETC.

Section 3.01         Additional Costs.  Borrower shall pay directly to each Bank
from time to time on demand such amounts as such Bank may determine to be
necessary to compensate it for any increased costs which such Bank determines
are attributable to its making or maintaining a LIBOR Loan or a LIBOR Bid Rate
Loan, or its obligation to make or maintain a LIBOR Loan or a LIBOR Bid Rate
Loan, or its obligation to Convert a Base Rate Loan to a LIBOR Loan hereunder,
or any reduction in any amount receivable by such Bank hereunder in respect of
its LIBOR Loan or LIBOR Bid Rate Loan(s) or such obligations (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), in each case resulting from any Regulatory Change which:

(1)           changes the basis of taxation of any amounts payable to such Bank
under this Agreement or the Notes in respect of any  such LIBOR Loan or LIBOR
Bid Rate Loan (other than changes in the rate of general corporate, franchise,
branch profit, net income or other income tax imposed on such Bank or its
Applicable Lending Office by the jurisdiction in which such Bank has its
principal office or such Applicable Lending Office); or

(2)           (other than to the extent the LIBOR Reserve Requirement is taken
into account in determining the LIBOR Rate at the commencement of the applicable
Interest Period) imposes or modifies any reserve, special deposit, deposit
insurance or assessment, minimum capital, capital ratio or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Bank (including any LIBOR Loan or LIBOR Bid Rate Loan
or any deposits referred to in the definition of “LIBOR Interest Rate” in
Section 1.01), or any commitment of such Bank (including such Bank’s Loan
Commitment hereunder); or

(3)           imposes any other condition affecting this Agreement or the Notes
(or any of such extensions of credit or liabilities).

34


--------------------------------------------------------------------------------


Without limiting the effect of the provisions of the first paragraph of this
Section, in the event that, by reason of any Regulatory Change, any Bank either
(1) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits of other liabilities of such Bank
which includes deposits by reference to which the LIBOR Interest Rate is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Bank which includes loans based on the LIBOR Interest
Rate or (2) becomes subject to restrictions on the amount of such a category of
liabilities or assets which it may hold, then, if such Bank so elects by notice
to Borrower (with a copy to Administrative Agent), the obligation of such Bank
to permit Elections of, to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended (in which case the provisions of Section 3.04 shall be
applicable) until such Regulatory Change ceases to be in effect.

Determinations and allocations by a Bank for purposes of this Section of the
effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.

Section 3.02         Limitation on Types of Loans.  Anything herein to the
contrary notwithstanding, if, on or prior to the determination of the LIBOR
Interest Rate for any Interest Period:

(1)           Administrative Agent reasonably determines (which determination
shall be conclusive), and provides Borrower, in writing, with reasonable detail
supporting such determination, that quotations of interest rates for the
relevant deposits referred to in the definition of “LIBOR Interest Rate” in
Section 1.01 are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for the LIBOR Loans or
LIBOR Bid Rate Loans as provided in this Agreement; or

(2)           a Bank reasonably determines (which determination shall be
conclusive), and provides Borrower, in writing, with reasonable detail
supporting such determination, and promptly notifies Administrative Agent that
the relevant rates of interest referred to in the definition of “LIBOR Interest
Rate” in Section 1.01 upon the basis of which the rate of interest for LIBOR
Loans or LIBOR Bid Rate Loans for such Interest Period is to be determined do
not adequately cover the cost to such Bank of making or maintaining such LIBOR
Loan or LIBOR Bid Rate Loan for such Interest Period;

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, the Banks (or, in the case of the
circumstances described in clause (2) above, the affected Bank) shall be under
no obligation to permit Elections of LIBOR Loans, to Convert Base Rate Loans
into LIBOR Loans or to Continue LIBOR Loans and Borrower shall, on the last
day(s) of the then current Interest Period(s) for the affected outstanding LIBOR
Loans or LIBOR Bid Rate Loans, either (x) prepay the affected LIBOR Loans or
LIBOR Bid Rate Loans or (y) Convert the affected LIBOR Loans into Base Rate
Loans in accordance with Section 2.12 or convert the rate of interest under the
affected LIBOR Bid Rate Loans to the rate applicable to Base Rate Loans by
following the same procedures as are applicable for Conversions into Base Rate
Loans set forth in Section 2.12.

35


--------------------------------------------------------------------------------


Section 3.03         Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Bank or its Applicable
Lending Office to honor its obligation to make or maintain a LIBOR Loan or LIBOR
Bid Rate Loan hereunder, to allow Elections or Continuations of a LIBOR Loan or
to Convert a Base Rate Loan into a LIBOR Loan, then such Bank shall promptly
notify Administrative Agent and Borrower thereof and such Bank’s obligation to
make or maintain a LIBOR Loan or LIBOR Bid Rate Loan, or to permit Elections of,
to Continue, or to Convert its Base Rate Loan into, a LIBOR Loan shall be
suspended (in which case the provisions of Section 3.04 shall be applicable)
until such time as such Bank may again make and maintain a LIBOR Loan or a LIBOR
Bid Rate Loan.

Section 3.04         Treatment of Affected Loans.  If the obligations of any
Bank to make or maintain a LIBOR Loan or a LIBOR Bid Rate Loan, or to permit an
Election of a LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base
Rate Loan into a LIBOR Loan, are suspended pursuant to Sections 3.01 or 3.03
(each LIBOR Loan or LIBOR Bid Rate Loan so affected being herein called an
“Affected Loan”), such Bank’s Affected Loan shall be automatically Converted
into a Base Rate Loan (or, in the case of an Affected Loan that is a LIBOR Bid
Rate Loan, the interest rate thereon shall be converted to the rate applicable
to Base Rate Loans) on the last day of the then current Interest Period for the
Affected Loan (or, in the case of a Conversion (or conversion) required by
Sections 3.01 or 3.03, on such earlier date as such Bank may specify to
Borrower).

To the extent that such Bank’s Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank’s Affected Loan shall be applied
instead to its Base Rate Loan (or to its LIBOR Bid Rate Loan bearing interest at
the converted rate) and such Bank shall have no obligation to Convert its Base
Rate Loan into a LIBOR Loan.

Section 3.05         Certain Compensation.  Other than in connection with a
Conversion of an Affected Loan, Borrower shall pay to Administrative Agent for
the account of the applicable Bank, upon the request of such Bank through
Administrative Agent which request includes a calculation of the amount(s) due,
such amount or amounts as shall be sufficient (in the reasonable opinion of such
Bank) to compensate it for any non-administrative, actual loss, cost or expense
which such Bank reasonably determines is attributable to:

(1)           any payment or prepayment of a LIBOR Loan or Bid Rate Loan made by
such Bank, or any Conversion or Continuation of a LIBOR Loan (or conversion of
the rate of interest on a LIBOR Bid Rate Loan) made by such Bank, in any such
case on a date other than the last day of an applicable Interest Period, whether
by reason of acceleration or otherwise; or

(2)           any failure by Borrower for any reason to Convert a Base Rate Loan
or a LIBOR Loan or Continue a LIBOR Loan to be Converted or Continued by such
Bank on the date specified therefor in the relevant notice  under Section 2.14;
or

36


--------------------------------------------------------------------------------


(3)           any failure by Borrower to borrow (or to qualify for a borrowing
of) a LIBOR Loan or Bid Rate Loan which would otherwise be made hereunder on the
date specified in the relevant Election notice under Section 2.14 or Bid Rate
Quote acceptance under Section 2.02(e) given or submitted by Borrower.

Without limiting the foregoing, such compensation shall include any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after the date of such payment,
prepayment, Conversion or Continuation (or failure to Convert, Continue or
borrow).  A determination of any Bank as to the amounts payable pursuant to this
Section shall be conclusive absent manifest error.  No Bank shall make any
request pursuant to this Section 3.05 unless such amounts due to, and costs
incurred by, such Bank are equal to or greater than $100.

Section 3.06         Capital Adequacy.  If any Bank shall have determined that,
after the date hereof, the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time, within fifteen (15)
days after demand by such Bank (with a copy to Administrative Agent), Borrower
shall pay to such Bank such additional amount or amounts as will compensate such
Bank (or its Parent) for such reduction.  A certificate of any Bank claiming
compensation under this Section, setting forth in reasonable detail the basis
therefor, shall be conclusive absent manifest error.

Section 3.07         Substitution of Banks.  If any Bank (an “Affected Bank”)
(1) makes demand upon Borrower for (or if Borrower is otherwise required to pay)
Additional Costs pursuant to Section 3.01 or (2) is unable to make or maintain a
LIBOR Loan or LIBOR Bid Rate Loan as a result of a condition described in
Section 3.03 or clause (2) of Section 3.02, Borrower may, within ninety (90)
days of receipt of such demand or notice (or the occurrence of such other event
causing Borrower to be required to pay Additional Costs or causing said Section
3.03 or clause (2) of Section 3.02 to be applicable), as the case may be, give
written notice (a “Replacement Notice”) to Administrative Agent and to each Bank
of Borrower’s intention either (x) to prepay in full the Affected Bank’s Note
and to terminate the Affected Bank’s entire Loan Commitment or (y) to replace
the Affected Bank with another financial institution (the “Replacement Bank”)
designated in such Replacement Notice.  In the event Borrower opts to give the
notice provided for in clause (x) above, and if the Affected Bank shall not
agree within thirty (30) days of its receipt thereof to waive the payment of the
Additional Costs in question or the effect of the circumstances described in
Section 3.03 or clause (2) of Section 3.02, then, so long as no Default or Event
of Default shall exist, Borrower may (notwithstanding the provisions of clause
(2) of Section 2.10(a)) terminate the Affected Bank’s entire Loan Commitment,
provided that in connection therewith it pays to the Affected Bank all
outstanding principal and accrued and unpaid interest under the Affected Bank’s
Note, together with all other amounts, if any, due from Borrower to the Affected
Bank, including all amounts properly demanded and unreimbursed under Sections
3.01 and 3.05.

37


--------------------------------------------------------------------------------


In the event Borrower opts to give the notice provided for in clause (y) above,
and if (i) Administrative Agent shall, within thirty (30) days of its receipt of
the Replacement Notice, notify Borrower and each Bank in writing that the
Replacement Bank is reasonably satisfactory to Administrative Agent and (ii) the
Affected Bank shall not, prior to the end of such thirty (30)-day period, agree
to waive the payment of the Additional Costs in question or the effect of the
circumstances described in Section 3.03 or clause (2) of Section 3.02, then the
Affected Bank shall, so long as no Default or Event of Default shall exist,
assign its Note and all of its rights and obligations under this Agreement to
the Replacement Bank, and the Replacement Bank shall assume all of the Affected
Bank’s rights and obligations, pursuant to an agreement, substantially in the
form of an Assignment and Acceptance, executed by the Affected Bank and the
Replacement Bank.  In connection with such assignment and assumption, the
Replacement Bank shall pay to the Affected Bank an amount equal to the
outstanding principal amount under the Affected Bank’s Note plus all interest
accrued thereon, plus all other amounts, if any (other than the Additional Costs
in question), then due and payable to the Affected Bank; provided, however, that
prior to or simultaneously with any such assignment and assumption, Borrower
shall have paid to such Affected Bank all amounts properly demanded and
unreimbursed under Sections 3.01 and 3.05.  Upon the effective date of such
assignment and assumption, the Replacement Bank shall become a Bank party to
this Agreement and shall have all the rights and obligations of a Bank as set
forth in such Assignment and Acceptance, and the Affected Bank shall be released
from its obligations hereunder, and no further consent or action by any party
shall be required.  Upon the consummation of any assignment pursuant to this
Section, a substitute Ratable Loan Note (and, if applicable, Swing Loan Note)
shall be issued to the Replacement Bank by Borrower, in exchange for the return
of the Affected Bank’s Ratable Loan Note (and, if applicable, Swing Loan Note). 
The obligations evidenced by such substitute note shall constitute “Obligations”
for all purposes of this Agreement and the other Loan Documents.  In connection
with Borrower’s execution of substitute notes as aforesaid, Borrower shall
deliver to Administrative Agent evidence, satisfactory to Administrative Agent,
of all requisite corporate action to authorize Borrower’s execution and delivery
of the substitute notes and any related documents.  If the Replacement Bank is
not incorporated under the Laws of the United States of America or a state
thereof, it shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to Borrower and Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 10.13.  Each Replacement Bank
shall be deemed to have made the representations contained in, and shall be
bound by the provisions of, Section 10.13.

Borrower, Administrative Agent and the Banks shall execute such modifications to
the Loan Documents as shall be reasonably required in connection with and to
effectuate the foregoing.

Section 3.08         Applicability.  The provisions of this Article III shall be
applied to Borrower so as not to discriminate against Borrower vis-a-vis
similarly situated customers of the Banks.

38


--------------------------------------------------------------------------------


Section 3.09         Time for Notices.  No Bank shall be entitled to
compensation under Section 3.01 or Section 3.06 for any costs incurred or
reduction suffered with respect to any date unless such Bank shall have notified
the Borrower that it will demand compensation for such costs or reduction (such
notice to provide a computation of such costs or reductions) not more than one
hundred and twenty (120) days after such Bank has obtained actual knowledge of
an event entitling it to such compensation, except that if such event giving
rise to compensation is retroactive, then the 120-day period referred to above
shall be extended to include the period of retroactive effect.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.01         Conditions Precedent to the Initial Advance.  The
obligations of the Banks hereunder and the obligation of each Bank to make the
Initial Advance are subject to the condition precedent that Administrative Agent
shall have received and approved on or before the Closing Date (other than with
respect to paragraph (10) below which shall be required prior to the Initial
Advance) each of the following documents, and each of the following requirements
shall have been fulfilled:

(1)           Fees and Expenses.  The payment of (a) all fees and expenses
incurred by Syndication Agent and Administrative Agent (including, without
limitation, the reasonable fees and expenses of legal counsel) and (b) those
fees specified in the Fee Letter and the Supplemental Fee Letter to be paid by
Borrower on or before the Closing Date;

(2)           Loan Agreement and Notes.  This Agreement, the Ratable Loan Notes
for each of the Banks signatory hereto, the Bid Rate Loan Note for
Administrative Agent, and the Swing Note for the Swing Lender, each duly
executed by Borrower;

(3)           Financial Statements.  (a) Audited Borrower’s Consolidated
Financial Statements as of and for the year ended December 31, 2005 and (b)
unaudited Borrower’s Consolidated Financial Statements, certified by the chief
financial officer thereof, as of and for the quarter ended June 30, 2006;

(4)           Evidence of Formation of Borrower.  Certified (as of the Closing
Date) copies of Borrower’s certificate of incorporation and by-laws, with all
amendments thereto, and a certificate of the Secretary of State of the
jurisdiction of formation as to its good standing therein;

(5)           Evidence of All Corporate Action.  Certified (as of the Closing
Date) copies of all documents evidencing the corporate action taken by Borrower
authorizing the execution, delivery and performance of the Loan Documents and
each other document to be delivered by or on behalf of Borrower pursuant to this
Agreement;

(6)           Incumbency and Signature Certificate of Borrower.  A certificate
(dated as of the Closing Date) of the secretary of Borrower certifying the names
and true signatures of each person authorized to sign on behalf of Borrower;

39


--------------------------------------------------------------------------------


(7)           Solvency Certificate.  A duly executed Solvency Certificate;

(8)           Opinion of Counsel for Borrower.  A favorable opinion, dated the
Closing Date, of Goodwin Procter LLP, counsel for Borrower, as to such matters
as Administrative Agent may reasonably request;

(9)           Authorization Letter.  The Authorization Letter, duly executed by
Borrower;

(10)         Request for Advance.  A request for an advance in accordance with
Section 2.04;

(11)         Certificate.  The following statements shall be true and
Administrative Agent shall have received a certificate dated the Closing Date
signed by a duly authorized signatory of Borrower stating, to the best of the
certifying party’s knowledge, the following:

(a)           All representations and warranties contained in this Agreement and
in each of the other Loan Documents are true and correct on and as of the
Closing Date as though made on and as of such date, and

(b)           No Default or Event of Default has occurred and is continuing, or
could result from the transactions contemplated by this Agreement and the other
Loan Documents; and

(c)           No Material Adverse Change exists on and as of the Closing Date;

(12)         Fee Letters.  The Fee Letter and Supplemental Fee Letter, duly
executed by Borrower;

(13)         Covenant Compliance.  A covenant compliance certificate of the sort
required by paragraph (3) of Section 6.09 for the most recent calendar quarter
for which Borrower is required to report financial results; and

(14)         Additional Materials.  Such other approvals, documents, instruments
or opinions as Administrative Agent may reasonably request.

Section 4.02         Conditions Precedent to Each Advance.  The obligation of
each Bank to make each advance of the Loans, and the obligation of the Issuing
Bank to issue any Letter of Credit, shall be subject to satisfaction of the
following conditions precedent:

(1)           All conditions of Section 4.01 shall have been and remain
satisfied as of the date of such advance or issuance;

(2)           No Default or Event of Default shall have occurred and be
continuing as of the date of the advance or issuance or would result from the
making of such advance or issuance;

40


--------------------------------------------------------------------------------


(3)           Each of the representations and warranties contained in this
Agreement and in each of the other Loan Documents shall be true and correct in
all material respects as of the date of the advance or issuance; and

(4)           Administrative Agent shall have received a request for an advance
in accordance with Section 2.04 or Administrative Agent and the Issuing Bank
shall have received a request for such Letter of Credit in accordance with
Section 2.16.

Section 4.03         Deemed Representations.  Each request by Borrower for, and
acceptance by Borrower of, an advance of proceeds of the Loans, and each request
by Borrower for, and each issuance by the Issuing Bank of, a Letter of Credit,
shall constitute a representation and warranty by Borrower that, as of both the
date of such request and the date of such advance or issuance (1) no Default or
Event of Default has occurred and is continuing or would result from the making
of such advance or issuance and (2) each representation or warranty contained in
this Agreement or the other Loan Documents is true and correct in all material
respects.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and each Bank as
follows:

Section 5.01         Due Organization.  Borrower is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization, has the power and authority to own its assets and to transact the
business in which it is now engaged, and, if applicable, is duly qualified for
the conduct of business and in good standing under the Laws of each other
jurisdiction in which such qualification is required and where the failure to be
so qualified would cause a Material Adverse Change.

Section 5.02         Power and Authority; No Conflicts; Compliance With Laws. 
The execution, delivery and performance of the obligations required to be
performed by Borrower of the Loan Documents are within the Borrower’s corporate
powers, have been authorized by all necessary corporate action, and do not and
will not (a) require the consent or approval of its shareholders or such consent
or approval has been obtained, (b) contravene either its certificate of
incorporation or by-laws, (c) to the best of Borrower’s knowledge, violate any
provision of, or require any filing, registration, consent or approval under,
any Law (including, without limitation, Regulation U), order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to it, (d) result in a breach of or constitute a default under or
require any consent under any indenture or loan or credit agreement or any other
agreement, lease or instrument to which it may be a party or by which it or its
properties may be bound or affected except for consents which have been
obtained, (e) result in, or require, the creation or imposition of any Lien,
upon or with respect to any of its properties now owned or hereafter acquired or
(f) to the best of Borrower’s knowledge, cause it to be in default under any
such Law, order, writ, judgment, injunction, decree, determination or award or
any such indenture, agreement, lease or instrument; to the best of its
knowledge, Borrower is in material compliance with all Laws applicable to it and
its properties.

41


--------------------------------------------------------------------------------


Section 5.03         Legally Enforceable Agreements.  Each Loan Document has
been duly executed and delivered by the Borrower and is a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency and other similar Laws affecting creditors’
rights generally.

Section 5.04         Litigation.  There are no actions, suits or proceedings
pending or, to its knowledge, threatened against Borrower or any of its
Affiliates before any court or arbitrator or any Governmental Authority which
are reasonably likely to result in a Material Adverse Change or challenge the
validity or enforceability of any of the Loan Documents.

Section 5.05         Good Title to Properties.  Borrower and each of its
Material Affiliates have good, marketable and legal title to all of the
properties and assets each of them purports to own (including, without
limitation, those reflected in the Consolidated Financial Statements referred to
in Section 5.13), only with exceptions which do not materially detract from the
value of such property or assets or the use thereof in Borrower’s and such
Material Affiliate’s business, and except to the extent that any such properties
and assets have been encumbered or disposed of since the date of such financial
statements without violating any of the covenants contained in Article VII or
elsewhere in this Agreement.  Borrower and its Material Affiliates enjoy
peaceful and undisturbed possession of all leased property necessary in any
material respect in the conduct of their respective businesses.  All such leases
are valid and subsisting and are in full force and effect.

Section 5.06         Taxes.  Borrower has filed all tax returns (federal, state
and local) required to be filed and has paid all taxes, assessments and
governmental charges and levies due and payable without the imposition of a
penalty, including interest and penalties, except to the extent they are the
subject of a Good Faith Contest. Borrower qualifies as a real estate investment
trust under the Code.

Section 5.07         ERISA.  Borrower is in compliance in all material respects
with all applicable provisions of ERISA.  Neither a Reportable Event nor a
Prohibited Transaction has occurred with respect to any Plan which could result
in liability of Borrower; no notice of intent to terminate a Plan has been filed
nor has any Plan been terminated within the past five (5) years; no circumstance
exists which constitutes grounds under Section 4042 of ERISA entitling the PBGC
to institute proceedings to terminate, or appoint a trustee to administer, a
Plan, nor has the PBGC instituted any such proceedings; Borrower and the ERISA
Affiliates have not completely or partially withdrawn under Sections 4201 or
4204 of ERISA from a Multiemployer Plan; Borrower and the ERISA Affiliates have
met the minimum funding requirements of Section 412 of the Code and Section 302
of ERISA of each with respect to the Plans of each and there is no material
“Unfunded Current Liability” (as such quoted term is defined in ERISA) with
respect to any Plan established or maintained by each; and Borrower and the
ERISA Affiliates have not incurred any liability to the PBGC under ERISA (other
than for the payment of premiums under Section 4007 of ERISA).  No part of the
funds to be used by Borrower in satisfaction of its obligations under this
Agreement constitute “plan assets” of any “employee benefit plan” within the
meaning of ERISA or of any “plan” within the meaning of Section 4975(e)(1) of
the Code, as interpreted by the Internal Revenue Service and the U.S. Department
of Labor in rules, regulations, releases, bulletins or as interpreted under
applicable case law.

42


--------------------------------------------------------------------------------


Section 5.08         No Default on Outstanding Judgments or Orders, Etc. 
Borrower and each of its Material Affiliates have satisfied all judgments which
are not being appealed or which are not fully covered by insurance, and are not
in default with respect to any judgment, order, writ, injunction, decree, rule
or regulation of any court, arbitrator or federal, state, municipal or other
Governmental Authority, commission, board, bureau, agency or instrumentality,
domestic or foreign.

Section 5.09         No Defaults on Other Agreements.  Except as disclosed to
Administrative Agent in writing (who shall provide such information, promptly
upon receipt, to each of the Banks), Borrower is not a party to any indenture,
loan or credit agreement or any lease or other agreement or instrument or
subject to any partnership, trust or other restriction which is likely to result
in a Material Adverse Change.  Borrower is not in default in any respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument which is likely to result in
a Material Adverse Change. Borrower and each of its Material Affiliates are in
compliance in all material respects with all Laws applicable to it, except where
no Material Adverse Change could reasonably be expected to occur as a result of
such non-compliance.

Section 5.10         Government Regulation.  Borrower is not subject to
regulation under the Investment Company Act of 1940 or any statute or regulation
limiting its ability to incur indebtedness for money borrowed as contemplated
hereby.

Section 5.11         Environmental Protection.  To the best of Borrower’s
knowledge, none of Borrower’s or its Material Affiliates’ properties contains
any Hazardous Materials that, under any Environmental Law currently in effect,
(1) would impose liability on Borrower that is likely to result in a Material
Adverse Change or (2) is likely to result in the imposition of a Lien on any
assets of Borrower or its Material Affiliates, in each case if not properly
handled in accordance with applicable Law or not covered by insurance or a bond,
in either case reasonably satisfactory to Administrative Agent.  To the best of
Borrower’s knowledge, neither it nor any of its Material Affiliates is in
material violation of, or subject to any existing, pending or threatened
material investigation or proceeding by any Governmental Authority under any
Environmental Law.

Section 5.12         Solvency.  Borrower is, and upon consummation of the
transactions contemplated by this Agreement, the other Loan Documents and any
other documents, instruments or agreements relating thereto, will be, Solvent.

Section 5.13         Financial Statements.  The Borrower’s Consolidated
Financial Statements most recently delivered to the Banks pursuant to the terms
of this Agreement are in all material respects complete and correct and fairly
present the financial condition of the subject thereof as of the dates of and
for the periods covered by such statements, all in accordance with GAAP.  There
has been no Material Adverse Change since the date of such most recently
delivered Borrower’s Consolidated Financial Statements.

43


--------------------------------------------------------------------------------


Section 5.14         Valid Existence of Affiliates.  At the Closing Date, the
only Material Affiliates of Borrower are listed on EXHIBIT C.  Each Material
Affiliate is a corporation, partnership or limited liability company duly
organized and existing in good standing under the Laws of the jurisdiction of
its formation.  As to each Material Affiliate, its correct name, the
jurisdiction of its formation, Borrower’s percentage of beneficial interest
therein, and the type of business in which it is primarily engaged, are set
forth on said EXHIBIT C.  Borrower and each of its Material Affiliates have the
power to own their respective properties and to carry on their respective
businesses now being conducted.  Each Material Affiliate is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the respective businesses conducted by it or its
respective properties, owned or held under lease, make such qualification
necessary and where the failure to be so qualified would cause a Material
Adverse Change.

Section 5.15         Insurance.  Borrower and each of its Material Affiliates
have in force paid insurance with financially sound and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in the same type of business and similarly
situated.

Section 5.16         Accuracy of Information; Full Disclosure.  Neither this
Agreement nor any documents, financial statements, reports, notices, schedules,
certificates, statements or other writings furnished by or on behalf of Borrower
to Administrative Agent or any Bank in connection with the negotiation of this
Agreement or the consummation of the transactions contemplated hereby, or
required herein to be furnished by or on behalf of Borrower (other than
projections which are made by Borrower in good faith), contains any untrue or
misleading statement of a material fact or omits a material fact necessary to
make the statements herein or therein not misleading.  To the best of Borrower’s
knowledge, there is no fact which Borrower has not disclosed to Administrative
Agent and the Banks in writing which materially affects adversely nor, so far as
Borrower can now foresee, will materially affect adversely the business affairs
or financial condition of Borrower or the ability of Borrower to perform this
Agreement and the other Loan Documents.

Section 5.17         OFAC.  None of the Borrower, any of its Consolidated
Businesses, or any Affiliate of the Borrower : (i) is a person named on the list
of Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at 
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives more than 15% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person.  None of the proceeds from the Loans will be
used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any of the Notes shall remain unpaid or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank Party hereunder
or under any other Loan Document, Borrower shall, and, in the case of Sections
6.01 through 6.07, inclusive, shall cause each of its Material Affiliates to:

44


--------------------------------------------------------------------------------


Section 6.01         Maintenance of Existence.  Preserve and maintain its legal
existence and good standing in the jurisdiction of its organization, and qualify
and remain qualified as a foreign entity in each other jurisdiction in which
such qualification is required except to the extent that failure to be so
qualified in such other jurisdictions is not likely to result in a Material
Adverse Change.

Section 6.02         Maintenance of Records.  Keep adequate records and books of
account, in which complete entries will be made reflecting all of its financial
transactions, in accordance with GAAP.

Section 6.03         Maintenance of Insurance.  At all times, maintain and keep
in force insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same type of business and similarly situated, which
insurance shall be acceptable to Administrative Agent and may provide for
reasonable deductibility from coverage thereof.  In connection with the
foregoing, it is understood that Borrower’s earthquake insurance coverage in
place as of the Closing Date is acceptable to Administrative Agent.

Section 6.04         Compliance with Laws; Payment of Taxes.  Comply in all
material respects with all Laws applicable to it or to any of its properties or
any part thereof, such compliance to include, without limitation, paying before
the same become delinquent all taxes, assessments and governmental charges
imposed upon it or upon its property, except to the extent they are the subject
of a Good Faith Contest.

Section 6.05         Right of Inspection.  At any reasonable time and from time
to time upon reasonable notice, permit Administrative Agent or any Bank or any
agent or representative thereof to examine and make copies and abstracts from
its records and books of account and visit its properties and to discuss its
affairs, finances and accounts with the independent accountants of Borrower.

Section 6.06         Compliance With Environmental Laws.  Comply in all material
respects with all applicable Environmental Laws and timely pay or cause to be
paid all costs and expenses incurred in connection with such compliance, except
to the extent there is a Good Faith Contest.

Section 6.07         Maintenance of Properties.  Do all things reasonably
necessary to maintain, preserve, protect and keep its properties in good repair,
working order and condition except where the cost thereof is not in Borrower’s
best interests and the failure to do so would not result in a Material Adverse
Change.

Section 6.08         Payment of Costs.  Pay all costs and expenses required for
the satisfaction of the conditions of this Agreement.

Section 6.09         Reporting and Miscellaneous Document Requirements.  Furnish
directly to Administrative Agent (who shall provide, promptly upon receipt, to
each of the Banks):

45


--------------------------------------------------------------------------------


(1)           Annual Financial Statements.  As soon as available and in any
event within ninety (90) days after the end of each Fiscal Year, Borrower’s
Consolidated Financial Statements as of the end of and for such Fiscal Year, in
reasonable detail and stating in comparative form the respective figures for the
corresponding date and period in the prior Fiscal Year and audited by Borrower’s
Accountants (without a “going concern” or other extraordinary qualification or
exception);

(2)           Quarterly Financial Statements.  As soon as available and in any
event within forty-five (45) days after the end of each calendar quarter (other
than the last quarter of the Fiscal Year), the unaudited Borrower’s Consolidated
Financial Statements as of the end of and for such calendar quarter, in
reasonable detail and stating in comparative form the respective figures for the
corresponding date and period in the prior Fiscal Year;

(3)           Certificate of No Default and Financial Compliance.  Within ninety
(90) days after the end of each Fiscal Year and within forty-five (45) days
after the end of each calendar quarter, a certificate of Borrower’s chief
financial officer or treasurer (a) stating that, to the best of his or her
knowledge, no Default or Event of Default has occurred and is continuing, or if
a Default or Event of Default has occurred and is continuing, specifying the
nature thereof and the action which is proposed to be taken with respect
thereto; (b) stating that the covenants contained in Sections 7.02, 7.03 and
7.04 and in Article VIII have been complied with (or specifying those that have
not been complied with) and including computations demonstrating such compliance
(or non-compliance); and (c) setting forth the details of all items comprising
Capitalization Value, Unencumbered Asset Value, Total Outstanding Indebtedness,
Secured Indebtedness, Interest Expense and Unsecured Indebtedness (including
amount, maturity, interest rate and amortization requirements with respect to
all Indebtedness);

(4)           Certificate of Borrower’s Accountants.  Simultaneously with the
delivery of the annual financial statements required by paragraph (1) of this
Section, (a) a statement of Borrower’s Accountants who audited such financial
statements comparing the computations set forth in the financial compliance
certificate required by paragraph (3) of this Section to the audited financial
statements required by paragraph (1) of this Section and (b) when the audited
financial statements required by paragraph (1) of this Section have a qualified
auditor’s opinion, a statement of Borrower’s Accountants who audited such
financial statements of whether any Default or Event of Default has occurred and
is continuing;

(5)           Notice of Litigation.  Promptly after the commencement and
knowledge thereof, notice of all actions, suits, and proceedings before any
court or arbitrator, affecting Borrower which, if determined adversely to
Borrower is likely to result in a Material Adverse Change;

(6)           Notices of Defaults and Events of Default.  As soon as possible
and in any event within ten (10) days after Borrower becomes aware of the
occurrence of a material Default or any Event of Default, a written notice
(which notice shall state that it is a “Notice of Default”) setting forth the
details of such Default or Event of Default and the action which is proposed to
be taken with respect thereto;

46


--------------------------------------------------------------------------------


(7)           Material Adverse Change.  As soon as is practicable and in any
event within five (5) days after knowledge of the occurrence of any event or
circumstance which is likely to result in or has resulted in a Material Adverse
Change, written notice thereof;

(8)           Offices.  Thirty (30) days’ prior written notice of any change in
the chief executive office or principal place of business of Borrower;

(9)           Environmental and Other Notices.  As soon as possible and in any
event within ten (10) days after receipt, copies of all Environmental Notices
received by Borrower which are not received in the ordinary course of business
and which relate to a situation which is likely to result in a Material Adverse
Change;

(10)         Insurance Coverage.  Promptly, such information concerning
Borrower’s insurance coverage as Administrative Agent may reasonably request;

(11)         Proxy Statements, Etc..  Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements and reports which
Borrower or its Material Affiliates sends to its shareholders, and copies of all
regular, periodic and special reports, and all registration statements which
Borrower or its Material Affiliates files with the Securities and Exchange
Commission or any Governmental Authority which may be substituted therefor, or
with any national securities exchange;

(12)         Operating Statements.  As soon as available and in any event within
forty-five (45) days after the end of each calendar quarter, an operating
statement for each property directly or indirectly owned in whole or in part by
Borrower; and

(13)         General Information.  Promptly, such other information respecting
the condition or operations, financial or otherwise, of Borrower or any
properties of Borrower as Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Sections 6.09(1), (2) or (11) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed in Section 12.07; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Bank and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Bank that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Bank and (ii) the Borrower shall notify the
Administrative Agent and each Bank (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Bank shall be solely responsible for requesting delivery
to it or maintaining its copies of such documents.

47


--------------------------------------------------------------------------------


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Syndication Agent will make available to the Banks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Banks may be
“public-side” Banks (i.e., Banks that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”).  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Syndication Agent, and the Banks to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws or any confidentiality agreement entered into by any Bank; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Syndication Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

Section 6.10         Principal Prepayments as a Result of Reduction in Total
Loan Commitment.  If the outstanding principal amount under the Notes at any
time exceeds the Total Loan Commitment, Borrower shall, within ten (10) days of
Administrative Agent’s written demand, make a payment in the amount of such
excess in reduction of such outstanding principal balance.

ARTICLE VII

NEGATIVE COVENANTS

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank Party hereunder
or under any other Loan Document, Borrower shall not do any or all of the
following:

Section 7.01         Mergers Etc.  Merge or consolidate with (except where
Borrower is the surviving entity), or sell, assign, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired).

Section 7.02         Investments.  Directly or indirectly, make any loan or
advance to any Person or purchase or otherwise acquire any capital stock,
assets, obligations or other securities of, make any capital contribution to, or
otherwise invest in, or acquire any interest in, any Person (any such
transaction, an “Investment”) if such Investment constitutes the acquisition of
a minority interest in a Person (a “Minority Interest”) and the amount of such
Investment, together with the

48


--------------------------------------------------------------------------------


value of all other Minority Interests, would exceed 20% of Capitalization Value,
determined as of the end of the most recent calendar quarter for which Borrower
is required to have reported financial results pursuant to Section 6.09.  A 50%
beneficial interest in a Person, in connection with which the holder thereof
exercises joint control over such Person with the holder(s) of the other 50%
beneficial interest, shall not constitute a “Minority Interest” for purposes of
this Section.

Section 7.03         Sale of Assets.  Effect (i) a Disposition of any of its now
owned or hereafter acquired assets (including equity interests therein),
including assets in which Borrower owns a beneficial interest through its
ownership of interests in joint ventures, (a) in one or more transactions after
the Closing Date aggregating more than 25% of Capitalization Value or (b) if
after giving effect to such Disposition, a Default or Event of Default would
exist, or (ii) the granting of a Lien on any Unencumbered Wholly-Owned Assets or
Unencumbered Land and Construction-In-Process, if after granting such Lien, a
Default or Event of Default would exist.

Section 7.04         Distributions.  During the existence of any Event of
Default, make, declare or pay, directly or indirectly, any dividend or
distribution to any of its equity holders in an amount greater than the minimum
dividend or distribution required under the Code to maintain the real estate
investment trust status of Borrower under the Code, as evidenced by a detailed
certificate of Borrower’s chief financial officer or treasurer reasonably
satisfactory in form and substance to Administrative Agent; provided, however,
that following acceleration of the maturity of the Notes, Borrower shall not,
directly or indirectly, make, declare or pay any dividend or distribution to any
of its equity holders.

ARTICLE VIII

FINANCIAL COVENANTS

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank Party under this
Agreement or under any other Loan Document, Borrower shall not permit or suffer
any or all of the following:

Section 8.01         Relationship of Total Outstanding Indebtedness to
Capitalization Value.  At any time, the ratio of Total Outstanding Indebtedness
to Capitalization Value to exceed 60%; provided that such ratio may exceed 60%
from time to time following an acquisition by Borrower and its Affiliates of
real property assets so long as (a) such ratio does not exceed 65%, (b) such
ratio ceases to exceed 60% within 180 days after each date such ratio first
exceeded 60%, and (c) the Borrower provides a certificate of its chief financial
officer or treasurer to the Administrative Agent when such ratio first exceeds
60% and when such ratio ceases to exceed 60%.

Section 8.02         Relationship of Combined EBITDA to Combined Debt Service. 
For any calendar quarter, the ratio of (1) Combined EBITDA to (2) Combined Debt
Service (each for the twelve (12)-month period ending with such quarter), to be
less than 1.50 to 1.00.

Section 8.03         Ratio of Unsecured Indebtedness to Unencumbered Asset
Value.  At any time, the ratio of (1) Unsecured Indebtedness to (2) Unencumbered
Asset Value to exceed 65%.

Section 8.04         Relationship of Secured Indebtedness to Capitalization
Value.  At any time, Secured Indebtedness to exceed 40% of Capitalization Value.

49


--------------------------------------------------------------------------------


ARTICLE IX

EVENTS OF DEFAULT

Section 9.01         Events of Default.  Any of the following events shall be an
“Event of Default”:

(1)           If Borrower shall fail to pay the principal of any Notes as and
when due, and such failure to pay shall continue unremedied for five (5) days
after the due date of such amount; or fail to pay interest accruing on any Notes
as and when due, and such failure to pay shall continue unremedied for five (5)
days after written notice by Administrative Agent of such failure to pay; or
fail to make any payment required under Section 6.10 as and when due; or fail to
pay any fee or any other amount due under this Agreement, any other Loan
Document or the Fee Letter or the Supplemental Fee Letter as and when due and
such failure to pay shall continue unremedied for two (2) Banking Days after
written notice by Administrative Agent of such failure to pay; or

(2)           If any representation or warranty made by Borrower in this
Agreement or in any other Loan Document or which is contained in any
certificate, document, opinion, financial or other statement furnished at any
time under or in connection with a Loan Document shall prove to have been
incorrect in any material respect on or as of the date made; or

(3)           If Borrower shall fail (a) to perform or observe any term,
covenant or agreement contained in Article VII or Article VIII; or (b) to
perform or observe any term, covenant or agreement contained in this Agreement
(other than obligations specifically referred to elsewhere in this Section 9.01)
or any Loan Document, or any other document executed by Borrower and delivered
to Administrative Agent or the Banks in connection with the transactions
contemplated hereby and such failure under this clause (b) shall remain
unremedied for thirty (30) consecutive calendar days after notice thereof (or
such shorter cure period as may be expressly prescribed in the applicable
document); provided, however, that if any such default under clause (b) above
cannot by its nature be cured within such thirty (30) day, or shorter, as the
case may be, grace period and so long as Borrower shall have commenced cure
within such thirty (30) day, or shorter, as the case may be, grace period and
shall, at all times thereafter, diligently prosecute the same to completion,
Borrower shall have an additional period, not to exceed sixty (60) days,  to
cure such default; in no event, however, is the foregoing intended to effect an
extension of the Maturity Date; or

(4)           If Borrower or any Consolidated Business shall fail (a) to pay any
Recourse Debt of the Borrower or such Consolidated Business (other than the
payment obligations described in paragraph (1) of this Section) in an amount
equal to or greater than $50,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) after the expiration of
any applicable grace period, or (b) to perform or observe any material term,
covenant, or

50


--------------------------------------------------------------------------------


condition under any agreement or instrument relating to any such Debt, when
required to be performed or observed, if the effect of such failure to perform
or observe is to accelerate, or to permit the acceleration of, after the giving
of notice or the lapse of time, or both (other than in cases where, in the
judgment of the Required Banks, meaningful discussions likely to result in (i) a
waiver or cure of the failure to perform or observe, or (ii) otherwise averting
such acceleration are in progress between Borrower and the obligee of such
Debt), the maturity of such Debt, or any such Debt shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled or
otherwise required prepayment), prior to the stated maturity thereof; or

(5)           If Borrower, or any Affiliate of Borrower to which $50,000,000 or
more of Capitalization Value is attributable, shall (a) generally not, or be
unable to, or shall admit in writing its inability to, pay its debts as such
debts become due; or (b) make an assignment for the benefit of creditors,
petition or apply to any tribunal for the appointment of a custodian, receiver
or trustee for it or a substantial part of its assets; or (c) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation Law of any jurisdiction, whether now or
hereafter in effect; or (d) have had any such petition or application filed or
any such proceeding shall have been commenced, against it, in which an
adjudication or appointment is made or order for relief is entered, or which
petition, application or proceeding remains undismissed or unstayed for a period
of sixty (60) days or more; or (e) be the subject of any proceeding under which
all or a substantial part of its assets may be subject to seizure, forfeiture or
divestiture; or (f) by any act or omission indicate its consent to, approval of
or acquiescence in any such petition, application or proceeding or order for
relief or the appointment of a custodian, receiver or trustee for all or any
substantial part of its property; or (g) suffer any such custodianship,
receivership or trusteeship for all or any substantial part of its property, to
continue undischarged for a period of sixty (60) days or more; or

(6)           If one or more judgments, decrees or orders for the payment of
money in an amount in excess of 5% of Consolidated Tangible Net Worth (excluding
any such judgments, decrees or orders which are fully covered by insurance) in
the aggregate shall be rendered against Borrower or any of its Material
Affiliates, and any such judgments, decrees or orders shall continue unsatisfied
and in effect for a period of thirty (30) consecutive days without being
vacated, discharged, satisfied or stayed or bonded pending appeal; or

(7)           If any of the following events shall occur or exist with respect
to Borrower or any ERISA Affiliate: (a) any Prohibited Transaction involving any
Plan; (b) any Reportable Event with respect to any Plan; (c) the filing under
Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (d) any event or circumstance which would constitute
grounds for the termination of, or for the appointment of a trustee to
administer, any Plan under Section 4042 of ERISA, or the institution by the PBGC
of proceedings for any such termination or appointment under Section 4042 of
ERISA; or (e) complete or partial

51


--------------------------------------------------------------------------------


withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan or the
reorganization, insolvency, or termination of any Multiemployer Plan; and in
each case above, if such event or conditions, if any, could in the reasonable
opinion of any Bank subject Borrower to any tax, penalty, or other liability to
a Plan, Multiemployer Plan, the PBGC or otherwise (or any combination thereof)
which in the aggregate exceeds or is likely to exceed $50,000; or

(8)           If at any time Borrower is not a qualified real estate investment
trust under Sections 856 through 860 of the Code or is not a publicly traded
company listed on the New York Stock Exchange; or

(9)           If at any time any portion of Borrower’s assets constitute plan
assets for ERISA purposes (within the meaning of C.F.R. §2510.3-101); or

(10)         If, in the reasonable judgment of all of the Banks (and the basis
for such determination is provided to Borrower in writing in reasonable detail),
there shall occur a Material Adverse Change; or

(11)         If, during any period of up to twelve (12) consecutive months
commencing on or after the Closing Date, individuals who were directors of
Borrower at the beginning of such period (the “Continuing Directors”), plus any
new directors whose election or appointment was approved by a majority of the
Continuing Directors then in office, shall cease for any reason to constitute a
majority of the Board of Directors of Borrower; or

(12)         If, through any transaction or series of related transactions, any
Person (including Affiliates of such Person) shall acquire beneficial ownership,
directly or indirectly, of securities of Borrower (or of securities convertible
into securities of Borrower) representing 25% or more of the combined voting
power of all securities of Borrower entitled to vote in the election of
directors.

Section 9.02         Remedies.  If an Event of Default has occurred and is
continuing (other than an Event of Default with respect to the Borrower
described in Section 9.01(5)), the Administrative Agent, at the request of the
Required Banks, shall by notice to the Borrower take any or all of the following
actions, at the same or different times:  (i) terminate the Loan Commitments,
and thereupon the Loan Commitments shall terminate immediately, (ii) declare the
Loans then out­standing to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become  due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and (iii) exercise any
remedies provided in any of the Loan Documents or by law; and in case of any
Event of Default with respect to the Borrower described in Section 9.01(5), the
Loan Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without present­ment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. 

52


--------------------------------------------------------------------------------


Notwithstanding the foregoing, if an Event of Default under Section 9.01(10)
shall occur and be continuing, Administrative Agent shall not be entitled to
exercise the foregoing remedies until (1) it has received a written notice from
all of the Banks (the “Unanimous Bank Notices”) (i) requesting Administrative
Agent exercise such remedies and (ii) indicating each Bank’s conclusion in its
reasonable judgment that  a Material Adverse Change has occurred and (2)
Administrative Agent has provided notice to Borrower, together with copies of
all of the Unanimous Bank Notices.

ARTICLE X

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

Section 10.01       Appointment, Powers and Immunities of Administrative Agent. 
Each Bank hereby irrevocably appoints and authorizes Administrative Agent to act
as its agent hereunder and under any other Loan Document with such powers as are
specifically delegated to Administrative Agent by the terms of this Agreement
and any other Loan Document, together with such other powers as are reasonably
incidental thereto.  Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and any
other Loan Document or required by Law, and shall not by reason of this
Agreement be a fiduciary or trustee for any Bank except to the extent that
Administrative Agent acts as an agent with respect to the receipt or payment of
funds (nor shall Administrative Agent have any fiduciary duty to Borrower nor
shall any Bank have any fiduciary duty to Borrower or to any other Bank).  No
implied covenants, responsibilities, duties, obligations or liabilities shall be
read into this Agreement or otherwise exist against Administrative Agent. 
Neither Administrative Agent nor any of its directors, officers, employees,
attorneys-in-fact or affiliates shall be responsible to the Banks for any
recitals, statements, representations or warranties made by Borrower or any
officer, partner or official of Borrower or any other Person contained in this
Agreement or any other Loan Document, or in any certificate or other document or
instrument referred to or provided for in, or received by any of them under,
this Agreement or any other Loan Document, or for the value, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein, for the perfection or priority of any Lien
securing the Obligations or for any failure by Borrower to perform any of its
obligations hereunder or thereunder.  Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  Neither
Administrative Agent nor any of its directors, officers, employees,
attorneys-in-fact, agents or affiliates shall be liable or responsible for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith, except for its or their
own gross negligence or willful misconduct.  Borrower shall pay any fee agreed
to by Borrower and Administrative Agent with respect to Administrative Agent’s
services hereunder.

Section 10.02       Reliance by Administrative Agent.  Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent. 
Administrative Agent may deem and treat each Bank as the holder of the Loan made
by it for all purposes hereof

53


--------------------------------------------------------------------------------


and shall not be required to deal with any Person who has acquired a
Participation in any Loan or Participation from a Bank.  As to any matters not
expressly provided for by this Agreement or any other Loan Document,
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by the
Required Banks or all Banks, as required by this Agreement, and such
instructions of the Required Banks or all Banks, as the case may be, and any
action taken or failure to act pursuant thereto, shall be binding on all of the
Banks and any other holder of all or any portion of any Loan or Participation.

Section 10.03       Defaults.  Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default or Event of Default unless
Administrative Agent has received notice from a Bank or Borrower specifying such
Default or Event of Default and stating that such notice is a “Notice of
Default.”  In the event that Administrative Agent receives such a notice of the
occurrence of a Default or Event of Default, Administrative Agent shall give
prompt notice thereof to the Banks.  Administrative Agent, following
consultation with the Banks, shall (subject to Section 10.07 and Section 12.02)
take such action with respect to such Default or Event of Default which is
continuing as shall be directed by the Required Banks; provided that, unless and
until Administrative Agent shall have received such directions, Administrative
Agent may take such action, or refrain from taking such action, with respect to
such Default or Event of Default as it shall deem advisable in the best interest
of the Banks; and provided further that Administrative Agent shall not send a
notice of default or acceleration to Borrower without the approval of the
Required Banks.  In no event shall Administrative Agent be required to take any
such action which it determines to be contrary to Law or to the Loan Documents. 
Each of the Banks acknowledges and agrees that no individual Bank may separately
enforce or exercise any of the provisions of any of the Loan Documents,
including, without limitation, the Notes, other than through Administrative
Agent.

Section 10.04       Rights of Administrative Agent as a Bank.  With respect to
its Loan Commitment and the Loan provided by it, Administrative Agent in its
capacity as a Bank hereunder shall have the same rights and powers hereunder as
any other Bank and may exercise the same as though it were not acting as
Administrative Agent, and the term “Bank” or “Banks” shall, unless the context
otherwise indicates, include Administrative Agent in its capacity as a Bank. 
Administrative Agent and its Affiliates may (without having to account therefor
to any Bank) accept deposits from, lend money to (on a secured or unsecured
basis), and generally engage in any kind of banking, trust or other business
with Borrower (and any Affiliates of Borrower) as if it were not acting as
Administrative Agent.

Section 10.05       Indemnification of Administrative Agent.  Each Bank agrees
to indemnify Administrative Agent (to the extent not reimbursed under Section
12.04 or under the applicable provisions of any other Loan Document, but without
limiting the obligations of Borrower under Section 12.04 or such provisions),
for its Pro Rata Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent in any way relating to or arising out of this
Agreement, any other Loan Document or any other documents contemplated by or
referred to herein or the transactions contemplated hereby or thereby
(including, without limitation, the costs and expenses which Borrower is
obligated to pay under Section 12.04) or under the applicable provisions of any
other Loan Document or the enforcement of any of the terms hereof or thereof or
of any such other documents or instruments;

54


--------------------------------------------------------------------------------


provided that no Bank shall be liable for (1) any of the foregoing to the extent
they arise from the gross negligence or willful misconduct of the party to be
indemnified, (2) any loss of principal or interest with respect to
Administrative Agent’s Loan or (3) any loss suffered by Administrative Agent in
connection with a swap or other interest rate hedging arrangement entered into
with Borrower.

Section 10.06       Non-Reliance on Administrative Agent and Other Banks.  Each
Bank agrees that it has, independently and without reliance on Administrative
Agent or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower and the decision to
enter into this Agreement and that it will, independently and without reliance
upon Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any other Loan Document.  Administrative Agent shall not be required to keep
itself informed as to the performance or observance by Borrower of this
Agreement or any other Loan Document or any other document referred to or
provided for herein or therein or to inspect the properties or books of
Borrower.  Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by Administrative Agent
hereunder, Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the affairs,
financial condition or business of Borrower (or any Affiliate of Borrower) which
may come into the possession of Administrative Agent or any of its Affiliates. 
Administrative Agent shall not be required to file this Agreement, any other
Loan Document or any document or instrument referred to herein or therein, for
record or give notice of this Agreement, any other Loan Document or any document
or instrument referred to herein or therein, to anyone.

Section 10.07       Failure of Administrative Agent to Act.  Except for action
expressly required of Administrative Agent hereunder, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Banks under Section 10.05 in respect of
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  If any indemnity furnished by the
Banks to Administrative Agent for any purpose shall, in the reasonable opinion
of Administrative Agent, be insufficient or become impaired, Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
action indemnified against until such additional indemnity is furnished.

Section 10.08       Resignation or Removal of Administrative Agent. 
Administrative Agent hereby agrees not to unilaterally resign except in the
event it becomes an Affected Bank and is removed or replaced as a Bank pursuant
to Section 3.07, in which event it shall have the right to resign.  Bank of
America agrees that it may be replaced as Administrative Agent by the Required
Banks if its Loan Commitment is reduced to $25,000,000 or less through
assignments to Assignees.  In addition, Administrative Agent may be removed at
any time with cause by the Required Banks.  In the case of any removal of
Administrative Agent, Borrower and the Banks shall be promptly notified
thereof.  Upon any such resignation or removal of Administrative Agent, the
Required Banks shall have the right to appoint a successor Administrative Agent,
which successor Administrative Agent, so long as it is reasonably acceptable to
the Required Banks, shall be that Bank then having the greatest Loan Commitment;
if two (2) or more Banks have an equal greatest

55


--------------------------------------------------------------------------------


Loan Commitment, the Required Banks shall select between or among them.  If no
successor Administrative Agent shall have been so appointed by the Required
Banks and shall have accepted such appointment within thirty (30) days after the
Required Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be one of the Banks.  The Required Banks or
the retiring Administrative Agent, as the case may be, shall upon the
appointment of a successor Administrative Agent promptly so notify Borrower and
the other Banks.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  After any retiring Administrative Agent’s removal hereunder as
Administrative Agent, the provisions of this Article X shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as Administrative Agent.

Section 10.09       Amendments Concerning Agency Function.  Notwithstanding
anything to the contrary contained herein, Administrative Agent shall not be
bound by any waiver, amendment, supplement or modification hereof or of any
other Loan Document which affects its duties, rights, and/or function hereunder
or thereunder unless it shall have given its prior written consent thereto.

Section 10.10       Liability of Administrative Agent.  Administrative Agent
shall not have any liabilities or responsibilities to Borrower on account of the
failure of any Bank to perform its obligations hereunder or to any Bank on
account of the failure of Borrower to perform its obligations hereunder or under
any other Loan Document.

Section 10.11       Transfer of Agency Function.  Without the consent of
Borrower or any Bank, Administrative Agent may at any time or from time to time
transfer its functions as Administrative Agent hereunder to any of its offices
wherever located in the United States, provided that Administrative Agent shall
promptly notify Borrower and the Banks thereof.

Section 10.12       Non-Receipt of Funds by Administrative Agent.  (a) Unless
Administrative Agent shall have received notice from a Bank or Borrower (either
one as appropriate being the “Payor”) prior to the date on which such Bank is to
make payment hereunder to Administrative Agent of the proceeds of a Loan or
Borrower is to make payment to Administrative Agent, as the case may be (either
such payment being a “Required Payment”), which notice shall be effective upon
receipt, that the Payor will not make the Required Payment in full to
Administrative Agent, Administrative Agent may assume that the Required Payment
has been made in full to Administrative Agent on such date, and Administrative
Agent in its sole discretion may, but shall not be obligated to, in reliance
upon such assumption, make the amount thereof available to the intended
recipient on such date.  If and to the extent the Payor shall not have in fact
so made the Required Payment in full to Administrative Agent, the recipient of
such payment shall repay to Administrative Agent forthwith on demand such amount
made available to it together with interest thereon, for each day from the date
such amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount, at the customary rate set by
Administrative Agent for the correction of errors among Banks for three (3)
Banking Days and thereafter at the Base Rate.

56


--------------------------------------------------------------------------------


(b)           If, after Administrative Agent has paid each Bank’s share of any
payment received or applied by Administrative Agent in respect of the Loan, that
payment is rescinded or must otherwise be returned or paid over by
Administrative Agent, whether pursuant to any bankruptcy or insolvency Law,
sharing of payments clause of any loan agreement or otherwise, such Bank shall,
at Administrative Agent’s request, promptly return its share of such payment or
application to Administrative Agent, together with such Bank’s proportionate
share of any interest or other amount required to be paid by Administrative
Agent with respect to such payment or application.  In addition, if a court of
competent jurisdiction shall adjudge that any amount received and distributed by
Administrative Agent is to be repaid, each Person to whom any such distribution
shall have been made shall either repay to Administrative Agent its share of the
amount so adjudged to be repaid or shall pay over to the same in such manner and
to such Persons as shall be determined by such court.

Section 10.13       Withholding Taxes.  Each Bank represents that it is entitled
to receive any payments to be made to it hereunder without the withholding of
any tax and will furnish to Administrative Agent such forms, certifications,
statements and other documents as Administrative Agent may request from time to
time to evidence such Bank’s exemption from the withholding of any tax imposed
by any jurisdiction or to enable Administrative Agent or Borrower to comply with
any applicable Laws or regulations relating thereto.  Without limiting the
effect of the foregoing, if any Bank is not created or organized under the Laws
of the United States of America or any state thereof, such Bank will furnish to
Administrative Agent a United States Internal Revenue Service Form W-8ECI in
respect of all payments to be made to such Bank by Borrower or Administrative
Agent under this Agreement or any other Loan Document or a United States
Internal Revenue Service Form W-8BEN establishing such Bank’s complete exemption
from United States withholding tax in respect of payments to be made to such
Bank by Borrower or Administrative Agent under this Agreement or any other Loan
Document, or such other forms, certifications, statements or documents, duly
executed and completed by such Bank as evidence of such Bank’s exemption from
the withholding of U.S. tax with respect thereto.  Administrative Agent shall
not be obligated to make any payments hereunder to such Bank in respect of any
Loan or Participation or such Bank’s Loan Commitment or obligation to purchase
Participations until such Bank shall have furnished to Administrative Agent the
requested form, certification, statement or document.

Section 10.14       [Reserved].

Section 10.15       Pro Rata Treatment.  Except to the extent otherwise
provided, (1) each advance of proceeds of the Ratable Loans shall be made by the
Banks; (2) each reduction of the amount of the Total Loan Commitment under
Section 2.10 shall be applied to the Loan Commitments of the Banks; and (3) each
payment of the fee accruing under paragraph (b) of Section 2.07 and clause (1)
of Section 2.16(f) shall be made for the account of the Banks, ratably according
to the amounts of their respective Loan Commitments.  Except as otherwise
expressly provided in this Agreement, each payment in respect of principal or
interest under the Loans shall be applied to such obligations owing to the Banks
pro rata according to the respective amounts then due and owing to the Banks.

57


--------------------------------------------------------------------------------


Section 10.16       Sharing of Payments Among Banks.  If a Bank shall obtain
payment of any principal of or interest on any Loan made by it through the
exercise of any right of setoff, banker’s lien, counterclaim, or by any other
means (including direct payment), and such payment results in such Bank
receiving a greater payment than it would have been entitled to had such payment
been paid directly to Administrative Agent for disbursement to the Banks, then
such Bank shall promptly purchase for cash from the other Banks Participations
in the Loans made by the other Banks in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Banks shall share ratably the benefit of such payment.  To such end the Banks
shall make appropriate adjustments among themselves (by the resale of
Participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.  Borrower agrees that any Bank so purchasing a Participation in the
Loans made by other Banks may exercise all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such Participation.  Nothing
contained herein shall require any Bank to exercise any such right or shall
affect the right of any Bank to exercise, and retain the benefits of exercising,
any such right with respect to any other indebtedness of Borrower.

Section 10.17       Possession of Documents.  Each Bank shall keep possession of
its own Ratable Loan Note and the Swing Lender shall keep possession of its
Swing Loan Note.  Administrative Agent shall hold all the other Loan Documents
and related documents in its possession and maintain separate records and
accounts with respect thereto, and shall permit the Banks and their
representatives access at all reasonable times to inspect such Loan Documents,
related documents, records and accounts.

ARTICLE XI

NATURE OF OBLIGATIONS

Section 11.01       Absolute and Unconditional Obligations.  Borrower
acknowledges and agrees that its obligations and liabilities under this
Agreement and under the other Loan Documents shall be absolute and unconditional
irrespective of (1) any lack of validity or enforceability of any of the
Obligations, any Loan Documents, or any agreement or instrument relating
thereto; (2) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from any Loan Documents or any other
documents or instruments executed in connection with or related to the
Obligations; (3) any exchange or release of any collateral, if any, or of any
other Person from all or any of the Obligations; or (4) any other circumstances
which might otherwise constitute a defense available to, or a discharge of,
Borrower or any other Person in respect of the Obligations.

The obligations and liabilities of Borrower under this Agreement and other Loan
Documents shall not be conditioned or contingent upon the pursuit by any Bank or
any other Person at any time of any right or remedy against Borrower or any
other Person which may be or become liable in respect of all or any part of the
Obligations or against any collateral or security or guarantee therefor or right
of setoff with respect thereto.

58


--------------------------------------------------------------------------------


Section 11.02       Non-Recourse to Borrower’s Principals.  Notwithstanding
anything to the contrary contained herein, in any of the other Loan Documents,
or in any other instruments, certificates, documents or agreements executed in
connection with the Loans (all of the foregoing, for purposes of this Section,
hereinafter referred to, individually and collectively, as the “Relevant
Documents”), no recourse under or upon any Obligation, representation, warranty,
promise or other matter whatsoever shall be had against any of Borrower’s
Principals and each Bank expressly waives and releases, on behalf of itself and
its successors and assigns, all right to assert any liability whatsoever under
or with respect to the Relevant Documents against, or to satisfy any claim or
obligation arising thereunder against, any of Borrower’s Principals or out of
any assets of Borrower’s Principals, provided, however, that nothing in this
Section shall be deemed to (1) release Borrower from any personal liability
pursuant to, or from any of its respective obligations under, the Relevant
Documents, or from personal liability for its fraudulent actions or fraudulent
omissions; (2) release any of Borrower’s Principals from personal liability for
its or his own fraudulent actions or fraudulent omissions; (3) constitute a
waiver of any obligation evidenced or secured by, or contained in, the Relevant
Documents or affect in any way the validity or enforceability of the Relevant
Documents; or (4) limit the right of Administrative Agent and/or the Banks to
proceed against or realize upon any collateral hereafter given for the Loans or
any and all of the assets of Borrower (notwithstanding the fact that any or all
of Borrower’s Principals have an ownership interest in Borrower and, thereby, an
interest in the assets of Borrower) or to name Borrower (or, to the extent that
the same are required by applicable Law or are determined by a court to be
necessary parties in connection with an action or suit against Borrower or any
collateral hereafter given for the Loans, any of Borrower’s Principals) as a
party defendant in, and to enforce against any collateral hereafter given for
the Loans and/or assets of Borrower any judgment obtained by Administrative
Agent and/or the Banks with respect to, any action or suit under the Relevant
Documents so long as no judgment shall be taken (except to the extent taking a
judgment is required by applicable Law or determined by a court to be necessary
to preserve Administrative Agent’s and/or Banks’ rights against any collateral
hereafter given for the Loans or Borrower, but not otherwise) or shall be
enforced against Borrower’s Principals or their assets.

ARTICLE XII

MISCELLANEOUS

Section 12.01       Binding Effect of Request for Advance.  Borrower agrees
that, by its acceptance of any advance of proceeds of the Loans under this
Agreement, it shall be bound in all respects by the request for advance
submitted on its behalf in connection therewith with the same force and effect
as if Borrower had itself executed and submitted the request for advance and
whether or not the request for advance is executed and/or submitted by an
authorized person.

Section 12.02       Amendments and Waivers.  No amendment or waiver of any
provision of this Agreement or any other Loan Document nor consent to any
departure by Borrower (or, in the case of any guaranty executed and delivered
pursuant to clause (v) of the definition of “Unencumbered Assets” in Section
1.01, the Subsidiary Guarantor referred to therein) therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Banks and, solely for purposes of its acknowledgment thereof,
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall (1) increase the Loan
Commitment of any Bank without the written consent of such Bank; (2)  reduce the
principal of, or interest on, the Notes or any fees due hereunder or any other
amount due hereunder or under any Loan Document, without the written consent of
each Bank affected thereby; (3) except as provided

59


--------------------------------------------------------------------------------


in Section 2.18, postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees due hereunder or under any Loan Document
without the written consent of each Bank affected thereby; (4) change the
definition of “Required Banks”; (5) amend Section 10.15, this Section or any
other provision requiring the consent of all the Banks, without the written
consent of each Bank; (6) waive any default under paragraph (5) of Section 9.01
or (7) release all or substantially all of the guaranties executed and delivered
pursuant to clause (v) of the definition of “Unencumbered Assets” in Section
1.01; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swing Lender hereunder without the prior written consent of the Administrative
Agent, the Issuing Bank or the Swing Lender, as the case may be.  Any advance of
proceeds of the Loans made, or any Letter of Credit issued, prior to or without
the fulfillment by Borrower of all of the conditions precedent thereto, whether
or not known to Administrative Agent and the Banks, shall not constitute a
waiver of any Default or Event of Default or a waiver of the requirement that
all conditions, including the non-performed conditions, shall be required with
respect to all future advances and issuances of Letters of Credit.  Neither any
failure or delay on the part of Administrative Agent or any Bank to exercise any
right hereunder nor any single or partial exercise of any right or power
hereunder or any abandonment or discontinuance of steps to enforce such right or
power shall operate as a waiver thereof or preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.  All
communications from Administrative Agent to the Banks requesting the Banks’
determination, consent, approval or disapproval (i) shall be given in the form
of a written notice to each Bank, (ii) shall be accompanied by a description of
the matter or thing as to which such determination, approval, consent or
disapproval is requested and (iii) shall include Administrative Agent’s
recommended course of action or determination in respect thereof.  Each Bank
shall reply promptly, but in any event within ten (10) Banking Days (or five (5)
Banking Days with respect to any decision to accelerate or stop acceleration of
the Loan) after receipt of the request therefor by Administrative Agent (the
“Bank Reply Period”).  Unless a Bank shall give written notice to Administrative
Agent that it objects to the recommendation or determination of Administrative
Agent (together with a written explanation of the reasons behind such objection)
within the Bank Reply Period, such Bank shall be deemed to have approved or
consented to such recommendation or determination.

Section 12.03       Usury.  Anything herein to the contrary notwithstanding, the
obligations of Borrower under this Agreement and the Notes shall be subject to
the limitation that payments of interest shall not be required to the extent
that receipt thereof would be contrary to provisions of Law applicable to a Bank
limiting rates of interest which may be charged or collected by such Bank.

Section 12.04       Expenses; Indemnification.  Borrower agrees (i) to reimburse
Administrative Agent and Syndication Agent on demand for all costs, expenses,
and charges (including, without limitation, all reasonable fees and charges of
engineers, appraisers and legal counsel) incurred by it in connection with the
Loans and the preparation, execution, delivery and administration of the Loan
Documents and any amendment or waiver with respect thereto, and (ii) to
reimburse each of the Banks for reasonable legal costs, expenses and charges
incurred by each of the Banks in connection with the performance or enforcement
of this Agreement, the Notes, or any other Loan Documents; provided, however,
that Borrower is not responsible for costs, expenses and charges incurred by the
Bank Parties in connection with the administration or syndication of

60


--------------------------------------------------------------------------------


the Loans (other than the fees required by the Fee Letter and the Supplemental
Fee Letter).  Borrower agrees to indemnify Administrative Agent and each Bank
and their respective directors, officers, employees and agents (each such
Person, an “Indemnitee”) from, and hold each of them harmless against, any and
all losses, liabilities, claims, damages or expenses incurred by any of them
arising out of or by reason of (x) any claims by brokers due to acts or
omissions by Borrower, (y) this Agreement or the transactions contemplated
hereby or (z) any investigation or litigation or other proceedings (including
any threatened investigation or litigation or other proceedings) relating to any
actual or proposed use by Borrower of the proceeds of the Loans, including
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation or litigation or other proceedings (but
excluding any such losses, liabilities, claims, damages or expenses incurred by
reason of the gross negligence or willful misconduct of such Indemnitee).  To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any transaction, agreement or instrument contemplated hereby, any
Loan or Letter of Credit or the use of the proceeds thereof.

The obligations of Borrower under this Section and under Article III shall
survive the repayment of all amounts due under or in connection with any of the
Loan Documents and the termination of the Loans, provided, however, that in the
case of Article III, such obligations shall survive only for a period of ninety
(90) days after such repayment and termination.

Section 12.05       Assignment; Participation.  This Agreement shall be binding
upon, and shall inure to the benefit of, Borrower, Administrative Agent, the
Banks and their respective successors and permitted assigns.  Borrower may not
assign or transfer its rights or obligations hereunder without the prior written
consent of each Bank (and any attempted assignment or transfer without such
consent shall be null and void).

Any Bank may, without the consent of, or notice to, the Borrower, the
Administrative Agent or the Issuing Bank, at any time grant to one or more banks
or other institutions (each a “Participant”) participating interests in its Loan
(each a “Participation”).  In the event of any such grant by a Bank of a
Participation to a Participant, whether or not Borrower or Administrative Agent
was given notice, such Bank shall remain responsible for the performance of its
obligations hereunder, and Borrower and Administrative Agent shall continue to
deal solely and directly with such Bank in connection with such Bank’s rights
and obligations hereunder.  Any agreement pursuant to which any Bank may grant
such a participating interest shall provide that such Bank shall retain the sole
right and responsibility to enforce the obligations of Borrower hereunder and
under any other Loan Document including, without limitation, the right to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such participation agreement may
provide that such Bank will not agree to any modification, amendment or waiver
of this Agreement described in the first proviso to Section 12.02 without the
consent of the Participant.  Any Participant hereunder shall have the same
benefits as any Bank with respect to the yield protection and increased cost
provisions of Article III, but a Participant shall not be entitled to receive
any greater payment than the Lender granting such Participation would have been
entitled to receive.

61


--------------------------------------------------------------------------------


Subject to the conditions set forth below, any Bank may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loan Commitment and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(i)            the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Bank, an Affiliate of a Bank, an Approved Fund
or, if an Event of Default has occurred and is continuing, any other assignee;

(ii)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Loan Commitment
to an assignee that is a Bank with a Loan Commitment immediately prior to giving
effect to such assignment; and

(iii)          the Issuing Bank, provided that no consent of the Issuing Bank
shall be required for an assignment of any Loan Commitment to an assignee that
is a Bank with a Loan Commitment immediately prior to giving effect to such
assignment.

Such assignments shall be subject to the following additional conditions:

(1)           except in the case of an assignment to a Bank or an Affiliate of a
Bank or an assignment of the entire remaining amount of the assigning Bank’s
Loan Commitment or Loans, the amount of the Loan Commitment or Loans of the
assigning Bank subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(2)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement;

(3)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; and

(4)           the assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more contacts to whom all syndicate-level information (which
may contain material non-public information about the Borrower and its related
parties or its securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

62


--------------------------------------------------------------------------------


For the purposes of this Section 12.05, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.

Upon (i) execution and delivery of such Assignment and Acceptance, (ii) payment
by such Assignee to the Bank of an amount equal to the purchase price agreed
between the Bank and such Assignee and (iii) payment of the fee described in
paragraph (3) above, such Assignee shall be a Bank Party to this Agreement and
shall have all the rights and obligations of a Bank as set forth in such
Assignment and Acceptance, and the assigning Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required.  Upon the consummation of any assignment
pursuant to this paragraph, substitute Ratable Loan Notes (and, if applicable,
Swing Loan Note) shall be issued to the assigning Bank and Assignee by Borrower,
in exchange for the return of the original Ratable Loan Note (and, if
applicable, Swing Loan Note).  The obligations evidenced by such substitute
notes shall constitute “Obligations” for all purposes of this Agreement and the
other Loan Documents. In connection with Borrower’s execution of substitute
notes as aforesaid, Borrower shall deliver to Administrative Agent evidence,
satisfactory to Administrative Agent, of all requisite corporate action to
authorize Borrower’s execution and delivery of the substitute notes and any
related documents.  If the Assignee is not incorporated under the Laws of the
United States of America or a state thereof, it shall, prior to the first date
on which interest or fees are payable hereunder for its account, deliver to
Borrower and Administrative Agent certification as to exemption from deduction
or withholding of any United States federal income taxes in accordance with
Section 10.13.  Each Assignee shall be deemed to have made the representations
contained in, and shall be bound by the provisions of, Section 10.13.

Notwithstanding the foregoing, any Designated Lender may assign at any time to
its Designating Lender, without the consents required by or other limitations
set forth in the first sentence of this paragraph, any or all of the Loans it
may have funded hereunder and pursuant to its Designation Agreement.

Any Bank may at any time pledge or assign or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including without limitation any pledge or assignment or grant to secure
obligations to a Federal Reserve Bank, and this Section 12.05 shall not apply to
any such pledge or assignment or grant of a security interest; provided that no
such pledge or assignment or grant of a security interest shall release a Bank
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Bank as a party hereto.

Borrower recognizes that in connection with a Bank’s selling of Participations
or making of assignments, any or all documentation, financial statements,
appraisals and other data, or copies thereof, relevant to Borrower or the Loans
may be exhibited to and retained by any such Participant or assignee or
prospective Participant or assignee.  In connection with a Bank’s delivery of
any

63


--------------------------------------------------------------------------------


financial statements and appraisals to any such Participant or assignee or
prospective Participant or assignee, such Bank shall also indicate that the same
are delivered on a confidential basis.  Borrower agrees to provide all
assistance reasonably requested by a Bank to enable such Bank to sell
Participations or make assignments of its Loan as permitted by this Section. 
Each Bank agrees to provide Borrower with notice of all Participations sold by
such Bank to other than its Affiliates.  Any Bank or Participant may pledge its
Loans or Participations as collateral in accordance with applicable law.

Section 12.06       Documentation Satisfactory.  All documentation required from
or to be submitted on behalf of Borrower in connection with this Agreement and
the documents relating hereto shall be subject to the prior approval of, and be
satisfactory in form and substance to, Administrative Agent, its counsel and,
where specifically provided herein, the Banks.  In addition, the persons or
parties responsible for the execution and delivery of, and signatories to, all
of such documentation, shall be acceptable to, and subject to the approval of,
Administrative Agent and its counsel and the Banks.

Section 12.07       Notices.

(a)           Unless the party to be notified otherwise notifies the other party
in writing as provided in this Section, and except as otherwise provided in this
Agreement, notices shall be given to Administrative Agent by telephone,
confirmed by writing, and to the Banks and to Borrower by ordinary mail or
overnight courier, receipt confirmed, addressed to such party at its address on
the signature page of this Agreement.  Notices shall be effective  (1) if by
telephone, at the time of such telephone conversation, (2) if given by mail,
three (3) days after mailing; and (3) if given by overnight courier, upon
receipt.  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)           Electronic Communications.  Notices and other communications to
the Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Bank pursuant to Section 2 if such Bank, has notified
the Administrative Agent that it is incapable of receiving notices under such
section by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

64


--------------------------------------------------------------------------------


(c)           The Platform.  THE PLATFORM (AS DEFINED IN SECTION 6.09) IS
PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS (AS DEFINED
IN SECTION 6.09) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent, the Syndication Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Borrower, any
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of Borrower’s or
the Administrative Agent’s or the Syndication Agent’s transmission of Borrower
Materials through the internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

Section 12.08       Setoff.  Borrower agrees that, in addition to (and without
limitation of) any right of setoff, bankers’ lien or counterclaim a Bank may
otherwise have, each Bank shall be entitled, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of Borrower at any of such Bank’s offices, in Dollars or in any other
currency, against any amount payable by Borrower to such Bank under this
Agreement or such Bank’s Note, or any other Loan Document which is not paid when
due (regardless of whether such balances are then due to Borrower), in which
case it shall promptly notify Borrower and Administrative Agent thereof;
provided that such Bank’s failure to give such notice shall not affect the
validity thereof.

Payments by Borrower hereunder or under the other Loan Documents shall be made
without setoff or counterclaim.

Section 12.09       Table of Contents; Headings.  Any table of contents and the
headings and captions hereunder are for convenience only and shall not affect
the interpretation or construction of this Agreement.

Section 12.10       Severability.  The provisions of this Agreement are intended
to be severable.  If for any reason any provision of this Agreement shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

65


--------------------------------------------------------------------------------


Section 12.11       Counterparts.  This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing any such
counterpart.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 12.12       Integration.  The Loan Documents, the Fee Letter and
Supplemental Fee Letter set forth the entire agreement among the parties hereto
relating to the transactions contemplated thereby and supersede any prior oral
or written statements or agreements with respect to such transactions.

Section 12.13       Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the Laws of the State of New York
(without giving effect to New York’s principles of conflicts of Laws).

Section 12.14       Waivers.  In connection with the obligations and liabilities
as aforesaid, Borrower hereby waives  (1) promptness and diligence; (2) notice
of any actions taken by any Bank Party under this Agreement, any other Loan
Document or any other agreement or instrument relating thereto except to the
extent otherwise provided herein; (3) all other notices, demands and protests,
and all other formalities of every kind in connection with the enforcement of
the Obligations, the omission of or delay in which, but for the provisions of
this Section, might constitute grounds for relieving Borrower of its obligations
hereunder; (4) any requirement that any Bank Party protect, secure, perfect or
insure any Lien on any collateral or exhaust any right or take any action
against Borrower or any other Person or any collateral; (5) any right or claim
of right to cause a marshalling of the assets of Borrower; and (6) all rights of
subrogation or contribution, whether arising by contract or operation of law
(including, without limitation, any such right arising under the Federal
Bankruptcy Code) or otherwise by reason of payment by Borrower, either jointly
or severally, pursuant to this Agreement or other Loan Documents.

Section 12.15       Jurisdiction; Immunities.  Borrower, Administrative Agent
and each Bank hereby irrevocably submit to the jurisdiction of any New York
State or United States Federal court sitting in New York City over any action or
proceeding arising out of or relating to this Agreement, the Notes or any other
Loan Document.  Borrower, Administrative Agent, and each Bank irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in such New York State or United States Federal court.  Borrower,
Administrative Agent, and each Bank irrevocably consent to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to Borrower, Administrative Agent or each Bank, as the case may be,
at the addresses specified herein.  Borrower, Administrative Agent and each Bank
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.  Borrower, Administrative Agent and each Bank
further waive any objection to venue in the State of New York and any objection
to an action or proceeding in the State of New York on the basis of forum non
conveniens.  Borrower, Administrative Agent and each Bank agree that any action
or proceeding brought against Borrower, Administrative Agent or any Bank, as the
case may be, shall be brought only in a New York State court sitting in New York
City or a United States Federal court sitting in New York City, to the extent
permitted or not expressly prohibited by applicable Law.

66


--------------------------------------------------------------------------------


Nothing in this Section shall affect the right of Borrower, Administrative Agent
or any Bank to serve legal process in any other manner permitted by Law.

To the extent that Borrower, Administrative Agent or any Bank have or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Borrower, Administrative Agent and each Bank hereby irrevocably
waive such immunity in respect of its obligations under this Agreement, the
Notes and any other Loan Document.

BORROWER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT EACH SUCH PARTY MAY
HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE LOANS.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 12.16       Designated Lender.  Any Bank (other than a Bank who is such
solely because it is a Designated Lender) (each, a “Designating Lender”) may at
any time designate one (1) Designated Lender to fund Bid Rate Loans on behalf of
such Designating Lender subject to the terms of this Section and the provisions
in Section 12.05 shall not apply to such designation.  No Bank may designate
more than one (1) Designated Lender.  The parties to each such designation shall
execute and deliver to Administrative Agent for its acceptance a Designation
Agreement.  Upon such receipt of an appropriately completed Designation
Agreement executed by a Designating Lender and a designee representing that it
is a Designated Lender, Administrative Agent will accept such Designation
Agreement and give prompt notice thereto to Borrower, whereupon, (i) from and
after the “Effective Date” specified in the Designation Agreement, the
Designated Lender shall become a party to this Agreement with a right to make
Bid Rate Loans on behalf of its Designating Lender pursuant to Section 2.02
after Borrower has accepted the Bid Rate Quote of the Designating Lender and
(ii) the Designated Lender shall not be required to make payments with respect
to any obligations in this Agreement except to the extent of excess cash flow of
such Designated Lender which is not otherwise required to repay obligations of
such Designated Lender which are then due and payable; provided, however, that
regardless of such designation and assumption by the Designated Lender, the
Designating Lender shall be and remain obligated to Borrower, Administrative
Agent and the Banks for each and every of the obligations of the Designating
Lender and its related Designated Lender with respect to this Agreement,
including, without limitation, any indemnification obligations under Section
10.05.  Each Designating Lender shall serve as the administrative agent of its
Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender:  (i) receive any and all payments made for the benefit of the

67


--------------------------------------------------------------------------------


Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers and consents under or relating to this Agreement and the other Loan
Documents.  Any such notice, communication, vote, approval, waiver or consent
shall be signed by the Designating Lender as administrative agent for the
Designated Lender and shall not be signed by the Designated Lender on its own
behalf, but shall be binding on the Designated Lender to the same extent as if
actually signed by the Designated Lender.  Borrower, Administrative Agent and
the Banks may rely thereon without any requirement that the Designated Lender
sign or acknowledge the same.  No Designated Lender may assign or transfer all
or any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Lender.

Section 12.17       No Bankruptcy Proceedings.  Each of Borrower, the Banks and
Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar Law, for one (1)
year and one (1) day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender.

Section 12.18       USA Patriot Act.  Each Bank hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.L.107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Bank to identify Borrower in accordance with the Act.

Section 12.19       Transitional Arrangements.

(a)           2004 Credit Agreement Superseded.  This Agreement shall supersede
the 2004 Credit Agreement in its entirety, except as provided in this
Section 12.19.  On the Closing Date, the rights and obligations of the parties
under the 2004 Credit Agreement and the “Notes” defined therein shall be
subsumed within and be governed by this Agreement and the Notes; provided
however, that any of the “Obligations” (as defined in the 2004 Credit Agreement)
outstanding under the 2004 Credit Agreement shall, for purposes of this
Agreement, be Obligations hereunder.  The Banks’ interests in such Obligations,
and participations in Existing Letters of Credit shall be reallocated on the
Closing Date in accordance with each Bank’s applicable Pro Rata Share.

(b)           Return and Cancellation of Notes.  Upon its receipt of the Notes
to be delivered hereunder on the Closing Date, each Bank will promptly return to
Borrower, marked “Cancelled” or “Replaced”, the notes of Borrower held by such
Bank pursuant to the 2004 Credit Agreement.

(c)           Interest and Fees Under 2004 Credit Agreement.  All interest and
all commitment, facility and other fees and expenses owing or accruing under or
in respect of the 2004 Credit Agreement shall be calculated as of the Closing
Date (prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the method specified in the 2004 Credit
Agreement as if such agreement were still in effect.

68


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Joanne M. Lockridge

 

 

 

 

Name: Joanne M. Lockridge

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

100 Bridgeport Ave., Suite 258

 

 

Shelton, CT 06484

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

Telephone:

 

(203) 926-2326

 

 

Telecopy:

 

(203) 926-2304

 

 

 

 

 

 

 

Address of principal place of business, if different than above:

 

 

 

 

 

 

 

Taxpayer Identification Number:

 

[Signature page to Second Amended and Restated Revolving Loan Agreement]


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

(as Bank and Administrative Agent)

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Lisa Sanders

 

 

 

 

Name: Lisa Sanders

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

One Landmark Square

 

 

Stamford, CT 06904

 

 

 

 

 

 

 

Attention: Lisa Sanders

 

 

 

 

 

 

 

Telephone:

 

(203) 973-1984

 

 

Telecopy:

 

(203) 964-9038

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

(as Bank and Syndication Agent)

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Marc E. Costantino

 

 

 

 

Name: Marc E. Costantino

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

277 Park Avenue, 3rd Floor

 

 

New York, NY 10072

 

 

 

 

 

 

 

Attention: Marc E. Costantino

 

 

 

 

 

 

 

Telephone:

 

(212) 622-8167

 

 

Telecopy:

 

(646) 534-0574

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

(as Bank and Syndication Agent)

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Amit Khimji

 

 

 

 

Name: Amit Khimji

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

 

171 17th  Street NW, 100 Building

 

 

GA4506

 

 

Atlanta, GA 30363

 

 

 

 

 

 

 

Attention: Cathy A. Casey

 

 

 

 

 

 

 

Telephone:

 

(404) 214-6335

 

 

Telecopy:

 

(404) 214-5493

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

(as Bank and Documentation Agent)

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brenda Casey

 

 

 

 

Name: Brenda Casey

 

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Joanna Soliman

 

 

 

 

Name: Joanna Soliman

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

Deutsche Bank Trust Company Americas

 

 

90 Hudson Street

 

 

Jersey City, NJ 07302

 

 

 

 

 

 

 

Attention: Juliet Cadiz

 

 

 

 

 

 

 

Telephone:

 

(201) 593-2164

 

 

Telecopy:

 

(201) 593-2308

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK

 

 

(as Bank and Documentation Agent)

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel Twenge

 

 

 

 

Name: Daniel Twenge

 

 

 

 

Title: Authorized Signatory
          Morgan Stanley Bank

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

(as Bank and Documentation Agent)

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stephen F. Gray

 

 

 

 

Name: Stephen F. Gray

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

Wells Fargo Bank

 

 

733 Marquette Avenue

 

 

Minneapolis, MN 55402

 

 

 

 

 

 

 

Attention: Tiffany Moore-Welch

 

 

 

 

 

 

 

Telephone:

 

(612) 667-6333

 

 

Telecopy:

 

(612) 595-7868

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

1750 H Street, N.W., Suite 400

 

 

Washington, DC 20006

 

 

 

 

 

Attention: Stephen Gray

 

 

 

 

 

 

 

Telephone:

 

(202) 303-3010

 

 

Telecopy:

 

(202) 429-2984

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Ashish Tandon

 

 

 

 

Name: Ashish Tandon

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

Suntrust Bank

 

 

8330 Boone Blvd., 8th  Floor

 

 

Vienna, VA 22182

 

 

 

 

 

 

 

Attention: Ashish Tandon

 

 

 

 

 

 

 

Telephone:

 

(703) 442-1557

 

 

Telecopy:

 

(703) 442-1570

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Richard L. Tavrow

 

 

 

 

Name: Richard L. Tavrow

 

 

 

 

Title: Director

 

 

 

 

 

 

 

By:

 

/s/ Irja R. Otsa

 

 

 

 

Name: Irja R. Otsa

 

 

 

 

Title: Associate Director

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

UBS Loan Finance LLC

 

 

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

 

 

 

 

 

Attention: Robert Arscott

 

 

 

 

 

 

 

Telephone:

 

(203) 719-8269

 

 

Telecopy:

 

(203) 719-3888

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

AMSOUTH BANK

AMSOUTH BANK

 

 

 

 

is now

 

 

 

 

REGIONS BANK

 

By:

 

/s/ Alan Brown

 

 

 

 

Name: Alan Brown

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

AmSouth Bank

 

 

1900 5th Avenue N., BAC-15

 

 

Birmingham, AL 35203

 

 

 

 

 

 

 

Attention: Alan Brown

 

 

 

 

 

 

 

Telephone:

 

(205) 581-7267

 

 

Telecopy:

 

(205) 326-4075

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Li Xiao Jing

 

 

 

 

Name: Li Xiao Jing

 

 

 

 

Title: General Manager

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

Bank of China, New York Branch

 

 

410 Madison Avenue

 

 

New York, NY 10017

 

 

 

 

 

 

 

Attention: George Moy

 

 

 

 

 

 

 

Telephone:

 

(212) 935-3101 ext. 408

 

 

Telecopy:

 

(212) 308-4993

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ David Applebaum

 

 

 

 

Name: David Applebaum

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

The Bank of New York

 

 

One Wall Street

 

 

New York, NY 10286

 

 

 

 

 

 

 

Attention: David Applebaum

 

 

 

 

 

 

 

Telephone:

 

(212) 635-7320

 

 

Telecopy:

 

(212) 809-9526

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ William R. Lynch, III

 

 

 

 

Name: William R. Lynch, III

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

PNC Bank, National Association

 

 

500 First Avenue

 

 

Mail Stop: P7-PFFC-04-Z

 

 

Pittsburgh, PA 15219

 

 

 

 

 

 

 

Attention: Real Estate Banking

 

 

 

 

 

 

 

Telephone:

 

(412) 768-7647

 

 

Telecopy:

 

(412) 768-4586

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

808 17th Street, NW

 

 

Mail Stop: C1-C808-02-1

 

 

Washington, DC 20006

 

 

 

 

 

 

 

Attention: William Lynch

 

 

 

 

 

 

 

Telephone:

 

(202) 835-4513

 

 

Telecopy:

 

(202) 835-5982

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

SCOTIABANK INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Christopher J. Allen

 

 

 

 

Name: Christopher J. Allen

 

 

 

 

Title: Manager Director

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

Scotiabank Inc.

 

 

600 Peachtree St., NE, Suite 2700

 

 

Atlanta, GA 30308

 

 

 

 

 

 

 

Attention: Jay Willson

 

 

 

 

 

 

 

Telephone:

 

(404) 877-1515

 

 

Telecopy:

 

(404) 888-8995

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD.,

 

 

NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jim C.Y. Chen

 

 

 

 

Name: Jim C.Y. Chen

 

 

 

 

Title: VP & General Manager

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

Chang Hwa Commercial Bank, Ltd., New York Branch

 

 

685 Third Avenue, 29th Floor

 

 

New York, NY 10017

 

 

 

 

 

 

 

Attention: Danielle Tsai

 

 

 

 

 

 

 

Telephone:

 

(212) 651-9770 ext. 29

 

 

Telecopy:

 

(212) 651-9785

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Casey L. Stevenson

 

 

 

 

Name: Casey L. Stevenson

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

 

 

 

Overnight Mail:

 

 

Comerica Bank

 

 

500 Woodward Ave., 7th Floor

 

 

Detroit, MI 48226-3256

 

 

 

 

 

U.S. Mail:

 

 

Comerica Bank

 

 

P.O. Box 75000

 

 

Detroit, MI 48275-3256

 

 

 

 

 

 

 

Attention: Casey L. Stevenson

 

 

 

 

 

 

 

Telephone:

 

(313) 222-5286

 

 

Telecopy:

 

(313) 222-9295

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

FIRST HORIZON BANK,

 

 

a divison of First Tennessee Bank N.A.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kenneth W. Rub

 

 

 

 

Name: Kenneth W. Rub

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

First Horizon Bank,

 

 

a division of First Tennessee Bank N.A.

 

 

1650 Tysons Boulevard, Suite 1150

 

 

McLean, VA 22102

 

 

 

 

 

 

 

Attention: Kenneth W. Rub

 

 

 

 

 

 

 

Telephone:

 

(703) 394-2520

 

 

Telecopy:

 

(703) 734-1834

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

E.SUN COMMERCIAL BANK, LTD.,

 

 

LOS ANGELES BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Benjamin Lin

 

 

 

 

Name: Benjamin Lin

 

 

 

 

Title: EVP & General Manager

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

E.Sun Commercial Bank, Ltd.,

 

 

Los Angeles Branch

 

 

17700 Castleton Street, Suite 500

 

 

City of Industry, CA 91748

 

 

 

 

 

 

 

Attention: Homer Hou

 

 

 

 

 

 

 

Telephone:

 

(626) 810-2400 ext. 225

 

 

Telecopy:

 

(626) 839-5531

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

THE GOVERNOR AND COMPANY OF

 

 

THE BANK OF IRELAND

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel McAneney

 

 

 

 

Name: Daniel McAneney

 

 

 

 

Title: Authorised Signatory

 

 

 

 

 

 

 

By:

 

/s/ Gwen Evans

 

 

 

 

Name: Gwen Evans

 

 

 

 

Title: Authorised Signatory

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

Bank of Ireland Corporate

 

 

B2, Head Office

 

 

Lower Baggot street

 

 

Dublin 2, Ireland

 

 

 

 

 

 

 

 

 

 

Attention:

 

Noelle McGrath/

 

 

 

 

Ciaran Doyle

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

353 1 604 4709/4707

 

 

Telecopy:

 

353 1 604 4798

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James Taylor

 

 

 

 

Name: James Taylor

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

1251 Avenue of the Americas

 

 

New York, NY 10020

 

 

 

 

 

 

 

Attention: James T. Taylor

 

 

 

 

 

 

 

Telephone:

 

(212) 782-4116

 

 

Telecopy:

 

(212) 782-6442

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

BANK OF HAPOALIM B.M.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James P. Surless

 

 

 

 

Name: James P. Surless

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

 

/s/ Charles McLaughlin

 

 

 

 

Name: Charles McLaughlin

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

Bank Hapoalim, B.M.

 

 

1177 Avenue of the Americas

 

 

New York, NY 10036

 

 

 

 

 

 

 

Attention: James P. Surless

 

 

 

 

 

 

 

Telephone:

 

(212) 728-2178

 

 

Telecopy:

 

(212) 782-2382

 

Signature page to Second Amended and Restated Revolving Loan Agreement

 


--------------------------------------------------------------------------------


 

 

PEOPLE’S BANK

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Maurice Fry

 

 

 

 

Name: Maurice Fry

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices and
Applicable Lending Office:

 

 

 

 

 

 

 

People’s Bank

 

 

850 Main Street

 

 

Bridgeport, CT 06604

 

 

 

 

 

 

 

Attention: Maurice Fry

 

 

 

 

 

 

 

Telephone:

 

(203) 338-7375

 

 

Telecopy:

 

(203) 338-7800

 

Signature page to Second Amended and Restated Revolving Loan Agreement


--------------------------------------------------------------------------------


EXHIBIT A

AUTHORIZATION LETTER

November     , 2006

Bank of America, N.A.
777 Main Street
Hartford, CT  06115
Attention:                               

Re:                               Second Amended and Restated Revolving Loan
Agreement dated as of November 14, 2006 (the “Loan Agreement”; capitalized terms
not otherwise defined herein shall have the meanings ascribed to such terms in
the Loan Agreement) among us, as Borrower, the Banks named therein, and you, as
Administrative Agent for said Banks

Ladies/Gentlemen:

In connection with the captioned Loan Agreement, we hereby designate any of the
following persons to give to you instructions, including notices required
pursuant to the Loan Agreement, orally, by telephone or teleprocess, or in
writing:

[NAMES]

Instructions may be honored on the oral, telephonic, teleprocess or written
instructions of anyone purporting to be any one of the above designated persons
even if the instructions are for the benefit of the person delivering them.  We
will furnish you with written confirmation of each such instruction signed by
any person designated above (including any telecopy which appears to bear the
signature of any person designated above) on the same day that the instruction
is provided to you, but your responsibility with respect to any instruction
shall not be affected by your failure to receive such confirmation or by its
contents.

Without limiting the foregoing, we hereby unconditionally authorize any one of
the above-designated persons to execute and submit requests for advances of
proceeds of the Loans (including the Initial Advance) and notices of Elections,
Conversions and Continuations to you under the Loan Agreement with the identical
force and effect in all respects as if executed and submitted by us.

You and the Banks shall be fully protected in, and shall incur no liability to
us for, acting upon any instructions which you in good faith believe to have
been given by any person designated above, and in no event shall you or the
Banks be liable for special, consequential or punitive damages.  In addition, we
agree to hold you and the Banks and your and their respective agents harmless
from any and all liability, loss and expense arising directly or indirectly out
of instructions that we provide to you in connection with the Loan Agreement
except for liability, loss or expense occasioned by your gross negligence or
willful misconduct.


--------------------------------------------------------------------------------




Upon notice to us, you may, at your option, refuse to execute any instruction,
or part thereof, without incurring any responsibility for any loss, liability or
expense arising out of such refusal if you in good faith believe that the person
delivering the instruction is not one of the persons designated above or if the
instruction is not accompanied by an authentication method that we have agreed
to in writing.

We will promptly notify you in writing of any change in the persons designated
above and, until you have actually received such written notice and have had a
reasonable opportunity to act upon it, you are authorized to act upon
instructions, even though the person delivering them may no longer be
authorized.

 

Very truly yours,

 

 

 

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

A-2


--------------------------------------------------------------------------------


 

EXHIBIT B

RATABLE LOAN NOTE

$                         

 

New York, New York

 

 

 

 

 

November 14, 2006

 

For value received, AvalonBay Communities, Inc., a Maryland corporation
(“Borrower”), hereby promises to pay to the order of                       or
its successors or assigns (collectively, the “Bank”), at the principal office of
Bank of America, N.A. (“Administrative Agent”) located at 777 Main Street,
Hartford, CT  06115 for the account of the Applicable Lending Office of the
Bank, the principal sum of                Dollars ($                    ), or if
less, the amount loaned by the Bank under its Ratable Loan to Borrower pursuant
to the Loan Agreement (as defined below) and actually outstanding, in lawful
money of the United States and in immediately available funds, in accordance
with the terms set forth in the Loan Agreement.  Borrower also promises to pay
interest on the unpaid principal balance hereof, for the period such balance is
outstanding, in like money, at said office for the account of said Applicable
Lending Office, at the time and at a rate per annum as provided in the Loan
Agreement.  Any amount of principal hereof which is not paid when due, whether
at stated maturity, by acceleration, or otherwise, shall bear interest from the
date when due until said principal amount is paid in full, payable on demand, at
the rate set forth in the Loan Agreement.

The date and amount of each advance of the Ratable Loan made by the Bank to
Borrower under the Loan Agreement referred to below, and each payment of said
Ratable Loan, shall be recorded by the Bank on its books and, prior to any
transfer of this Note (or, at the discretion of the Bank, at any other time),
may be endorsed by the Bank on the schedule attached hereto and any continuation
thereof.

This Note is one of the Ratable Loan Notes referred to in the Second Amended and
Restated Revolving Loan Agreement dated as of November 14, 2006 (as the same may
be amended from time to time, the “Loan Agreement”) among Borrower, the Banks
named therein (including the Bank) and Administrative Agent, as administrative
agent for the Banks.  All of the terms, conditions and provisions of the Loan
Agreement are hereby incorporated by reference.  All capitalized terms used
herein and not defined herein shall have the meanings given to them in the Loan
Agreement.

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

No recourse shall be had under this Note against Borrower’s Principals except as
and to the extent set forth in Section 11.02 of the Loan Agreement.

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.  This Note shall be governed by, and construed and enforced
in accordance with, the Laws of the State of

B-1


--------------------------------------------------------------------------------




New York, provided that, as to the maximum lawful rate of interest which may be
charged or collected, if the Laws applicable to the Bank permit it to charge or
collect a higher rate than the Laws of the State of New York, then such Law
applicable to the Bank shall apply to the Bank under this Note.

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

B-2


--------------------------------------------------------------------------------




 

Date

 

Amount
of Loan

 

Amount of
Principal Paid
or Prepaid

 

Balance of
Principal Unpaid

 

Notation
Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3


--------------------------------------------------------------------------------


EXHIBIT B-1

BID RATE LOAN NOTE

$422,500,000

 

New York, New York

 

 

 

 

 

November 14, 2006

 

For value received, AvalonBay Communities, Inc., a Maryland corporation
(“Borrower”), hereby promises to pay to the order of Bank of America, N.A.
(“Administrative Agent”) or its successors or assigns for the account of the
respective Banks making Bid Rate Loans or their respective successors or assigns
(for the further account of their respective Applicable Lending Offices), at the
principal office of Administrative Agent located at 777 Main Street, Hartford,
CT  06115, the principal sum of Four Hundred Twenty-Two Million Five Hundred
Thousand Dollars ($422,500,000.00), or if less, the amount loaned by one or more
of said Banks under their respective Bid Rate Loans to Borrower pursuant to the
Loan Agreement (as defined below) and actually outstanding, in lawful money of
the United States and in immediately available funds, in accordance with the
terms set forth in the Loan Agreement.  Borrower also promises to pay interest
on the unpaid principal balance hereof, for the period such balance is
outstanding, in like money, at said office for the account of said Banks for the
further account of their respective Applicable Lending Offices, at the times and
at the rates per annum as provided in the Loan Agreement.  Any amount of
principal hereof which is not paid when due, whether at stated maturity, by
acceleration, or otherwise, shall bear interest from the date when due until
said principal amount is paid in full, payable on demand, at the rate set forth
in the Loan Agreement.

The date and amount of each Bid Rate Loan to Borrower under the Loan Agreement
referred to below, the name of the Bank making the same, the interest rate
applicable thereto and the maturity date thereof (i.e., the end of the Interest
Period Applicable thereto) shall be recorded by Administrative Agent on its
records and may be endorsed by Administrative Agent on the schedule attached
hereto and any continuation thereof.

This Note is the Bid Rate Loan Note referred to in the Second Amended and
Restated Revolving Loan Agreement dated as of November 14, 2006 (as the same may
be amended from time to time, the “Loan Agreement”) among Borrower, the Banks
named therein and Administrative Agent, as administrative agent for the Banks. 
All of the terms, conditions and provisions of the Loan Agreement are hereby
incorporated by reference.  All capitalized terms used herein and not defined
herein shall have the meanings given to them in the Loan Agreement.

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

No recourse shall be had under this Note against the Borrower’s Principals
except as and to the extent set forth in Section 11.02 of the Loan Agreement.

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

B-1-1


--------------------------------------------------------------------------------




This Note shall be governed by, and construed and enforced in accordance with,
the Laws of the State of New York, provided that, as to the maximum lawful rate
of interest which may be charged or collected, if the Laws applicable to a
particular Bank permit it to charge or collect a higher rate than the Laws of
the State of New York, then such Law applicable to such Bank shall apply to such
Bank under this Note.

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

B-1-2


--------------------------------------------------------------------------------




 

Bid Rate
Loan Number

 

Date

 

Amount of
Bid Rate Loan

 

Interest
Rate

 

Expiration of
Interest Period

 

Notation
Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1-3


--------------------------------------------------------------------------------


EXHIBIT B-2

SWING LOAN NOTE

New York, New York

November 14, 2006

For value received, AvalonBay Communities, Inc., a Maryland corporation
(“Borrower”), hereby promises to pay to the order of                         or
its successors or assigns (collectively, the “Bank”), at the principal office of
Bank of America, N.A. (“Administrative Agent”) located at 777 Main Street,
Hartford, CT  06115 for the account of the Applicable Lending Office of the
Bank, the principal sum equal to the amount loaned by the Bank under its Swing
Loan to Borrower pursuant to the Loan Agreement (as defined below) and actually
outstanding, in lawful money of the United States and in immediately available
funds, in accordance with the terms set forth in the Loan Agreement.  Borrower
also promises to pay interest on the unpaid principal balance hereof, for the
period such balance is outstanding, in like money, at said office for the
account of said Applicable Lending Office, at the time and at a rate per annum
as provided in the Loan Agreement.  Any amount of principal hereof which is not
paid when due, whether at stated maturity, by acceleration, or otherwise, shall
bear interest from the date when due until said principal amount is paid in
full, payable on demand, at the rate set forth in the Loan Agreement.

The date and amount of each advance of the Swing Loan made by the Bank to
Borrower under the Loan Agreement referred to below, and each payment of said
Swing Loan, shall be recorded by the Bank on its books and, prior to any
transfer of this Note (or, at the discretion of the Bank, at any other time),
may be endorsed by the Bank on the schedule attached hereto and any continuation
thereof.

This Note is one of the Swing Loan Notes referred to in the Second Amended and
Restated Revolving Loan Agreement dated as of November 14, 2006 (as the same may
be amended from time to time, the “Loan Agreement”) among Borrower, the Banks
named therein (including the Bank) and Administrative Agent, as administrative
agent for the Banks.  All of the terms, conditions and provisions of the Loan
Agreement are hereby incorporated by reference.  All capitalized terms used
herein and not defined herein shall have the meanings given to them in the Loan
Agreement.

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

No recourse shall be had under this Note against Borrower’s Principals except as
and to the extent set forth in Section 11.02 of the Loan Agreement.

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

B-2-1


--------------------------------------------------------------------------------




This Note shall be governed by, and construed and enforced in accordance with,
the Laws of the State of New York, provided that, as to the maximum lawful rate
of interest which may be charged or collected, if the Laws applicable to the
Bank permit it to charge or collect a higher rate than the Laws of the State of
New York, then such Law applicable to the Bank shall apply to the Bank under
this Note.

 

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

B-2-2


--------------------------------------------------------------------------------




 

Date

 

Amount
of Loan

 

Amount of
Principal Paid
or Prepaid

 

Balance of
Principal Unpaid

 

Notation
Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2-3


--------------------------------------------------------------------------------


EXHIBIT D

SOLVENCY CERTIFICATE

The person executing this certificate is the
                                         of AvalonBay Communities, Inc., a
Maryland corporation (“Borrower”), and is familiar with its properties, assets
and businesses, and is duly authorized to execute this certificate on behalf of
Borrower pursuant to Section 4.01(7) of the Second Amended and Restated
Revolving Loan Agreement dated the date hereof (the “Loan Agreement”) among
Borrower, the banks party thereto (each a “Bank” and collectively, the “Banks”)
and Bank of America, N.A., as administrative agent for the Banks (in such
capacity, together with its successors in such capacity, “Administrative
Agent”).  In executing this Certificate, such person is acting solely in his or
her capacity as the                       of Borrower, and not in his or her
individual capacity.  Unless otherwise defined herein, terms defined in the Loan
Agreement are used herein as therein defined.

The undersigned further certifies that he or she has carefully reviewed the Loan
Agreement and the other Loan Documents and the contents of this Certificate and,
in connection herewith, has made such investigation and inquiries as he or she
deems reasonably necessary and prudent therefor.  The undersigned further
certifies that the financial information and assumptions which underlie and form
the basis for the representations made in this Certificate were reasonable when
made and were made in good faith and continue to be reasonable as of the date
hereof.

The undersigned understands that Administrative Agent and the Banks are relying
on the truth and accuracy of this Certificate in connection with the
transactions contemplated by the Loan Agreement.

The undersigned certifies that Borrower is Solvent.

IN WITNESS WHEREOF, the undersigned has executed this Certificate on
November 14, 2006.

 

 



 

Name:

 

 

Title:

 

D-1


--------------------------------------------------------------------------------


EXHIBIT E

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
                                          (the “Assignor”) and
                                    (the “Assignee”).  Capitalized terms used
but not defined herein shall have the meanings given to them in the Loan
Agreement identified below (as amended, the “Loan Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate of                            (1)]

3.

 

Borrower:

 

AvalonBay Communities, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

Bank of America, N.A.,

 

 

 

 

as the Administrative Agent under the Loan Agreement

--------------------------------------------------------------------------------

(1)             Select Bank as applicable.

 

E-1


--------------------------------------------------------------------------------




 

5.

 

Loan Agreement:

 

The Second Amended and Restated Revolving Loan Agreement dated as of November
14, 2006 among AvalonBay Communities, Inc., as borrower, the Banks parties
thereto, and Bank of America N.A. or any successor thereto, individually and as
Administrative Agent, Swing Lender and Issuing Bank.

6.

 

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate Amount of Loan
Commitment/Loans
for all Lenders*

 

Amount of Loan
Commitment/Loans
Assigned*

 

Percentage Assigned
of Loan
Commitment/Loans(2)

Loan Commitment

 

$

 

$

 

%

Ratable Loans

 

$

 

$

 

%

Bid Rate Loans

 

$

 

$

 

%

Participations in Letters of Credit

 

$

 

$

 

%

[Swing Loans]

 

$

 

$

 

%

 

[7

 

Trade Date:

 

                                  ](3)

 

Effective Date:                                       , 20        [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

*                   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(2)             Set forth, to at least 9 decimals, as a percentage of the Loan
Commitment/Loans of all Lenders thereunder.

(3)             To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

E-2


--------------------------------------------------------------------------------




The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

[Consented to and](4) Accepted:

BANK OF AMERICA, N.A.,
acting in its capacity as Administrative
Agent and as Issuing Bank

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[Consented to:

AVALONBAY COMMUNITIES, Inc.,
a Maryland corporation

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:](5)

 

 

 

--------------------------------------------------------------------------------

(4)             Administrative Agent/Issuing Bank consent is not required for
assignments to another Bank.  See Section 12.05 of Loan Agreement.

(5)             Borrower consent is required unless (a) assignment is to a Bank,
or Affiliate of a Bank or an Approved Fund, or (b) an Event of Default has
occurred and is continuing.  See Section 12.05 of the Loan Agreement.

E-3


--------------------------------------------------------------------------------




ANNEX 1

Re:  The Second Amended and Restated Revolving Loan Agreement dated as of
November 14, 2006, among AvalonBay Communities, Inc., as borrower, the Banks
parties thereto, Bank of America, N.A. and any successors thereto, individually
and as Administrative Agent, Swing Lender and Issuing Bank (the “Loan
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Assignment and Acceptance to which this annex is
attached and if not defined therein, shall have the meanings given to them in
the Loan Agreement.

[g240171kh31i001.gif]STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

1.         Representations and Warranties.

1.1       Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.      Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Bank under the Loan Agreement, (ii) it meets
all requirements of an Assignee under the Loan Agreement (subject to receipt of
such consents as may be required under the Loan Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Loan Agreement as
a Bank thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder, and (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to §4.01(3) and §6.09 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Bank, and (v) if it is a non-U.S. Bank, attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative

E-4


--------------------------------------------------------------------------------




Agent, the Assignor or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a Bank.

2.     Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date.  The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3.     General Provisions.  This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Acceptance by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.  This Assignment and Acceptance
shall be governed by, and construed in accordance with, the laws of the State of
New York.

E-5


--------------------------------------------------------------------------------


EXHIBIT F

DESIGNATION AGREEMENT

Reference is made to that certain Second Amended and Restated Revolving Loan
Agreement dated as of November 14, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”) among AvalonBay Communities,
Inc., a Maryland corporation, the banks parties thereto, and Bank of America,
N.A., as administrative agent for said banks.  Terms defined in the Loan
Agreement not otherwise defined herein are used herein with the same meaning.

[BANK] (“Designor”) and                              , a
                                                                (“Designee”)
agree as follows:

1.             Designor hereby designates Designee, and Designee hereby accepts
such designation, to have a right to make Bid Rate Loans pursuant to Section
2.02 of the Loan Agreement.  Any assignment by Designor to Designee of its
rights to make a Bid Rate Loan pursuant to such Section shall be effective at
the time of the funding of such Bid Rate Loan and not before such time.

2.             Except as set forth in Section 6 below, Designor makes no
representation or warranty and assumes no responsibility pursuant to this
Designation Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument and document furnished pursuant
thereto and (b) the financial condition of Borrower or the performance or
observance by Borrower of any of its obligations under any Loan Document or any
other instrument or document furnished pursuant thereto.

3.             Designee (a) confirms that it has received a copy of each Loan
Document, together with copies of such financial statements and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Designation Agreement; (b) agrees that it will
independently and without reliance upon Administrative Agent, Designor or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under any Loan Document; (c) represents that it is a
Designated Lender; (d) appoints and authorizes Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
any Loan Document as are delegated to Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any Loan Document are required to be performed
by it as a Bank.

4.             Designee hereby appoints Designor as Designee’s agent and
attorney-in-fact, and grants to Designor an irrevocable power of attorney, to
receive payments made for the benefit of Designee under the Loan Agreement, to
deliver and receive all communications and notices under the Loan Agreement and
other Loan Documents and to exercise on Designee’s behalf all rights to vote and
to grant and make approvals, waivers, consents or amendments to or under the

F-1


--------------------------------------------------------------------------------




Loan Agreement or other Loan Documents.  Any document executed by Designor on
Designee’s behalf in connection with the Loan Agreement or other Loan Documents
shall be binding on Designee.  Borrower, Administrative Agent and each of the
Banks may rely on and are beneficiaries of this Designation Agreement.

5.             Following the execution of this Designation Agreement by Designor
and Designee, it will be delivered to Administrative Agent for acceptance by
Administrative Agent.  The effective date for this Designation Agreement (the
“Effective Date”) shall be the date of acceptance hereof by Administrative
Agent.

6.             Designor unconditionally agrees to pay or reimburse Designee and
save Designee harmless against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed or asserted by any of the parties
to the Loan Documents against Designee, in its capacity as such, in any way
relating to or arising out of this Agreement or any other Loan Documents or any
action taken or omitted by the Designee hereunder or thereunder, provided that
Designor shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements if the same results from Designee’s gross negligence or willful
misconduct.

7.             As of the Effective Date, Designee shall be a party to the Loan
Agreement with a right to make Bid Rate Loans as a Bank pursuant to Section 2.02
of the Loan Agreement and the rights and obligations of a Bank related thereto;
provided, however, that Designee shall not be required to make payments with
respect to such obligations except to the extent of excess cash flow of such
Designee which is not otherwise required to repay obligations of Designee which
are then due and payable.  Notwithstanding the foregoing, Designor, as
administrative agent for Designee, shall be and remain obligated to Borrower,
Administrative Agent and the Banks for each and every of the obligations of
Designee and its Designor with respect to the Loan Agreement, including, without
limitation, any indemnification obligations under Section 10.05 of the Loan
Agreement.

8.             This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

9.             This Designation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

F-2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Designor and Designee have executed and delivered this
Designation Agreement as of the date first set forth above.

 

[DESIGNOR]

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

[DESIGNEE]

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Applicable Lending Office and Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:                     

 

 

Telephone: (    )                

 

 

Telecopy: (       )               

 

 

 

 

 

ACCEPTED AS OF THE       DAY OF                           ,200   .

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

F-3


--------------------------------------------------------------------------------


EXHIBIT G-1

BID RATE QUOTE REQUEST

[Date]

To:          Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”)

From:      AvalonBay Communities, Inc.

Re:                               Second Amended and Restated Revolving Loan
Agreement (the “Loan Agreement”) dated as of November 14, 2006 among AvalonBay
Communities, Inc., the Banks parties thereto and the Administrative Agent

We hereby give notice pursuant to Section 2.02 of the Loan Agreement that we
request Bid Rate Quotes for the following proposed Bid Rate Loans:

Date of Borrowing:

 

 

 

 

 

Principal Amount*

 

 

 

Interest Period**

 

 

$

Such Bid Rate Quotes should offer a(n) [LIBOR Bid Margin] [Absolute Bid Rate].

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

Title:(6)

 

--------------------------------------------------------------------------------

*                    Subject to the minimum amount and other requirements set
forth in Section 2.02(a) of the Loan Agreement.

**             Subject to the provisions regarding “Interest Period” in the Loan
Agreement.

G-1-1


--------------------------------------------------------------------------------


EXHIBIT G-2

INVITATION FOR BID RATE QUOTES

To:          [Bank]

Re:          Invitation for Bid Rate Quotes to AvalonBay Communities, Inc.
(“Borrower”)

Pursuant to Section 2.02 of the Second Amended and Restated Revolving Loan
Agreement dated as of November 14, 2006 among Borrower, the Banks parties
thereto and the undersigned, as Administrative Agent, we are pleased on behalf
of Borrower to invite you to submit Bid Rate Quotes to Borrower for the
following proposed Bid Rate Loans:

Date of Borrowing:

 

 

 

 

Principal Amount

 

 

 

Interest Period

$

 

 

 

 

 

Such Bid Rate Quotes should offer a(n) [LIBOR Bid Margin] [Absolute Bid Rate].

Please respond to this invitation by no later than [2:00 P.M.][9:30 A.M.]  (New
York time) on [date].(7)

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(7)             2:00 P.M. on the fourth Banking Day prior to proposed funding
date in the case of a LIBOR Auction; 9:30 A.M. on the Banking Day immediately
preceding the proposed funding date for Absolute Rate Auction.

G-2-1


--------------------------------------------------------------------------------


EXHIBIT G-3

BID RATE QUOTE

To:          Bank of America, N.A., as Administrative Agent

Re:                               Bid Rate Quote to AvalonBay Communities, Inc.
(“Borrower”) pursuant to the Second Amended and Restated Revolving Loan
Agreement dated November 14, 2006 among Borrower, the Banks party thereto and
you, as Administrative Agent (the “Loan Agreement”)

In response to your invitation on behalf of Borrower dated
                        200    , we hereby make the following Bid Rate Quote on
the following terms:

1.

 

Quoting Bank:

2.

 

Person to contact at quoting Bank:

 

 

3.

 

Date of borrowing:

 

 

*

4.

 

We hereby offer to make Bid Rate Loan(s) in the following principal amounts, for
the following Interest Periods and at the following rates:

 

Principal Amount**

 

Interest Period***

 

LIBOR Bid Margin****

 

Absolute Bid Rate

$

 

 

 

 

 

 

$

 

 

 

 

 

 

 

[Provided, that the aggregate principal amount of Bid Rate Loans for which the
above offers may be accepted shall not exceed $               .]

5.

 

LIBOR Reserve Requirement, if any:

 

 

 

 

 

 

 

6.

 

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

--------------------------------------------------------------------------------

*                                         As specified in the related Invitation
for Bid Rate Quotes.

**                                  Principal amount bid for each Interest
Period may not exceed principal amount requested.  Specify aggregate limitation
if the sum of the individual offers exceeds the amount the Bank is willing to
lend.  Amounts of bids are subject to the requirements of Section 2.02(c) of the
Loan Agreement.

***                           No more than three (3) bids are permitted for each
Interest Period.

****                    Margin over or under the LIBOR Interest Rate determined
for the applicable Interest Period.  Specify percentage (to the nearest 1/1,000
of 1%) and specify whether “PLUS” or “MINUS”.

 

G-3-1


--------------------------------------------------------------------------------




We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Loan Agreement,
irrevocably obligates us to make the Bid Rate Loan(s) for which any offer(s) are
accepted, in whole or in part.

 

Very truly yours, [NAME OF BANK]

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

By

 

 

 

 

 

 

Authorized Officer

 

 

G-3-2


--------------------------------------------------------------------------------


EXHIBIT G-4

ACCEPTANCE OF BID RATE QUOTE

To:          Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”)

From:      AvalonBay Communities, Inc.

Re:                               Second Amended and Restated Revolving Loan
Agreement (the “Loan Agreement”) dated as of November 14, 2006 among AvalonBay
Communities, Inc., the Banks parties thereto and Administrative Agent

We hereby accept the offers to make Bid Rate Loan(s) set forth in the Bid Rate
Quote(s) identified below:

Bank

 

Date of Bid
Rate Quote

 

Principal
Amount

 

Interest
Period

 

LIBOR Bid
Margin

 

Absolute
Bid Rate

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

Very truly yours,

 

 

 

 

 

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

G-4-1


--------------------------------------------------------------------------------


EXHIBIT H

ACCEPTANCE LETTER

Bank of America, N.A.,
as Administrative Agent

                                                 

                                                 

AvalonBay Communities, Inc.

                                                 

                                                 

Gentlemen:

We refer to the Second Amended and Restated Revolving Loan Agreement, dated as
of November 14, 2006, among AvalonBay Communities, Inc., as Borrower; Bank of
America, N.A. and the other lenders who have become a party to said Second
Amended and Restated Revolving Loan Agreement as original signatories thereto or
through the execution of Acceptance Letters or Assignment and Assumption
Agreements prior to the date hereof, as Banks; and Bank of America, N.A., as
Administrative Agent.  Said Second Amended and Restated Revolving Loan
Agreement, as amended from time to time, is hereinafter referred to as the “Loan
Agreement”.  Capitalized terms not otherwise defined herein shall have the
respective definitions given them in the Loan Agreement.

You and we hereby acknowledge and agree that, pursuant to Section 2.19 of the
Loan Agreement, we are hereby made a party to the Loan Agreement, and for all
purposes of the Loan Agreement shall be, and shall have all the rights and
obligations of, a Bank, with a Loan Commitment in the amount of
$                     . We hereby acknowledge receipt of a Ratable Loan Note
from Borrower in said principal amount.  Each of you acknowledges your consent
to our becoming a Bank and to the amount of our Loan Commitment.

Immediately following the execution hereof by all parties, we shall, pursuant to
paragraph (c) of Section 2.19 of the Loan Agreement, remit to Administrative
Agent the sum of $                   , which shall be deemed the first advance
under our Ratable Loan.  Attached hereto as Schedule A is an updated list
setting forth the Total Loan Commitment, each Bank’s Loan Commitment and the
principal balance that will be outstanding under each Bank’s Ratable Loan Note
following our disbursement of funds as aforesaid and the application thereof as
provided in said paragraph (c) of Section 2.19.

Set forth beneath our signature are the location of our Applicable Lending
Office(s) and our address for notices under the Loan Agreement.

H-1


--------------------------------------------------------------------------------




Kindly indicate your agreement with the foregoing by your execution below.

 

Very truly yours,

 

 

 

 

 

 

 

[NEW BANK]

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

Applicable Lending Office:

 

Agreement acknowledged this day of                   , 200   .

AVALONBAY COMMUNITIES, INC.

By

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Agreement acknowledged this day of                      , 200   .

BANK OF AMERICA, N.A.,
as Administrative Agent

By

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

H-2


--------------------------------------------------------------------------------


EXHIBIT I

FORM OF SUBSIDIARY GUARANTY

Subsidiary Guaranty, dated as of                    , 200      by and among the
undersigned (the “Subsidiary Guarantor”), in favor of each of the Banks (as
defined herein) and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for itself and for the other financial
institutions (collectively, the “Banks”) which are or may become parties to the
Second Amended and Restated Revolving Loan Agreement dated as of November 14,
2006 among AvalonBay Communities, Inc. (the “Borrower”), the Administrative
Agent, and the Banks (as amended, supplemented or otherwise modified from time
to time, the “Loan Agreement”).  Capitalized terms used herein without
definition shall have the meanings ascribed to them in the Loan Agreement.

WHEREAS, the Borrower, the Administrative Agent, the Banks and the other parties
thereto have entered into the Loan Agreement;

WHEREAS, the Borrower and the Subsidiary Guarantor are members of a group of
related entities, the success of each of which is dependent in part on the
success of the other members of such group;

WHEREAS, the Subsidiary Guarantor expects to receive substantial direct and
indirect benefits from the Loans and other extensions of credit made by each
Bank to the Borrower pursuant to the Loan Agreement (which benefits are hereby
acknowledged);

WHEREAS, the Borrower has covenanted and agreed with the Banks, that pursuant to
the definition of Unencumbered Assets set forth in Section 1.01 of the Loan
Agreement, the undersigned Subsidiary Guarantor shall execute and deliver this
Subsidiary Guaranty; and

WHEREAS, the Subsidiary Guarantor wishes to guaranty the Borrower’s obligations
to the Banks and the Administrative Agent under and in respect of the Loan
Agreement as herein provided;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.             Guaranty of Payment and Performance of Obligations.  In
consideration of the Banks’ extending credit, or otherwise, in their discretion,
giving time, financial or banking facilities or accommodations to the Borrower,
the Subsidiary Guarantor hereby absolutely, irrevocably and unconditionally
guarantees to the Administrative Agent and each Bank that the Borrower will duly
and punctually pay or perform, at the place specified therefor, or if no place
is specified, at the Administrative Agent’s head office, (i) all indebtedness,
obligations and liabilities of the Borrower to any of the Banks and the
Administrative Agent, individually or collectively, under the Loan

I-1


--------------------------------------------------------------------------------




Agreement or any of the other Loan Documents or in respect of any of the Loans
or the Letters of Credit, or the Notes or other instruments at any time
evidencing any obligations thereunder, whether existing on the date of the Loan
Agreement or arising or incurred thereafter, direct or indirect, secured or
unsecured, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, arising by contract, operation of law or otherwise,
including all such which would become due but for the operation of the automatic
stay pursuant to §362(a) of the Federal Bankruptcy Code and the operation of
§§502(b) and 506(b) of the Federal Bankruptcy Code; and (ii) without limitation
of the foregoing, all reasonable fees, costs and expenses incurred by the
Administrative Agent or the Banks in attempting to collect or enforce any of the
foregoing, accrued in each case to the date of payment thereof (collectively the
“Obligations” and individually an “Obligation”).  This Subsidiary Guaranty is an
absolute, unconditional, irrevocable and continuing guaranty of the full and
punctual payment and performance by the Borrower of the Obligations and not of
their collectibility only and is in no way conditioned upon any requirement that
any Bank or the Administrative Agent first attempt to collect any of the
Obligations from the Borrower or resort to any security or other means of
obtaining payment of any of the Obligations which any Bank or the Administrative
Agent now has or may acquire after the date hereof or upon any other contingency
whatsoever.  Upon any Event of Default which is continuing by the Borrower in
the full and punctual payment and performance of the Obligations, the
liabilities and obligations of the Subsidiary Guarantor hereunder shall, at the
option of the Administrative Agent, become forthwith due and payable to the
Administrative Agent and to the Bank or Banks owed the same without demand or
notice of any nature, all of which are expressly waived by the Subsidiary
Guarantor, except for notices required to be given to the Borrower under the
Loan Documents.  Payments by the Subsidiary Guarantor hereunder may be required
by any Bank or the Administrative Agent on any number of occasions.

2.             Subsidiary Guarantor’s Further Agreements to Pay.  The Subsidiary
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to each Bank and the Administrative Agent forthwith upon demand, in funds
immediately available to such Bank or the Administrative Agent, all costs and
expenses (including court costs and legal fees and expenses) incurred or
expended by the Administrative Agent or such Bank in connection with this
Subsidiary Guaranty and the enforcement hereof, together with interest on
amounts recoverable under this Subsidiary Guaranty from the time after such
amounts become due at the default rate of interest set forth in the Loan
Agreement; provided that if such interest exceeds the maximum amount permitted
to be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount.

3.             Payments.  The Subsidiary Guarantor covenants and agrees that the
Obligations will be paid strictly in accordance with their respective terms
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Bank with respect thereto.  Without limiting the generality of the
foregoing, the Subsidiary Guarantor’s obligations hereunder with respect to any
Obligation shall not be discharged by a payment in a currency other than the
currency in which such Obligation is denominated (the “Obligation Currency”) or
at a place other than the place specified for the payment of such Obligation,
whether pursuant to a judgment or otherwise, to the extent that the amount so
paid on conversion to the Obligation Currency and transferred to New York, New
York, U.S.A., under normal banking procedures does not yield the amount of
Obligation Currency due thereunder.

I-2


--------------------------------------------------------------------------------




4.             Taxes.  All payments hereunder shall be made without any
counterclaim or set-off, free and clear of, and without reduction for any
Indemnified Taxes or Other Taxes, which are now or may hereafter be imposed,
levied or assessed by any Governmental Authority on payments hereunder, all of
which will be for the account of and paid by the Subsidiary Guarantor.  If for
any reason, any such reduction is made or any Taxes are paid by the
Administrative Agent or any Bank (except for taxes on income or profits of the
Administrative Agent or such Bank), the Subsidiary Guarantor agrees to pay to
the Administrative Agent or such Bank such additional amounts as may be
necessary to ensure that the Administrative Agent or such Bank receives the same
net amount which it would have received had no such reduction been made or Taxes
paid.

5.             Consent to Jurisdiction.  The Subsidiary Guarantor agrees that
any suit for the enforcement of this Subsidiary Guaranty or any of the other
Loan Documents may be brought in the courts of the State of New York sitting in
New York, New York or any federal court sitting in New York, New York and
consents to the non-exclusive jurisdiction of such courts and the service of
process in any such suit being made upon the Subsidiary Guarantor by mail at the
address specified herein.  Except to the extent such waiver is expressly
prohibited by law, the Subsidiary Guarantor hereby waives any objection that it
may now or hereafter have to the venue of any such suit or any such court or
that such suit is brought in an inconvenient court.

6.             Liability of the Subsidiary Guarantor.  The Administrative Agent
and the Bank have and shall have the absolute right to enforce the liability of
the Subsidiary Guarantor hereunder without resort to any other right or remedy
including any right or remedy under any other guaranty or against any other
guarantor of any of the Obligations, and the release or discharge of any other
guarantor of any Obligations shall not affect the continuing liability of the
Subsidiary Guarantor hereunder that has not been released or discharged.

7.             Representations and Warranties; Covenants.  (a) The Subsidiary
Guarantor hereby makes and confirms the representations and warranties made on
its behalf by the Borrower pursuant to Article V of the Loan Agreement, as if
such representations and warranties were set forth herein.  The Subsidiary
Guarantor hereby agrees to perform the covenants set forth in Articles VI and
VII of the Loan Agreement (to the extent such covenants expressly apply to the
Subsidiary Guarantor) as if such covenants were set forth herein.  The
Subsidiary Guarantor acknowledges that it is, on a collective basis with the
Borrower and all other Subsidiary Guarantors, bound by the financial covenants
and other covenants set forth in Article VIII of the Loan Agreement.  The
Subsidiary Guarantor hereby confirms that it shall be bound by all acts or
omissions of the Borrower pursuant to the Loan Agreement.

(b)           The Subsidiary Guarantor represents and warrants that it is a
limited liability company, limited partnership, corporation, or other legal
entity, as applicable, duly formed or organized, validly existing and in good
standing under the laws of the state of its formation or organization; the
Subsidiary Guarantor has all requisite limited liability company, limited
partnership, corporate or other legal entity power, as applicable, to own its
respective properties and conduct its respective business as now conducted and
as presently contemplated; and the Subsidiary Guarantor is in good standing as a
foreign entity and is duly authorized to do business in the jurisdictions where
the properties and Unencumbered Assets owned by it are located and in each other
jurisdiction where such qualification is necessary except where a failure to be
so qualified in such other jurisdiction would not cause a Material Adverse
Change.  The execution,

I-3


--------------------------------------------------------------------------------




delivery and performance of this Subsidiary Guaranty and the transactions
contemplated hereby (i) are within the authority of the Subsidiary Guarantor,
(ii) have been duly authorized by all necessary proceedings on the part of the
Subsidiary Guarantor and any member, manager, or other controlling Person
thereof, (iii) do not conflict with or result in any breach or contravention of
any provision of law, statute, rule or regulation to which the Subsidiary
Guarantor is subject or any judgment, order, writ, injunction, license or permit
applicable to the Subsidiary Guarantor, (iv) do not conflict with any provision
of the Certificate of Organization or Formation, the limited liability company
agreement, articles of incorporation, bylaws, or other authority documents of
the Subsidiary Guarantor or the authority documents of any controlling Person
thereof, and (v) do not contravene any provisions of, or constitute a Default or
Event of Default or a default under or a failure to comply with any term,
condition or provision of, any other agreement, instrument, judgment, order,
decree, permit, license or undertaking binding upon or applicable to the
Subsidiary Guarantor or any of the Subsidiary Guarantor’s properties (except for
any such failure to comply under any such other agreement, instrument, judgment,
order, decree, permit, license, or undertaking as would not cause a Material
Adverse Change) or result in the creation of any mortgage, pledge, security
interest, lien, encumbrance or charge upon any of the properties or assets of
the Subsidiary Guarantor.

(c)           This Subsidiary Guaranty has been duly executed and delivered by
and constitutes the legal, valid and binding and enforceable obligations of the
Subsidiary Guarantor, subject only to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and to the fact that
the availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

(d)           The execution, delivery and performance by the Subsidiary
Guarantor of this Subsidiary Guaranty and the transactions contemplated hereby
do not require (i) the approval or consent of any governmental agency or
authority other than those already obtained, or (ii) filing with any
governmental agency or authority, other than filings which will be made with the
SEC when and as required by law.

8.             Effectiveness.  The obligations of the Subsidiary Guarantor under
this Subsidiary Guaranty shall continue in full force and effect and shall
remain in operation until all of the Obligations shall have been indefeasibly
paid in full or otherwise fully satisfied, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment or other satisfaction
of any of the Obligations is rescinded or must otherwise be restored or returned
upon the bankruptcy, insolvency, or reorganization of the Borrower, or
otherwise, as though such payment had not been made or other satisfaction
occurred.  No invalidity, irregularity or unenforceability of the Obligations by
reason of applicable bankruptcy laws or any other similar law, or by reason of
any law or order of any government or agency thereof purporting to reduce, amend
or otherwise affect the Obligations, shall impair, affect, be a defense to or
claim against the obligations of the Subsidiary Guarantor under this Subsidiary
Guaranty.

9.             Freedom of Bank to Deal with Borrower and Other Parties.  The
Administrative Agent and each Bank shall be at liberty, without giving notice to
or obtaining the assent of the Subsidiary Guarantor and without relieving the
Subsidiary Guarantor of any liability hereunder, to

I-4


--------------------------------------------------------------------------------




deal with the Borrower and with each other party who now is or after the date
hereof becomes liable in any manner for any of the Obligations, in such manner
as the Administrative Agent or such Bank in its sole discretion deems fit, and
to this end the Subsidiary Guarantor gives to the Administrative Agent and each
Bank full authority in its sole discretion to do any or all of the following
things: (a) extend credit, make loans and afford other financial accommodations
to the Borrower at such times, in such amounts and on such terms as the
Administrative Agent or such Bank may approve, (b) vary the terms and grant
extensions of any of the Obligations, any of the Loan Documents or any other
present or future indebtedness or obligation of the Borrower or of any other
party to the Administrative Agent or such Bank, (c) grant time, waivers and
other indulgences in respect thereof, (d) vary, exchange, release or discharge,
wholly or partially, or delay in or abstain from perfecting and enforcing, or
impair, any security or guaranty or other means of obtaining payment of any of
the Obligations which the Administrative Agent or any Bank now has or may
acquire after the date hereof, (e) accept partial payments from the Borrower or
any such other party, (f) release or discharge, wholly or partially, any
endorser or guarantor, and (g) compromise or make any settlement or other
arrangement with the Borrower or any such other party.

10.           Unenforceability of Obligations Against Borrower; Invalidity of
Security or Other Guaranties.  If for any reason the Borrower has no legal
existence or is under no legal obligation to discharge any of the Obligations
undertaken or purported to be undertaken by it or on its behalf, or if any of
the moneys included in the Obligations have become irrecoverable from the
Borrower by operation of law or for any other reason, this Subsidiary Guaranty
shall nevertheless be binding on the Subsidiary Guarantor to the same extent as
if the Subsidiary Guarantor at all times had been the principal debtor on all
such Obligations.  This Subsidiary Guaranty shall be in addition to any other
guaranty or other security for the Obligations, and it shall not be prejudiced
or rendered unenforceable by the invalidity of any such other guaranty or
security.

11.           Waivers by Subsidiary Guarantor.  The Subsidiary Guarantor waives
notice of acceptance hereof, notice of any action taken or omitted by the
Administrative Agent or any Bank in reliance hereon, and any requirement that
the Administrative Agent or any Bank be diligent or prompt in making demands
hereunder, giving notice of any default by the Borrower or asserting any other
rights of the Administrative Agent or any Bank hereunder.  The Subsidiary
Guarantor also irrevocably waives, to the fullest extent permitted by law, all
defenses in the nature of suretyship that at any time may be available in
respect of the Subsidiary Guarantor’s obligations hereunder by virtue of any
statute of limitations, valuation, stay, moratorium law or other similar law now
or hereafter in effect.

12.           Restriction on Subrogation and Contribution Rights. 
Notwithstanding any other provision to the contrary contained herein or provided
by applicable law, unless and until all of the Obligations have been
indefeasibly paid in full in cash and satisfied in full, the Subsidiary
Guarantor hereby irrevocably defers and agrees not to enforce any and all rights
it may have at any time (whether arising directly or indirectly, by operation of
law or by contract) to assert any claim against the Borrower on account of
payments made under this Subsidiary Guaranty, including, without limitation, any
and all rights of or claim for subrogation, contribution, reimbursement,
exoneration and indemnity, and further waives any benefit of and any right to
participate in any collateral which may be held by the Administrative Agent or
any Bank or any affiliate of the Administrative Agent or any Bank.  In addition,
the Subsidiary Guarantor will not claim any set-off

I-5


--------------------------------------------------------------------------------




or counterclaim against the Borrower in respect of any liability it may have to
the Borrower unless and until all of the Obligations have been indefeasibly paid
in full in cash and satisfied in full.

Subject to the foregoing and the indefeasible performance and payment in full of
the Obligations, the Subsidiary Guarantor acknowledges that all other guarantors
of any of the Obligations shall have contribution rights against the Subsidiary
Guarantor in accordance with applicable law and in accordance with each such
Person’s benefits received under the Loan Agreement and in respect of the Loans
and the Letters of Credit.

13.           Demands.  Any demand on or notice made or required to be given
pursuant to this Subsidiary Guaranty shall be in writing and shall be delivered
in hand, mailed by United States registered or certified first class mail,
postage prepaid, return receipt requested, sent by overnight courier, or sent by
telegraph, telecopy, telefax or telex and confirmed by delivery via courier or
postal service, addressed as follows:

(a)           if to the Subsidiary Guarantor, at

AvalonBay Communities, Inc.
100 Bridgeport Avenue, Suite 258
Shelton, CT 06484

or at such other address for notice as the Subsidiary Guarantor shall last have
furnished in writing to the Administrative Agent;

(b)           if to the Administrative Agent, at

Bank of America, N.A.
777 Main Street
Hartford, CT  06115
Attn:                                     

or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Subsidiary Guarantor; and

(c)           if to any Bank, at such Bank’s address as set forth in its
Administrative Questionnaire.

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the confirmed transmission of such facsimile or (ii) if sent by
registered or certified first-class mail, postage prepaid, return receipt
requested, on the fifth Business Day following the mailing thereof.

14.           Amendments, Waivers, Etc.  No provision of this Subsidiary
Guaranty can be changed, waived, discharged or terminated except by an
instrument in writing signed by the Administrative Agent (acting with the
requisite consent of the Banks as provided in the Loan Agreement) and the
Subsidiary Guarantor expressly referring to the provision of this Subsidiary

I-6


--------------------------------------------------------------------------------




Guaranty to which such instrument relates; and no such waiver shall extend to,
affect or impair any right with respect to any Obligation which is not expressly
dealt with therein.  No course of dealing or delay or omission on the part of
the Administrative Agent or the Banks or any of them in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.

15.           Further Assurances.  The Subsidiary Guarantor at its sole cost and
expense agrees to do all such things and execute, acknowledge and deliver all
such documents and instruments as the Administrative Agent from time to time may
reasonably request in order to give full effect to this Subsidiary Guaranty and
to perfect and preserve the rights and powers of the Administrative Agent and
the Banks hereunder.

16.           Miscellaneous Provisions.  This Subsidiary Guaranty shall be
governed by and construed in accordance with the laws of the State of New York
and shall inure to the benefit of the Administrative Agent, each Bank and their
respective successors in title and assigns permitted under the Loan Agreement,
and shall be binding on the Subsidiary Guarantor and the Subsidiary Guarantor’s
successors in title, assigns and legal representatives, provided that the
Subsidiary Guarantor may not assign, transfer or delegate any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and all of the Banks (and any attempted such assignment without such
consent shall be null and void).  The rights and remedies herein provided are
cumulative and not exclusive of any remedies provided by law or any other
agreement.  The invalidity or unenforceability of any one or more sections of
this Subsidiary Guaranty shall not affect the validity or enforceability of its
remaining provisions.  Captions are for ease of reference only and shall not
affect the meaning of the relevant provisions.  The meanings of all defined
terms used in this Subsidiary Guaranty shall be equally applicable to the
singular and plural forms of the terms defined.

17.           WAIVER OF JURY TRIAL.  EXCEPT TO THE EXTENT SUCH WAIVER IS
EXPRESSLY PROHIBITED BY LAW, THE SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THIS SUBSIDIARY GUARANTY, THE OBLIGATIONS, OR
ANY INSTRUMENT OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER
CLAIM OR DISPUTE HOWSOEVER ARISING, AMONG THE SUBSIDIARY GUARANTOR, THE
BORROWER, THE ADMINISTRATIVE AGENT AND/OR THE BANKS.  THIS WAIVER OF JURY TRIAL
SHALL BE EFFECTIVE FOR EACH AND EVERY DOCUMENT EXECUTED BY THE SUBSIDIARY
GUARANTOR, THE ADMINISTRATIVE AGENT OR THE BANKS AND DELIVERED TO THE
ADMINISTRATIVE AGENT OR THE BANKS, AS THE CASE MAY BE, WHETHER OR NOT SUCH
DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL.  THE SUBSIDIARY GUARANTOR
CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.

[Remainder of Page Intentionally Left Blank]

I-7


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Subsidiary Guarantor has executed and delivered this
Subsidiary Guaranty as of the date first above written.

 

[SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

I-8


--------------------------------------------------------------------------------